 
 

 



 
CREDIT AGREEMENT
 
by and among
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, and
PNC BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, and
PNC BANK, NATIONAL ASSOCIATION,
as Joint Book Runners,
 
PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
 
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,
 
and
 
USA TRUCK, INC.
and
ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO
as Borrowers
 
Dated as of August 24, 2012
 

 





\40023676.15


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 






1.
DEFINITIONS AND CONSTRUCTION 
1

 
 
1.1
Definitions 
1

 
 
1.2
Accounting Terms 
1

 
 
1.3
Code 
1

 
 
1.4
Construction 
2

 
 
1.5
Time References 
2

 
 
1.6
Schedules and Exhibits 
2

 
2.
LOANS AND TERMS OF PAYMENT 
2

 
 
2.1
Revolving Loans 
2

 
 
2.2
[Intentionally Omitted] 
3

 
 
2.3
Borrowing Procedures and Settlements 
3

 
 
2.4
Payments; Reductions of Commitments; Prepayments 
9

 
 
2.5
Promise to Pay 
13

 
 
2.6
Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations 
13

 
 
2.7
Crediting Payments 
15

 
 
2.8
Designated Account 
15

 
 
2.9
Maintenance of Loan Account; Statements of Obligations 
15

 
 
2.10
Fees 
15

 
 
2.11
Letters of Credit 
16

 
 
2.12
LIBOR Option 
21

 
 
2.13
Capital Requirements 
23

 
 
2.14
Accordion 
24

 
 
2.15
Joint and Several Liability of Borrowers 
25

 
3.
CONDITIONS; TERM OF AGREEMENT 
27

 
 
3.1
Conditions Precedent to the Initial Extension of Credit 
27

 
 
3.2
Conditions Precedent to all Extensions of Credit 
27

 
 
3.3
Maturity 
27

 
 
3.4
Effect of Maturity 
27

 
 
3.5
Early Termination by Borrowers 
28

 
4.
REPRESENTATIONS AND WARRANTIES 
28

 
 
4.1
Due Organization and Qualification; Subsidiaries 
28

 
 
4.2
Due Authorization; No Conflict 
29

 
 
4.3
Governmental Consents 
29

 
 
4.4
Binding Obligations; Perfected Liens 
29

 
 
4.5
Title to Assets; No Encumbrances 
30

 
 
4.6
Litigation 
30

 
 
4.7
Compliance with Laws 
30

 
 
4.8
No Material Adverse Effect 
30

 
 
4.9
Solvency 
30

 
 
4.10
Employee Benefits 
31

 
 
4.11
Environmental Condition 
31

 
 
4.12
Complete Disclosure 
31

 
 
4.13
Patriot Act 
31

 
 
4.14
Indebtedness 
31

 
 
4.15
Payment of Taxes 
32

 
 
4.16
Margin Stock 
32

 
 
4.17
Governmental Regulation 
32

 
 
4.18
OFAC 
32

 
 
4.19
Employee and Labor Matters 
32

 
 
4.20
[Intentionally Omitted] 
32

 
 
4.21
Leases 
33

 
 
4.22
Eligible Accounts and Eligible Unbilled Accounts 
33

 
 
4.23
Eligible Revenue Equipment 
33

 
 
4.24
Location of Equipment 
33

 
 
4.25
Revenue Equipment Records 
33

 
5.
AFFIRMATIVE COVENANTS 
33

 
 
5.1
Financial Statements, Reports, Certificates 
33

 
 
5.2
Reporting 
33

 
 
5.3
Existence 
34

 
 
5.4
Maintenance of Properties 
34

 
 
5.5
Taxes 
34

 
 
5.6
Insurance 
34

 
 
5.7
Inspection 
34

 
 
5.8
Compliance with Laws 
35

 
 
5.9
Environmental 
35

 
 
5.10
Disclosure Updates 
35

 
 
5.11
Formation of Subsidiaries 
35

 
 
5.12
Further Assurances 
36

 
 
5.13
Lender Meetings 
36

 
 
5.14
Location of Equipment 
37

 
 
5.15
[Intentionally Omitted] 
37

 
 
5.16
Post-Closing Matters 
37

 
6.
NEGATIVE COVENANTS 
37

 
 
6.1
Indebtedness 
37

 
 
6.2
Liens 
37

 
 
6.3
Restrictions on Fundamental Changes 
37

 
 
6.4
Disposal of Assets 
38

 
 
6.5
Nature of Business 
38

 
 
6.6
Prepayments and Amendments 
38

 
 
6.7
Restricted Payments 
39

 
 
6.9
Investments 
40

 
 
6.10
Transactions with Affiliates 
40

 
 
6.11
Use of Proceeds 
40

 
 
6.12
Limitation on Issuance of Equity Interests 
41

 
 
6.13
Equipment with Bailees 
41

 
7.
FINANCIAL COVENANTS 
41

 
8.
EVENTS OF DEFAULT 
41

 
 
8.1
Payments 
41

 
 
8.2
Covenants 
41

 
 
8.3
Judgments 
42

 
 
8.4
Voluntary Bankruptcy, etc 
42

 
 
8.5
Involuntary Bankruptcy, etc 
42

 
 
8.6
Default Under Other Agreements 
42

 
 
8.7
Representations, etc 
42

 
 
8.8
Guaranty 
42

 
 
8.9
Security Documents 
42

 
 
8.10
Loan Documents 
43

 
 
8.11
Change in Control 
43

 
9.
RIGHTS AND REMEDIES 
43

 
 
9.1
Rights and Remedies 
43

 
 
9.2
Remedies Cumulative 
43

 
10.
WAIVERS; INDEMNIFICATION 
44

 
 
10.1
Demand; Protest; etc 
44

 
 
10.2
The Lender Group’s Liability for Collateral 
44

 
 
10.3
Indemnification 
44

 
11.
NOTICES 
45

 
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER 
45

 
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS 
47

 
 
13.1
Assignments and Participations 
47

 
 
13.2
Successors 
50

 
14.
AMENDMENTS; WAIVERS 
50

 
 
14.1
Amendments and Waivers 
50

 
 
14.2
Replacement of Certain Lenders 
51

 
 
14.3
No Waivers; Cumulative Remedies 
52

 
15.
AGENT; THE LENDER GROUP 
52

 
 
15.1
Appointment and Authorization of Agent 
52

 
 
15.2
Delegation of Duties 
53

 
 
15.3
Liability of Agent 
53

 
 
15.4
Reliance by Agent 
53

 
 
15.5
Notice of Default or Event of Default 
54

 
 
15.6
Credit Decision 
54

 
 
15.7
Costs and Expenses; Indemnification 
54

 
 
15.8
Agent in Individual Capacity 
55

 
 
15.9
Successor Agent 
55

 
 
15.10
Lender in Individual Capacity 
56

 
 
15.11
Collateral Matters 
56

 
 
15.12
Restrictions on Actions by Lenders; Sharing of Payments 
57

 
 
15.13
Agency for Perfection 
58

 
 
15.14
Payments by Agent to the Lenders 
58

 
 
15.15
Concerning the Collateral and Related Loan Documents 
58

 
 
15.16
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information 
58

 
 
15.17
Several Obligations; No Liability 
59

 
 
15.18
Joint Lead Arrangers, Joint Book Runners, and Syndication Agent 
59

 
16.
WITHHOLDING TAXES 
59

 
 
16.1
Payments 
59

 
 
16.2
Exemptions 
60

 
 
16.3
Reductions 
61

 
 
16.4
Refunds 
61

 
17.
GENERAL PROVISIONS 
62

 
 
17.1
Effectiveness 
62

 
 
17.2
Section Headings 
62

 
 
17.3
Interpretation 
62

 
 
17.4
Severability of Provisions 
62

 
 
17.5
Bank Product Providers 
62

 
 
17.6
Debtor-Creditor Relationship 
63

 
 
17.7
Counterparts; Electronic Execution 
63

 
 
17.8
Revival and Reinstatement of Obligations; Certain Waivers 
63

 
 
17.9
Confidentiality 
63

 
 
17.10
Survival 
64

 
 
17.11
Patriot Act 
65

 
 
17.12
Integration 
65

 
 
17.13
USA Truck as Agent for Borrowers 
65

 






 
--


\40023676.15


 
 

--------------------------------------------------------------------------------

 




 
EXHIBITS AND SCHEDULES
 
Exhibit A-1                                           Form of Assignment and
Acceptance
Exhibit B-1                                           Form of Borrowing Base
Certificate
Exhibit B-2                                           Form of Bank Product
Provider Agreement
Exhibit C-1                                           Form of Compliance
Certificate
Exhibit L-1                                           Form of LIBOR Notice
Exhibit P-1                                           Form of Perfection
Certificate


Schedule A-1                                           Agent’s Account
Schedule A-2                                           Authorized Persons
Schedule C-1                                           Commitments
Schedule D-1                                           Designated Account
Schedule P-1                                           Permitted Investments
Schedule P-2                                           Permitted Liens
Schedule 1.1                                           Definitions
Schedule 3.1                                           Conditions Precedent
Schedule 4.1(b)                                           Capitalization of
Borrowers
Schedule 4.1(c)                                           Capitalization of
Borrowers’ Subsidiaries
Schedule 4.1(d)                                           Subscriptions,
Options, Warrants, Calls
Schedule 4.6(b)                                           Litigation
Schedule 4.11                                           Environmental Matters
Schedule 4.14                                           Indebtedness
Schedule 4.19                                           Employee and Labor
Matters
Schedule 4.24                                           Locations of Equipment
Schedule 5.1                                           Financial Statements,
Reports, Certificates
Schedule 5.2                                           Collateral Reporting
Schedule 5.14                                           Chief Executive Offices
Schedule 5.16                                           Post-Closing Matters
Schedule 6.5                                           Nature of Business
Schedule 6.10                                           Transactions with
Affiliates
















 
--


\40023676.15


 
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 


 
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of August 24, 2012,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, and PNC BANK, NATIONAL ASSOCIATION, a national banking association,
as joint lead arrangers (in such capacity, together with their successors and
assigns in such capacity, the “Joint Lead Arrangers”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, and PNC BANK, NATIONAL
ASSOCIATION, a national banking association, as joint book runners (in such
capacity, together with their successors and assigns in such capacity, the
“Joint Book Runners”), PNC BANK, NATIONAL ASSOCIATION, a national banking
association, as syndication agent (in such capacity, together with its
successors and assigns in such capacity, the “Syndication Agent”), USA TRUCK,
INC., a Delaware corporation (“USA Truck”), and the Subsidiaries of USA Truck
identified on the signature pages hereof or otherwise joined from time to time
hereto as a borrower (such Subsidiaries, together with USA Truck, are referred
to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”).
 
The parties agree as follows:
 
1. DEFINITIONS AND CONSTRUCTION.
 
1.1 Definitions.  Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
 
1.2 Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon and agreed to by
the Required Lenders, the provisions in this Agreement shall be calculated as if
no such Accounting Change had occurred.  When used herein, the term “financial
statements” shall include the notes and schedules thereto.  Whenever the term
“Borrowers” is used in respect of a financial covenant or a related definition,
it shall be understood to mean Borrowers and their Subsidiaries on a
consolidated basis, unless the context clearly requires
otherwise.  Notwithstanding anything to the contrary contained herein, (a) all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards No. 159 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and (b) the term
“unqualified opinion” as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that is (i) unqualified, and
(ii) does not include any explanation, supplemental comment, or other comment
concerning the ability of the applicable Person to continue as a going concern
or concerning the scope of the audit.
 
1.3 Code.  Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
 
1.4 Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys fees and legal expenses), such cash collateral to be in such amount as
Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders.  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.
 
1.5 Time References.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in Atlanta,
Georgia on such day.  For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.
 
1.6 Schedules and Exhibits.  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.
 
2. LOANS AND TERMS OF PAYMENT.
 
2.1 Revolving Loans.
 
(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:
 
(i) such Lender’s Revolver Commitment, or
 
(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:
 
(A) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of (y)
the Letter of Credit Usage at such time, plus (z) the principal amount of Swing
Loans outstanding at such time, and
 
(B) the amount equal to (1) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrowers to Agent) less (2)
the sum of (y) the Letter of Credit Usage at such time, plus (z) the principal
amount of Swing Loans outstanding at such time.
 
(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.  The outstanding principal amount of the Revolving
Loans, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they are declared due and payable pursuant to the terms of
this Agreement.
 
(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish, increase, decrease, eliminate, or otherwise adjust
Receivable Reserves, Bank Product Reserves, and other Reserves against the
Borrowing Base or the Maximum Revolver Amount.  The amount of any Receivable
Reserve, Bank Product Reserve, or other Reserve established by Agent shall have
a reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and currently maintained.  Without limiting the foregoing,
the Borrowers acknowledge and agree that Agent shall be entitled to establish
and maintain at all times during the term of this Agreement (i) a Reserve in the
amount of two weeks of payroll obligations for the Borrowers and their
Subsidiaries, (ii) a Reserve in the amount of all annual tag and title fees in
respect of Revenue Equipment constituting Collateral, and (iii) a Reserve in the
amount of $12,500,000 concurrent with the first Increase pursuant to
Section 2.14, in each case, which shall be deemed to be a Reserve established in
accordance with Agent’s Permitted Discretion.
 
2.2 [Intentionally Omitted].
 
2.3 Borrowing Procedures and Settlements.
 
(a) Procedure for Borrowing Revolving Loans.  Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent and received by Agent
no later than 1:00 p.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, and (ii) on the Business Day
that is 1 Business Day prior to the requested Funding Date in the case of all
other requests, specifying (A) the amount of such Borrowing, and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 1:00 p.m. on the applicable Business Day.  At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time.  In such circumstances, Borrowers agree that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.
 
(b) Making of Swing Loans.  In the case of a request for a Revolving Loan and so
long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed the greater of (A) 10% of the Maximum Revolver Amount and
(B) $12,500,000 (or such greater amount to which the Required Lenders have given
their written consent), or (ii) Swing Lender, in its sole discretion, agrees to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make a Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to
this Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving
Loans being referred to as “Swing Loans”) available to Borrowers on the Funding
Date applicable thereto by transferring immediately available funds in the
amount of such requested Borrowing to the Designated Account. Each Swing Loan
shall be deemed to be a Revolving Loan hereunder and shall be subject to all the
terms and conditions (including Section 3) applicable to other Revolving Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to Swing Lender solely for its own account.  Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date.  Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan.  The Swing Loans shall
be secured by Agent’s Liens, constitute Revolving Loans and Obligations, and
bear interest at the rate applicable from time to time to Revolving Loans that
are Base Rate Loans.
 
(c) Making of Revolving Loans.
 
(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders by telecopy, telephone, email, or other electronic form
of transmission, of the requested Borrowing; such notification to be sent on the
Business Day that is 1 Business Day prior to the requested Funding Date.  If
Agent has notified the Lenders of a requested Borrowing on the Business Day that
is 1 Business Day prior to the Funding Date, then each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than 1:00
p.m. on the Business Day that is the requested Funding Date.  After Agent’s
receipt of the proceeds of such Revolving Loans from the Lenders, Agent shall
make the proceeds thereof available to Borrowers on the applicable Funding Date
by transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.
 
(ii) Unless Agent receives notice from a Lender prior to 12:00 p.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount.  If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account).  If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted.  A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error.  If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement.  If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Borrowers of such failure to fund and, upon demand by Agent, Borrowers
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.
 
(d) Protective Advances and Optional Overadvances.
 
(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, Agent hereby is
authorized by Borrowers and the Lenders, from time to time, in Agent’s sole
discretion, to make Revolving Loans to, or for the benefit of, Borrowers, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as “Protective
Advances”).  Notwithstanding the foregoing, the aggregate amount of all
Protective Advances outstanding at any one time shall not exceed the greater of
(x) 10% of the Maximum Revolver Amount and (y) $12,500,000.
 
(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than the greater of (1) 10% of the Maximum Revolver Amount and
(2) $12,500,000, and (B) after giving effect to such Revolving Loans, the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount.  In the event Agent obtains actual knowledge that the
Revolver Usage exceeds the amounts permitted by the immediately foregoing
provisions, regardless of the amount of, or reason for, such excess, Agent shall
notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) unless Agent
determines that prior notice would result in imminent harm to the Collateral or
its value, in which case Agent may make such Overadvances and provide notice as
promptly as practicable thereafter), and the Lenders with Revolver Commitments
thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers intended to reduce, within
a reasonable time, the outstanding principal amount of the Revolving Loans to
Borrowers to an amount permitted by the preceding sentence.  In such
circumstances, if any Lender with a Revolver Commitment objects to the proposed
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders.  The foregoing provisions are meant for the benefit of the
Lenders and Agent and are not meant for the benefit of Borrowers, which shall
continue to be bound by the provisions of Section 2.4(e)(i).  Each Lender with a
Revolver Commitment shall be obligated to settle with Agent as provided in
Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of such
Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported to
such Lender, any intentional Overadvances made as permitted under this Section
2.3(d)(ii), and any Overadvances resulting from the charging to the Loan Account
of interest, fees, or Lender Group Expenses.
 
(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Agent solely for its own account.  The Extraordinary Advances shall be
repayable on demand, secured by Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Revolving Loans
that are Base Rate Loans.  The provisions of this Section 2.3(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers (or any other Loan Party) in any way.
 
(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount; (B) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate Revolver Usage to exceed
the Maximum Revolver Amount; and (C) no Lender will be required to fund any
Extraordinary Advance to the extent that such Extraordinary Advance would cause
such Lender’s funded portion of the Revolving Loans to exceed such Lender’s
Revolver Commitment.
 
(e) Settlement.  It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans.  Such agreement notwithstanding,
Agent, Swing Lender, and the other Lenders agree (which agreement shall not be
for the benefit of Borrowers) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among the Lenders as to
the Revolving Loans, the Swing Loans, and the Extraordinary Advances shall take
place on a periodic basis in accordance with the following provisions:
 
(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Borrowers’ or any of their Subsidiaries’ payments or
other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 5:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”).  Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans, Swing Loans, and
Extraordinary Advances for the period since the prior Settlement Date.  Subject
to the terms and conditions contained herein (including Section 2.3(g)):  (y) if
the amount of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender’s
Pro Rata Share of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) as of a Settlement Date, then Agent shall, by no later than 3:00 p.m.
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances), and (z) if the amount of the Revolving Loans (including
Swing Loans, and Extraordinary Advances) made by a Lender is less than such
Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
3:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances).  Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders.  If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.
 
(ii) In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.
 
(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing
Loans.  Between Settlement Dates, Agent, to the extent no Extraordinary Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender’s Pro Rata Share of the Revolving Loans.  If, as of
any Settlement Date, payments or other amounts of Borrowers or their
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Revolving Loans other than
to Swing Loans, as provided for in the previous sentence, Swing Lender shall pay
to Agent for the accounts of the Lenders, and Agent shall pay to the Lenders
(other than a Defaulting Lender if Agent has implemented the provisions of
Section 2.3(g)), to be applied to the outstanding Revolving Loans of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Revolving
Loans.  During the period between Settlement Dates, Swing Lender with respect to
Swing Loans, Agent with respect to Extraordinary Advances, and each Lender with
respect to the Revolving Loans other than Swing Loans and Extraordinary
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.
 
(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
 
(f) Notation.  Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.
 
(g) Defaulting Lenders.
 
(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrowers
(upon the request of Administrative Borrower and subject to the conditions set
forth in Section 3.2) as if such Defaulting Lender had made its portion of
Revolving Loans (or other funding obligations) hereunder, and (E) from and after
the date on which all other Obligations have been paid in full, to such
Defaulting Lender in accordance with tier (L) of Section 2.4(b)(ii).  Subject to
the foregoing, Agent may hold and, in its discretion, re-lend to Borrowers for
the account of such Defaulting Lender the amount of all such payments received
and retained by Agent for the account of such Defaulting Lender.  Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Pro Rata Share in connection therewith) and for
the purpose of calculating the fee payable under Section 2.10(b), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero; provided, that the foregoing shall not
apply to any of the matters governed by Section 14.1(a)(i) through (iii).  The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Bank, and Borrowers shall have waived, in
writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrowers).  The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Bank, or to the
Lenders other than such Defaulting Lender.  Any failure by a Defaulting Lender
to fund amounts that it was obligated to fund hereunder shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrowers, at their option, upon written notice to Agent by Administrative
Borrower, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to
Agent.  In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
paid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of its participation in the Letters of Credit); provided, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrowers’ rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund.  In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
 
(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
 
(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;
 
(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Bank;
 
(C) if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
 
(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;
 
(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Bank until
such portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;
 
(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent (x)
the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and
 
(G) Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may apply any such
cash collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d).
 
(h) Independent Obligations.  All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and (ii)
no failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.
 
2.4 Payments; Reductions of Commitments; Prepayments.
 
(a) Payments by Borrowers.
 
(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. on the date
specified herein.  Any payment received by Agent later than 2:00 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
 
(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender.  If and to the extent Borrowers do not make
such payment in full to Agent on the date when due, each Lender severally shall
repay to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
 
(b) Apportionment and Application.
 
(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  Subject to Section
2.4(b)(iv) and Section 2.4(e), all payments to be made hereunder by Borrowers
shall be remitted to Agent and all such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, to reduce the balance of the Revolving Loans outstanding
and, thereafter, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
 
(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
 
(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
 
(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
 
(C) third, to pay interest due in respect of all Protective Advances until paid
in full,
 
(D) fourth, to pay the principal of all Protective Advances until paid in full,
 
(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,
 
(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,
 
(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,
 
(H) eighth, to pay the principal of all Swing Loans until paid in full,
 
(I) ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,
 
(J) tenth, ratably
 
i. to pay the principal of all Revolving Loans until paid in full,
 
ii. to Agent, to be held by Agent, for the benefit of Issuing Bank (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of Issuing Bank, a share of each Letter of Credit Disbursement),
as cash collateral in an amount up to 105% of the Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(ii), beginning with
tier (A) hereof), and
 
iii. ratably, up to the lesser of (y) the amount (after taking into account any
amounts previously paid pursuant to this clause iii. during the continuation of
the applicable Application Event) of the most recently established Bank Product
Reserve and (z) $10,000,000 in the aggregate (after taking into account any
amounts previously paid pursuant to this clause iii. during the continuation of
the applicable Application Event), to (I) the Bank Product Providers based upon
amounts then certified by the applicable Bank Product Provider to Agent (in form
and substance satisfactory to Agent) to be due and payable to such Bank Product
Providers on account of Bank Product Obligations, and (II) with any balance to
be paid to Agent, to be held by Agent, for the ratable benefit of the Bank
Product Providers, as cash collateral (which cash collateral may be released by
Agent to the applicable Bank Product Provider and applied by such Bank Product
Provider to the payment or reimbursement of any amounts due and payable with
respect to Bank Product Obligations owed to the applicable Bank Product Provider
as and when such amounts first become due and payable and, if and at such time
as all such Bank Product Obligations are paid or otherwise satisfied in full,
the cash collateral held by Agent in respect of such Bank Product Obligations
shall be reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A)
hereof),
 
(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),
 
(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders, and
 
(M) thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
 
(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.3(e).
 
(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.
 
(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
 
(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.
 
(c) Reduction of Commitments.  The Revolver Commitments shall terminate on the
Maturity Date.  Borrowers may reduce the Revolver Commitments, without premium
or penalty, to an amount (which may be zero) not less than the sum of (A) the
Revolver Usage as of such date, plus (B) the principal amount of all Revolving
Loans not yet made as to which a request has been given by an Authorized Person
under Section 2.3(a), plus (C) the amount of all Letters of Credit not yet
issued as to which a request has been given by Administrative Borrower pursuant
to Section 2.11(a).  Each such reduction shall be in an amount which is not less
than $10,000,000 (unless the Revolver Commitments are being reduced to zero and
the amount of the Revolver Commitments in effect immediately prior to such
reduction are less than $10,000,000), shall be made by providing not less than
10 Business Days prior written notice to Agent, and shall be irrevocable.  Once
reduced, the Revolver Commitments may not be increased.  Each such reduction of
the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof.
 
(d) Optional Prepayments.  Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty.
 
(e) Mandatory Prepayments.
 
(i) Borrowing Base.  If, at any time (including, without limitation, as the
result of a scheduled reduction in the Eligible Revenue Equipment Formula Amount
in accordance with the definition of Eligible Revenue Equipment Formula Amount),
(A) the Revolver Usage on such date exceeds (B) the Borrowing Base reflected in
the Borrowing Base Certificate most recently delivered by Borrowers to Agent,
then Borrowers shall immediately prepay the Obligations in accordance with
Section 2.4(f) in an aggregate amount equal to the amount of such excess.
 
(ii) Dispositions.  Within 1 Business Day of the date of receipt by any Borrower
or any of its Subsidiaries of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition by such Borrower or any of its Subsidiaries of
any item of Collateral (including casualty losses or condemnations but excluding
sales or dispositions which qualify as Permitted Dispositions under clauses (a),
(b), (c), (d), (e), (i), (j), (k), (l), (m), (n), or (q) of the definition of
Permitted Dispositions), Borrowers shall prepay (or cause to be prepaid) the
outstanding principal amount of the Obligations in accordance with Section
2.4(f) in an amount equal to 100% of such Net Cash Proceeds (including
condemnation awards and payments in lieu thereof) received by such Person in
connection with such sales or dispositions; provided that, so long as (A) no
Default or Event of Default shall have occurred and is continuing or would
result therefrom, (B) Administrative Borrower shall have given Agent prior
written notice of such Borrower’s or its Subsidiaries’ intention to apply such
monies to the costs of replacement of the properties or assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other assets useful in the business of such Borrower or its Subsidiaries, (C)
the monies are held in a Deposit Account in which Agent has a perfected
first-priority security interest, and (D) such Borrower or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
(or, with respect to construction, such longer period as Agent may approve in
writing) after the initial receipt of such monies, then the Loan Party whose
assets were the subject of such disposition shall have the option to apply such
monies to the costs of replacement of the assets that are the subject of such
sale or disposition or the costs of purchase or construction of other assets
useful in the business of such Loan Party unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the Deposit Account referred to in clause (C) above shall be paid to Agent and
applied in accordance with Section 2.4(f); provided, that no Borrower nor any of
its Subsidiaries shall have the right to use such Net Cash Proceeds to make such
replacements, purchases, or construction in excess of $500,000 in any given
fiscal year.  Nothing contained in this Section 2.4(e)(ii) shall permit any
Borrower or any of its Subsidiaries to sell or otherwise dispose of any assets
other than in accordance with Section 6.4.
 
(iii) Extraordinary Receipts.  Within 1 Business Day of the date of receipt by
any Borrower or any of its Subsidiaries of any Extraordinary Receipts, Borrowers
shall prepay (or cause to be prepaid) the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of such
Extraordinary Receipts, net of any reasonable expenses incurred in collecting
such Extraordinary Receipts.
 
(iv) Indebtedness.  Within 1 Business Day of the date that a Borrower or any of
its Subsidiaries receives any Net Cash Proceeds in connection with the
incurrence by such Borrower or Subsidiaries of any Indebtedness (other than
Permitted Indebtedness), Borrowers shall prepay (or cause to be prepaid) the
outstanding principal amount of the Obligations in accordance with Section
2.4(f) in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such incurrence.  The provisions of this
Section 2.4(e)(iv) shall not be deemed to be implied consent to any such
incurrence otherwise prohibited by the terms of this Agreement.
 
(v) Equity.  Within 1 Business Day of the date that a Borrower or any of its
Subsidiaries receives any Net Cash Proceeds in connection with the issuance by
such Borrower or Subsidiaries of any Equity Interests (other than (A) in the
event that any Borrower or any of its Subsidiaries forms any Subsidiary in
accordance with the terms hereof, the issuance by such Subsidiary of Equity
Interests to such Borrower or such Subsidiary, as applicable, (B) the issuance
of Equity Interests of Administrative Borrower to directors, officers and
employees of Administrative Borrower and its Subsidiaries pursuant to employee
stock option plans (or other employee incentive plans or other compensation
arrangements) approved by the Board of Directors or any duly authorized
committee thereof, (C) the issuance of Equity Interests of Administrative
Borrower in order to finance the purchase consideration (or a portion thereof)
in connection with a Permitted Acquisition, and (D) the issuance of Equity
Interests by a Subsidiary of a Borrower to its parent or member in connection
with the contribution by such parent or member to such Subsidiary of the
proceeds of an issuance described in clauses (A) – (C) above), Borrowers shall
prepay (or cause to be prepaid) the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such issuance.  The
provisions of this Section 2.4(e)(v) shall not be deemed to be implied consent
to any such issuance otherwise prohibited by the terms of this Agreement.
 
(f) Application of Payments.  Each prepayment pursuant to Section 2.4(d),
2.4(e)(i), 2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv), or 2.4(e)(v) shall, (A) so long
as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Revolving Loans until paid in
full (with no reduction in the Maximum Revolver Amount), and second, to cash
collateralize the Letters of Credit in an amount equal to 105% of the then
outstanding Letter of Credit Usage, and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).
 
2.5 Promise to Pay.
 
(a) Borrowers agree to pay the Lender Group Expenses on the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of Section 2.6(d) shall be deemed to constitute a demand for
payment thereof for the purposes of this Section 2.5(a)).  Borrowers promise to
pay all of the Obligations (including principal, interest, premiums, if any,
fees, costs, and expenses (including Lender Group Expenses)) in full on the
Maturity Date or, if earlier, on the date on which the Obligations (other than
the Bank Product Obligations) become due and payable pursuant to the terms of
this Agreement.  Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.
 
(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes.  In such event, Borrowers
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrowers.  Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.
 
2.6 Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.
 
(a) Interest Rates.  Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:
 
(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and
 
(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
 
(b) Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the undrawn amount of all
outstanding Letters of Credit.
 
(c) Default Rate.  Upon the occurrence and during the continuation of an Event
of Default and, in the case of any Event of Default other than an Event of
Default described in Section 8.4 or Section 8.5, at the written election of
Agent or the Required Lenders or, in the case of any Event of Default described
in Section 8.4 or Section 8.5, immediately,
 
(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and
 
(ii) the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.
 
(d) Payment.  Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), (i) all interest, all Letter of Credit Fees and all other fees
payable hereunder or under any of the other Loan Documents shall be due and
payable, in arrears, on the first day of each month and (ii) all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable on the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of the following sentence shall be deemed to constitute a demand
for payment thereof for the purposes of this subclause (ii)).  Borrowers hereby
authorize Agent, from time to time without prior notice to Borrowers, to charge
to the Loan Account (A) on the first day of each month, all interest accrued
during the prior month on the Revolving Loans hereunder, (B) on the first day of
each month, all Letter of Credit Fees accrued or chargeable hereunder during the
prior month, (C) as and when incurred or accrued, all fees and costs provided
for in Section 2.10 (a) or (c), (D) on the first day of each month, the Unused
Line Fee accrued during the prior month pursuant to Section 2.10(b), (E) as and
when due and payable, all other fees payable hereunder or under any of the other
Loan Documents, (F) as and when incurred or accrued, the fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k),
(G) as and when incurred or accrued, all other Lender Group Expenses, and (H) as
and when due and payable all other payment obligations payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products).  All amounts (including
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement)
charged to the Loan Account shall thereupon constitute Revolving Loans
hereunder, shall constitute Obligations hereunder, and shall initially accrue
interest at the rate then applicable to Revolving Loans that are Base Rate Loans
(unless and until converted into LIBOR Rate Loans in accordance with the terms
of this Agreement).
 
(e) Computation.  All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees
accrue.  In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
 
(f) Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
 
2.7 Crediting Payments.  The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for
payment.  Should any payment item not be honored when presented for payment,
then Borrowers shall be deemed not to have made such payment and interest shall
be calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 2:00 p.m.  If
any payment item is received into Agent’s Account on a non-Business Day or after
2:00 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.
 
2.8 Designated Account.  Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section
2.6(d).  Administrative Borrower agrees to establish and maintain the Designated
Account with the Designated Account Bank for the purpose of receiving the
proceeds of the Revolving Loans requested by an Authorized Person and made by
Agent or the Lenders hereunder.  Unless otherwise agreed by Agent and
Administrative Borrower, any Revolving Loan or Swing Loan requested by an
Authorized Person and made by Agent or the Lenders hereunder shall be made to
the Designated Account.
 
2.9 Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers’ account, the Letters of Credit issued or
arranged by Issuing Bank for Borrowers’ account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses.  In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers’ account.  Agent shall make available to
Administrative Borrower monthly statements regarding the Loan Account, including
the principal amount of the Revolving Loans, interest accrued hereunder, fees
accrued or charged hereunder or under the other Loan Documents, and a summary
itemization of all charges and expenses constituting Lender Group Expenses
accrued hereunder or under the other Loan Documents, and each such statement,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after Agent first makes such a statement available to
Administrative Borrower, Administrative Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in such statement.
 
2.10 Fees.
 
(a) Agent Fees.  Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
 
(b) Unused Line Fee.  Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the average
amount of the Revolver Usage during the immediately preceding month (or portion
thereof), which Unused Line Fee shall be due and payable on the first day of
each month from and after the Closing Date up to the first day of the month
prior to the date on which the Obligations are paid in full and on the date on
which the Obligations are paid in full.
 
(c) Field Examination and Other Fees.  Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
reasonable out-of-pocket expenses (including travel, meals, and lodging) for
each field examination of any Borrower or any of its Subsidiaries performed by
personnel employed by Agent, (ii) if implemented by any Borrower or its
Subsidiaries, a fee of $1,000 per day, per Person, plus reasonable out-of-pocket
expenses (including travel, meals, and lodging) in connection with the
establishment by such Borrower and/or such Subsidiaries of electronic collateral
reporting, and (iii) the fees or charges actually paid or incurred by Agent
(but, in any event, no less than a charge of $1,000 per day, per Person, plus
reasonable out of pocket expenses (including travel, meals, and lodging)) if it
elects to employ the services of one or more third Persons to perform financial
audits, quality of earnings analyses or field examinations of any Borrower or
its Subsidiaries, to appraise the Collateral (including the Revenue Equipment
constituting Collateral), or any portion thereof, or to assess any Borrower’s or
its Subsidiaries’ business valuation; provided, that for any calendar year, so
long as (x) no Event of Default shall have occurred and be continuing and
(y) Excess Availability is at all times greater than 17.5% of the Maximum
Revolver Amount, Borrowers shall not be obligated to reimburse Agent for more
than two (2) field examinations during such calendar year and more than three
(3) appraisals (at least one of which shall be a desk top appraisal) of the
Collateral (including the Revenue Equipment constituting Collateral) during such
calendar year.
 
2.11 Letters of Credit.
 
(a) Subject to the terms and conditions of this Agreement, upon the request of
Administrative Borrower made in accordance herewith, and prior to the Maturity
Date, Issuing Bank agrees to issue a requested Letter of Credit for the account
of Borrowers.  By submitting a request to Issuing Bank for the issuance of a
Letter of Credit, Borrowers shall be deemed to have requested that Issuing Bank
issue the requested Letter of Credit.  Each request for the issuance of a Letter
of Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by an Authorized
Person and delivered to Issuing Bank via telefacsimile or other electronic
method of transmission reasonably acceptable to Issuing Bank and reasonably in
advance of the requested date of issuance, amendment, renewal, or
extension.  Each such request shall be in form and substance reasonably
satisfactory to Issuing Bank and (i) shall specify (A) the amount of such Letter
of Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit, (D)
the name and address of the beneficiary of the Letter of Credit, and (E) such
other information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent or Issuing Bank may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Bank generally requests for Letters of Credit in similar
circumstances.  Bank’s records of the content of any such request will be
conclusive.  Anything contained herein to the contrary notwithstanding, Issuing
Bank may, but shall not be obligated to, issue a Letter of Credit that supports
the obligations of Borrowers or one of their Subsidiaries in respect of (x) a
lease of real property to the extent that the face amount of such Letter of
Credit exceeds the highest rent (including all rent-like charges) payable under
such lease for a period of one year, or (y) an employment contract to the extent
that the face amount of such Letter of Credit exceeds the highest compensation
payable under such contract for a period of one year.
 
(b) Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:
 
(i) the Letter of Credit Usage would exceed $15,000,000, or
 
(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or
 
(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.
 
(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate the Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii).  Additionally, Issuing Bank
shall have no obligation to issue a Letter of Credit if (A) any order, judgment,
or decree of any Governmental Authority or arbitrator shall, by its terms,
purport to enjoin or restrain Issuing Bank from issuing such Letter of Credit,
or any law applicable to Issuing Bank or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over Issuing Bank shall prohibit or request that Issuing Bank refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
(B) the issuance of such Letter of Credit would violate one or more policies of
Issuing Bank applicable to letters of credit generally, or (C) if amounts
demanded to be paid under any Letter of Credit will or may not be in United
States Dollars.
 
(d) Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree.  Each Letter of Credit shall be
in form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Bank makes a payment under a Letter of Credit, Borrowers shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 3) and,
initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, Borrowers’ obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Revolving Loan.  Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear.
 
(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders.  By the issuance of a Letter of
Credit (or an amendment, renewal, or extension of a Letter of Credit) and
without any further action on the part of Issuing Bank or the Revolving Lenders,
Issuing Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3.  If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
 
(f) Each Borrower agrees to indemnify, defend and hold harmless each member of
the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Letter of Credit Related Person (other than Taxes, which
shall be governed by Section 16) (the “Letter of Credit Indemnified Costs”), and
which arise out of or in connection with, or as a result of this Agreement, any
Letter of Credit, any Issuer Document, or any Drawing Document referred to in or
related to any Letter of Credit, or any action or proceeding arising out of any
of the foregoing (whether administrative, judicial or in connection with
arbitration); in each case, including that resulting from the Letter of Credit
Related Person’s own negligence; provided, however,  that such indemnity shall
not be available to any Letter of Credit Related Person claiming indemnification
to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity.  This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.
 
(g) The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit.  Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement.  Borrowers’ aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrowers to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder.  Borrowers shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit.  Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.
 
(h) Borrowers are responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrowers.  Borrowers are solely
responsible for the suitability of the Letter of Credit for Borrowers’
purposes.  With respect to any Letter of Credit containing an “automatic
amendment” to extend the expiration date of such Letter of Credit, Issuing Bank,
in its sole and absolute discretion, may give notice of nonrenewal of such
Letter of Credit and, if Borrowers do not at any time want such Letter of Credit
to be renewed, Borrowers will so notify Agent and Issuing Bank at least 15
calendar days before Issuing Bank is required to notify the beneficiary of such
Letter of Credit or any advising bank of such nonrenewal pursuant to the terms
of such Letter of Credit.
 
(i) Borrowers’ reimbursement and payment obligations under this Section 2.11 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, provided, however, that subject to Section 2.11(g) above, the
foregoing shall not release Issuing Bank from such liability to Borrowers as may
be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction against Issuing Bank following reimbursement or payment
of the obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.
 
(j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
 
(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
 
(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
 
(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;
 
(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
 
(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
 
(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrowers;
 
(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
 
(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
 
(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;
 
(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;
 
(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;
 
(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
 
(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
 
(k) Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable Lender Group Expenses:  (i) a fronting fee which
shall be imposed by Issuing Bank upon the issuance of each Letter of Credit of
0.25% per annum of the face amount thereof, plus (ii) any and all other
customary commissions, fees and charges then in effect imposed by, and any and
all expenses incurred by, Issuing Bank, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations).
 
(l) If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):
 
(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
 
(ii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Administrative Borrower, and Borrowers shall
pay within 30 days after demand therefor, such amounts as Agent may specify to
be necessary to compensate Issuing Bank or any other member of the Lender Group
for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the rate
then applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall
not be required to provide any compensation pursuant to this Section 2.11(l) for
any such amounts incurred more than 270 days prior to the date on which the
demand for payment of such amounts is first made to Borrowers, and (B) if an
event or circumstance giving rise to such amounts is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.  The determination by Agent of any amount due
pursuant to this Section 2.11(l), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.
 
(m) Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.
 
(n) In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
 
2.12 LIBOR Option.
 
(a) Interest and Interest Payment Dates.  In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3 month intervals after the commencement of the applicable Interest
Period and on the last day of such Interest Period, (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof.  On the last day of each applicable Interest Period, unless Borrowers
have properly exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder.  At any
time that an Event of Default has occurred and is continuing, at the written
election of the Required Lenders, Borrowers no longer shall have the option to
request that Revolving Loans bear interest at a rate based upon the LIBOR Rate.
 
(b) LIBOR Election.
 
(i) Borrowers may, at any time and from time to time, so long as Administrative
Borrower has not received a notice from Agent (which notice Agent may elect to
give or not give in its discretion unless Agent is directed to give such notice
by the Required Lenders, in which case, it shall give the notice to
Administrative Borrower), after the occurrence and during the continuance of an
Event of Default, to terminate the right of Borrowers to exercise the LIBOR
Option during the continuance of such Event of Default, elect to exercise the
LIBOR Option by Administrative Borrower’s notifying Agent prior to 2:00 p.m. at
least 1 Business Day prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”).  Notice of Borrowers’ election of the LIBOR Option for a
permitted portion of the Revolving Loans and an Interest Period pursuant to this
Section 2.12(b) shall be made by delivery by Administrative Borrower to Agent of
a LIBOR Notice received by Agent before the LIBOR Deadline, or by telephonic
notice received by Agent before the LIBOR Deadline (to be confirmed by delivery
to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. on the same
day).  Promptly upon its receipt of each such LIBOR Notice, Agent shall provide
a copy thereof to each of the affected Lenders.
 
(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers.  In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”).  A
certificate of Agent or a Lender delivered to Administrative Borrower setting
forth in reasonable detail any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.12 shall be conclusive absent
manifest error.  Borrowers shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate.  If a
payment of a LIBOR Rate Loan on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, Agent may, in its sole
discretion at the request of Administrative Borrower, hold the amount of such
payment as cash collateral in support of the Obligations until the last day of
such Interest Period and apply such amounts to the payment of the applicable
LIBOR Rate Loan on such last day, it being agreed that Agent has no obligation
to so defer the application of payments to any LIBOR Rate Loan and that, in the
event that Agent does not defer such application, Borrowers shall be obligated
to pay any resulting Funding Losses.
 
(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 5 LIBOR Rate Loans in effect at any given time.  Borrowers
may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$500,000.
 
(c) Conversion.  Borrowers may convert LIBOR Rate Loans to Base Rate Loans at
any time; provided, that in the event that LIBOR Rate Loans are converted or
prepaid on any date that is not the last day of the Interest Period applicable
thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.12(b)(ii).
 
(d) Special Provisions Applicable to LIBOR Rate.
 
(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in corporate income tax laws)) and changes in the reserve requirements imposed
by the Board of Governors, which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate.  In
any such event, the affected Lender shall give Administrative Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrowers may, by notice from the Administrative Borrower to
such affected Lender (A) require such Lender to furnish to Administrative
Borrower a statement setting forth in reasonable detail the basis for adjusting
such LIBOR Rate and the method for determining the amount of such adjustment, or
(B) repay the LIBOR Rate Loans of such Lender with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).
 
(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Administrative Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrowers shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.
 
(e) No Requirement of Matched Funding.  Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
 
2.13 Capital Requirements.
 
(a) If, after the date hereof, Issuing Bank or any Lender determines that (i)
any Change in Law regarding capital or reserve requirements for banks or bank
holding companies, or (ii) compliance by Issuing Bank or such Lender, or their
respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Issuing
Bank’s, such Lender’s, or such holding companies’ capital as a consequence of
Issuing Bank’s or such Lender’s commitments hereunder to a level below that
which Issuing Bank, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Bank’s, such Lender’s, or such holding companies’ then existing policies with
respect to capital adequacy and assuming the full utilization of such entity’s
capital) by any amount deemed by Issuing Bank or such Lender to be material,
then Issuing Bank or such Lender may notify Administrative Borrower and Agent
thereof.  Following receipt of such notice, Borrowers agree to pay Issuing Bank
or such Lender on demand the amount of such reduction of return of capital as
and when such reduction is determined, payable within 30 days after presentation
by Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank’s or such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods.  Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank’s or such Lender’s right to demand such compensation; provided that
Borrowers shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 270 days prior
to the date that Issuing Bank or such Lender notifies Administrative Borrower of
such Change in Law giving rise to such reductions and of such Lender’s intention
to claim compensation therefor; provided further that if such claim arises by
reason of the Change in Law that is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(b) If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or Section
2.13(a), as applicable, or would eliminate the illegality or impracticality of
funding or maintaining LIBOR Rate Loans and (ii) in the reasonable judgment of
such Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it.  Borrowers agree to pay all reasonable out-of-pocket
costs and expenses incurred by such Affected Lender in connection with any such
designation or assignment.  If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers’
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or to enable
Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice to any
amounts then due to such Affected Lender under Section 2.11(l), Section
2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the effective
date of any such assignment the Affected Lender withdraws its request for such
additional amounts under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a),
as applicable, or indicates that it is no longer unlawful or impractical to fund
or maintain LIBOR Rate Loans, may designate a different Issuing Bank or
substitute a Lender, in each case, reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender’s
commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and commitments, and upon such purchase by the
Replacement Lender, which such Replacement Lender shall be deemed to be “Issuing
Bank” or a “Lender” (as the case may be) for purposes of this Agreement and such
Affected Lender shall cease to be “Issuing Bank” or a “Lender” (as the case may
be) for purposes of this Agreement.
 
(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each Lender
(as applicable) regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith.  Notwithstanding any other provision herein,
neither Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.
 
2.14 Accordion.
 
(a) At any time during the period from and after the Closing Date through but
excluding the date that is the 4 year anniversary of the Closing Date, at the
option of Borrowers (but subject to the conditions set forth in clause (b)
below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the Revolver
Commitments and the Maximum Revolver Amount not to exceed the Available Increase
Amount (each such increase, an “Increase”).  Agent shall invite each Lender to
increase its Revolver Commitments (it being understood that no Lender shall be
obligated to increase its Revolver Commitments) in connection with a proposed
Increase at the interest margin proposed by Borrowers, and if sufficient Lenders
do not agree to increase their Revolver Commitments in connection with such
proposed Increase, then Agent or Borrowers may invite any prospective lender who
is reasonably satisfactory to Agent and Borrowers to become a Lender in
connection with a proposed Increase.  Any Increase shall be in an amount of at
least $10,000,000 and integral multiples of $10,000,000 in excess thereof.  In
no event may the Revolver Commitments and the Maximum Revolver Amount be
increased pursuant to this Section 2.14 on more than five (5) occasions in the
aggregate for all such Increases.  Additionally, for the avoidance of doubt, it
is understood and agreed that in no event shall the aggregate amount of the
Increases to the Revolver Commitments exceed $50,000,000.
 
(b) Each of the following shall be conditions precedent to (or, where otherwise
indicated, conditions concurrent with) any Increase of the Revolver Commitments
and the Maximum Revolver Amount in connection therewith:
 
(i) Agent or Borrowers have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,
 
(ii) each of the conditions precedent set forth in Section 3.2 are satisfied,
 
(iii) Borrowers have delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for Borrowers and their Subsidiaries
evidencing compliance on a pro forma basis with Section 7 for the twelve
consecutive month period immediately following the proposed date of the
applicable Increase,
 
(iv) Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Revolver Commitments (which interest margins may be higher than or
equal to the interest margins applicable to Revolving Loans set forth in this
Agreement immediately prior to the date of the increased Revolver Commitments
(the date of the effectiveness of the increased Revolver Commitments and the
Maximum Revolver Amount, the “Increase Date”)) and shall have communicated the
amount of such interest margins to Agent.  Any Increase Joinder may, with the
consent of Agent, Borrowers and the Lenders or prospective lenders agreeing to
the proposed Increase, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate to effectuate the provisions
of this Section 2.14 (including any amendment necessary to effectuate the
interest margins for the Revolving Loans to be made pursuant to the increased
Revolver Commitments).  Anything to the contrary contained herein
notwithstanding, if the interest margin that is to be applicable to the
Revolving Loans to be made pursuant to the increased Revolver Commitments are
higher than the interest margin applicable to the Revolving Loans immediately
prior to the applicable Increase Date (the amount by which the interest margin
is higher, the “Excess”), then the interest margin applicable to the Revolving
Loans immediately prior to the Increase Date shall be increased by the amount of
the Excess, effective on the applicable Increase Date, and without the necessity
of any action by any party hereto,
 
(v) Agent shall have received payment in immediately available funds of such
closing fees as shall be mutually determined by Agent and Administrative
Borrower, for the account of Agent and/or the Lenders (or prospective lenders)
providing the applicable Increase,
 
(vi) Agent shall have received the first full appraisal of the Revenue Equipment
constituting Collateral after the occurrence of the Closing Date,
 
(vii) the Revolver Commitment of PNC shall not exceed $50,000,000 after giving
effect to any such Increase, and
 
(viii) concurrent with the effectiveness of the first such Increase, a
$12,500,000 Reserve shall have been established and at all times thereafter
maintained against the lesser of (determined before giving effect to such
$12,500,000 Reserve) (x) the Borrowing Base and (y) the Maximum Revolver Amount.
 
(c) [Intentionally omitted].
 
(d) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.
 
(e) Each of the Lenders having a Revolver Commitment prior to the Increase Date
(the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.
 
(f) The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents.  Borrowers
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.
 
2.15 Joint and Several Liability of Borrowers.
 
(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
 
(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.15), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.
 
(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
 
(d) The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.15(d)) or any other
circumstances whatsoever.
 
(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this Section
2.15, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of each Borrower under
this Section 2.15 shall not be discharged except by performance and then only to
the extent of such performance.  The Obligations of each Borrower under this
Section 2.15 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.
 
(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Borrower further
represents and warrants to Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of Borrowers’
financial condition and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.
 
(g) The provisions of this Section 2.15 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.
 
(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash.  Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
 
(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash.  If,
after the occurrence and during the continuance of any Event of Default, and
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).
 
3. CONDITIONS; TERM OF AGREEMENT.
 
3.1 Conditions Precedent to the Initial Extension of Credit.  The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).
 
3.2 Conditions Precedent to all Extensions of Credit.  The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
 
(a) the representations and warranties of each Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and
 
(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.
 
3.3 Maturity.  This Agreement shall continue in full force and effect for a term
ending on the Maturity Date.
 
3.4 Effect of Maturity.  On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full.  No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been
terminated.  When all of the Obligations have been paid in full and the Lender
Group’s obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Agent will, at Borrowers’ sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.
 
3.5 Early Termination by Borrowers.  Borrowers have the option, at any time upon
10 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full.  The foregoing notwithstanding, (a) Borrowers may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of third party Indebtedness if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).
 
4. REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
Closing Date, and shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
 
4.1 Due Organization and Qualification; Subsidiaries.
 
(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
corporate or limited liability company (as applicable) power and authority to
own and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.
 
(b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of each Borrower (other than USA Truck), by class, and, as of the
Closing Date, a description of the number of shares of each such class that are
issued and outstanding.  Other than as described on Schedule 4.1(b), no Borrower
is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or any security
convertible into or exchangeable for any of its Equity Interests.
 
(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by USA Truck.  All of the outstanding Equity
Interests of each such Subsidiary has been validly issued and is fully paid and
non-assessable.
 
(d) Except as set forth on Schedule 4.1(d) (as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement), there are no subscriptions, options, warrants, or calls relating to
any shares of any of USA Truck’s Subsidiaries’ Equity Interests, including any
right of conversion or exchange under any outstanding security or other
instrument.
 
(e) To the extent that any of Schedules 4.1(b), (c), or (d) may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement, such schedules shall be deemed to have been updated for the purposes
of making any representation under this Section 4.1 at the time that Agent shall
have received written notice of such change from the Administrative Borrower
together with clean and marked replacement schedule(s).
 
4.2 Due Authorization; No Conflict.
 
(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary corporate or limited liability company (as applicable) action on
the part of such Loan Party.
 
(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any Material
Contract of any Loan Party or its Subsidiaries, other than consents or approvals
that have been obtained and that are still in force and effect and except, in
the case of Material Contracts, where the failure to obtain such consents or
approvals could not individually or in the aggregate reasonably be expected to
cause a Material Adverse Effect.
 
4.3 Governmental Consents.  The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation.
 
4.4 Binding Obligations; Perfected Liens.
 
(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
 
(b) Agent’s Liens in the Collateral are validly created and upon the filing of
financing statements in the appropriate filing offices in accordance with the
filing procedures established in the applicable jurisdictions, including,
without limitation, the payment of all required filing fees and taxes, the
Agent’s Liens in the Collateral will be first priority, perfected Liens, to the
extent such Liens are capable of being perfected under the applicable Uniform
Commercial Code by the filing of such financing statements.  The Collateral is
subject to no Liens other than Permitted Liens which are non-consensual
Permitted Liens, permitted purchase money Liens, or the interests of lessors
under Capital Leases.
 
4.5 Title to Assets; No Encumbrances.  Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of (i) prior to the Closing
Date or (ii) since the date of such financial statements to the extent permitted
hereby.  All of such assets are free and clear of Liens except for Permitted
Liens.
 
4.6 Litigation.
 
(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Borrower, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.
 
(b) Except as set forth on Schedule 4.6(b) or as otherwise disclosed by
Administrative Borrower to Agent in writing, there are no actions, suits, or
proceedings pending or, to the knowledge of any Borrower, threatened against a
Loan Party or its Subsidiaries that are reasonably likely to result in
liabilities in excess of $250,000 (exclusive of any amounts covered (other than
to the extent of customary deductibles and self-insured retention amounts) by
insurance pursuant to which the insurer has not denied coverage).
 
4.7 Compliance with Laws.  No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations (that have not been stayed by appropriate
proceedings) of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
 
4.8 No Material Adverse Effect.  All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrowers to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended.  Since
December 31, 2011, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and their Subsidiaries.
 
4.9 Solvency.
 
(a) Each Borrower is, and the Loan Parties taken as a whole are Solvent.
 
(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
 
4.10 Employee Benefits.  No Loan Party, none of their Subsidiaries, and none of
any of their ERISA Affiliates maintains or contributes to any Benefit Plan.
 
4.11 Environmental Condition.  Except as set forth on Schedule 4.11, (a) to each
Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation of any
applicable Environmental Law and such violation (if any) is reasonably likely to
have a Material Adverse Effect, (b) to each Borrower’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, except where the same
could not reasonably be expected to have a Material Adverse Effect, (c) no Loan
Party nor any of its Subsidiaries has received notice that a Lien (other than a
Permitted Lien) arising under any Environmental Law has attached to any revenues
or to any Real Property owned or operated by a Loan Party or its Subsidiaries,
and (d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
4.12 Complete Disclosure.  All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished
prior to, on or after the date hereof by or on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, is true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.  The Projections delivered to Agent on July 17, 2012 represent, and as
of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Borrowers’ good faith estimate, on the date
such Projections are delivered, of the Loan Parties’ and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Borrowers to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, and no assurances can be given that such
Projections will be realized, and although reflecting Borrowers’ good faith
estimate, projections or forecasts based on methods and assumptions that
Borrowers believed to be reasonable at the time such Projections were prepared,
are not to be viewed as facts, and that actual results during the period or
periods covered by the Projections may differ materially from projected or
estimated results).
 
4.13 Patriot Act.  To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).  No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
4.14 Indebtedness.  Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing and application of the initial Revolving Loan
hereunder on the Closing Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness as of the Closing Date.
 
4.15 Payment of Taxes.  Except as otherwise permitted under Section 5.5, (a) all
federal and other material tax returns and reports of each Loan Party and its
Subsidiaries required to be filed by any of them have been timely filed and (b)
all federal and other material taxes shown on such tax returns to be due and
payable and all material tax assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable.  Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable.  No
Borrower knows of any proposed material tax assessment against a Loan Party or
any of its Subsidiaries that is not being actively contested by such Loan Party
or such Subsidiary diligently, in good faith, and by appropriate proceedings;
provided such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
 
4.16 Margin Stock.  No Loan Party or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.
 
4.17 Governmental Regulation.  No Loan Party or any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  No Loan Party or any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
 
4.18 OFAC.  No Loan Party or any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC.  No Loan Party or any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  No proceeds of any loan made hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
 
4.19 Employee and Labor Matters.  Except as set forth on Schedule 4.19, there is
(i) no unfair labor practice complaint pending or, to the knowledge of any
Borrower, threatened against any Borrower or its Subsidiaries before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Borrower or its Subsidiaries that arises out of or under
any collective bargaining agreement and that could reasonably be expected to
result in a material liability, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
any Borrower or its Subsidiaries that could reasonably be expected to result in
a material liability, or (iii) to the knowledge of any Borrower, after due
inquiry, no union representation question existing with respect to the employees
of any Borrower or its Subsidiaries and no union organizing activity taking
place with respect to any of the employees of any Borrower or its Subsidiaries
that has not been disclosed in writing to Agent.  None of any Borrower or its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied.  The hours worked and payments made to employees of each
Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  All material payments due from any
Borrower or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Borrowers, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
4.20 [Intentionally Omitted].
 
4.21 Leases.  Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to the continued operation of
their business and to which they are parties or under which they are operating,
and, subject to Permitted Protests, all of such material leases are valid and
subsisting and no default by the applicable Loan Party or its Subsidiaries
exists under any of them that could reasonably be expected to have a Material
Adverse Effect.
 
4.22 Eligible Accounts and Eligible Unbilled Accounts.  As to each Account that
is identified by Borrowers as an Eligible Account or an Eligible Unbilled
Account in a Borrowing Base Certificate submitted to Agent, such Account is (a)
a bona fide existing payment obligation of the applicable Account Debtor created
by the rendition of services or sale of goods to such Account Debtor in the
ordinary course of the Borrowers’ business, (b) owed to a Borrower, (c) in the
case of Eligible Accounts, not excluded as ineligible by virtue of one or more
of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Accounts, and (d) in the case of Eligible
Unbilled Accounts, not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Unbilled Accounts.
 
4.23 Eligible Revenue Equipment.  As to each item of Revenue Equipment that is
identified by any Borrower as Eligible Revenue Equipment in a Borrowing Base
Certificate submitted to Agent, such Revenue Equipment is not excluded as
ineligible by virtue of one or more of the excluding criteria (other than
Agent-discretionary criteria) set forth in the definition of Eligible Revenue
Equipment.
 
4.24 Location of Equipment.  The Equipment constituting Collateral (including
any Revenue Equipment constituting Collateral) of Borrowers and their
Subsidiaries is located only at, or in-transit between or to, the locations
identified on Schedule 4.24 (as such Schedule may be updated pursuant to Section
5.14) except for (a) any Equipment out for repair, (b) any Revenue Equipment
which is in over the road use (it being understood and agreed that "over the
road use" shall not preclude customary retention of such Revenue Equipment for
the purpose of loading or unloading; customary retention not to exceed 7
calendar days) and (c) Revenue Equipment of no more than (i) 25 units at any one
location in the continental United States constituting trailers or other
non-power units, (ii) 25 units located in Canada constituting trailers or other
non-power units and/or (iii) 5 units at any one location in the continental
United States or Canada constituting tractors or other powered units.
 
4.25 Revenue Equipment Records.  Each Loan Party keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Revenue Equipment and, in each case, the book value thereof.
 
5. AFFIRMATIVE COVENANTS.
 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:
 
5.1 Financial Statements, Reports, Certificates.  Borrowers (a) will deliver to
Agent or cause the Administrative Borrower to deliver to Agent, with copies to
each Lender, each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein, (b) agree that
no Subsidiary of a Loan Party will have a fiscal year different from that of USA
Truck, (c) agree to maintain a system of accounting that enables Borrowers to
produce financial statements in accordance with GAAP, and (d) agree that they
will, and will cause each other Loan Party to, (i) keep a reporting system that
shows all additions, sales, claims, returns, and allowances with respect to
their and their Subsidiaries’ sales, and (ii) maintain their billing systems and
practices substantially as in effect as of the Closing Date and shall only make
material modifications thereto with notice to Agent.
 
5.2 Reporting.  Borrowers (a) will deliver to Agent or cause the Administrative
Borrower to deliver to Agent (and if so requested by Agent, with copies for each
Lender) each of the reports set forth on Schedule 5.2 at the times specified
therein, and (b) agree, working individually or collectively through the
Administrative Borrower, to use commercially reasonable efforts in cooperation
with Agent to facilitate and implement a system of electronic collateral
reporting in order to provide electronic reporting of each of the items set
forth on such Schedule.
 
5.3 Existence.  Except as otherwise permitted under Section 6.3 or Section 6.4,
each Borrower will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s valid existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.
 
5.4 Maintenance of Properties.  Each Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.
 
5.5 Taxes.  Each Borrower will, and will cause each of its Subsidiaries to, pay
in full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.
 
5.6 Insurance.  Each Borrower will, and will cause each of its Subsidiaries to,
at Borrowers’ expense, (a) maintain insurance respecting each of each Borrower’s
and its Subsidiaries’ assets wherever located, covering liabilities, losses or
damages as are customarily insured against by other Persons engaged in same or
similar businesses and similarly situated and located.  All such policies of
insurance shall be with financially sound and reputable insurance companies
acceptable to Agent (it being agreed that all of the insurance companies
providing the Borrowers and their Subsidiaries with insurance on the Closing
Date are reputable insurance companies acceptable to Agent) and in such amounts
as are carried generally in accordance with sound business practice by companies
in similar businesses similarly situated and located and, in any event, in
amount, adequacy, and scope reasonably satisfactory to Agent (it being agreed
that the amount, adequacy, and scope of the policies of insurance of Borrowers
in effect as of the Closing Date, including, without limitation, self-insured
retention amounts, are acceptable to Agent).  All property insurance policies
covering the Collateral are to be made payable to Agent for the benefit of Agent
and the Lenders, as their interests may appear, in case of loss, pursuant to a
standard loss payable endorsement with a standard non-contributory “lender” or
“secured party” clause and are to contain such other provisions as Agent may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies.  All certificates of property
and general liability insurance are to be delivered to Agent, with the loss
payable (but only in respect of Collateral) and additional insured endorsements
in favor of Agent and shall provide for not less than 30 days (10 days in the
case of non-payment) prior written notice to Agent of the exercise of any right
of cancellation.  If any Borrower or its Subsidiaries fails to maintain such
insurance, Agent may arrange for such insurance, but at Borrowers’ expense and
without any responsibility on Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims.  Administrative Borrower shall give Agent prompt notice of
any loss (including business interruption losses) in excess of $1,000,000 over
the amount covered by applicable insurance.  Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.
 
5.7 Inspection.
 
(a) Each Borrower will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided an authorized representative of a Borrower
shall be allowed to be present) at such reasonable times and intervals as Agent
or any Lender, as applicable, may designate and, so long as no Default or Event
of Default has occurred and is continuing, with reasonable prior notice to
Administrative Borrower and during regular business hours.
 
(b) Subject to the provisions of Section 2.10(c), each Borrower will, and will
cause each of its Subsidiaries to, permit Agent and each of its duly authorized
representatives or agents to conduct appraisals and valuations at such
reasonable times and intervals as Agent may designate, it being understood and
acknowledged by each Borrower that Agent shall require its first full scope
appraisal of the Revenue Equipment constituting Collateral to occur within
60 days of the Closing Date.
 
5.8 Compliance with Laws.  Each Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
5.9 Environmental.  Each Borrower will, and will cause each of its Subsidiaries
to,
 
(a) Keep any property either owned or operated by any Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
 
(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
 
(c) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material from or onto property owned or operated by any Borrower or
its Subsidiaries if such release is required to be reported to any Governmental
Authority under applicable Environmental Laws (and could reasonably be expected
to result in a material liability) and take any Remedial Actions required to
abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and
 
(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following:  (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of a Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against a Borrower
or its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.
 
5.10 Disclosure Updates.  The Administrative Borrower will promptly, and in no
event later than 5 Business Days after obtaining knowledge thereof, notify Agent
if any written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made.  The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.
 
5.11 Formation of Subsidiaries.  At the time that any Loan Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Loan Party shall within 10 days of such formation
or acquisition (or such later date as permitted by Agent in its sole
discretion): (a) cause such new Subsidiary to provide to Agent a joinder to the
Guaranty and Security Agreement, together with such other security agreements,
as well as appropriate financing statements, all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets
constituting Collateral of such newly formed or acquired Subsidiary); provided,
that the joinder to the Guaranty and Security Agreement, and such other security
agreements shall not be required to be provided to Agent with respect to any
Subsidiary of any Loan Party that is a CFC if providing such agreements would
result in material adverse tax consequences or the costs to the Loan Parties of
providing such guaranty or such security agreements are unreasonably excessive
(as determined by Agent in consultation with Administrative Borrower) in
relation to the benefits to Agent and the Lenders of the security or guarantee
afforded thereby, (b) provide, or cause the applicable Loan Party to provide, to
Agent a pledge agreement (or an addendum to the Guaranty and Security Agreement)
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of a Loan Party
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged if pledging a greater amount would result in
material adverse tax consequences or the costs to the Loan Parties of providing
such pledge are unreasonably excessive (as determined by Agent in consultation
with Administrative Borrower) in relation to the benefits to Agent and the
Lenders of the security afforded thereby (which pledge, if reasonably requested
by Agent, shall be governed by the laws of the jurisdiction of such Subsidiary),
and (c) provide to Agent all other documentation, including one or more opinions
of counsel reasonably satisfactory to Agent, which, in its opinion, is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above.  Any document, agreement, or instrument
executed or issued pursuant to this Section 5.11 shall constitute a Loan
Document.
 
5.12 Further Assurances.  Each Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, security agreements, pledges,
assignments, opinions of counsel, and all other documents (the “Additional
Documents”) that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect Agent’s Liens in all of the assets of each Borrower and its Subsidiaries
(whether now owned or hereafter arising or acquired, tangible or intangible, but
excluding all Real Property owned or leased by any Borrower or its Subsidiaries
and excluding any item of personal property excluded from the term “Collateral”
by the terms of the Guaranty and Security Agreement) and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents; provided that the foregoing shall not apply to any Subsidiary of a
Borrower that is a CFC if providing such documents would result in material
adverse tax consequences or the costs to the Loan Parties of providing such
documents are unreasonably excessive (as determined by Agent in consultation
with Borrowers) in relation to the benefits to Agent and the Lenders of the
security afforded thereby.  To the maximum extent permitted by applicable law,
if any Borrower or any other Loan Party refuses or fails to execute or deliver
any reasonably requested Additional Documents within a reasonable period of time
following the request to do so, each Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s name and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.  In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of each Borrower
and its Subsidiaries, including all of the outstanding capital Equity Interests
of each Borrower (other than USA Truck) and its Subsidiaries (subject to
exceptions and limitations contained in the Loan Documents with respect to
CFCs), and excluding all Real Property owned or leased by any Borrower or its
Subsidiaries and any item of personal property excluded from the term
“Collateral” by the terms of the Guaranty and Security Agreement.
 
5.13 Lender Meetings.  Borrowers will, within 120 days after the close of each
fiscal year of USA Truck, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of Borrowers and
their Subsidiaries and the projections presented for the current fiscal year of
USA Truck.  Borrowers shall reimburse the Joint Lead Arrangers for all
reasonable out-of-pocket costs and expenses incurred in connection with
attendance at any such Lender meetings and agree that the same shall constitute
a Lender Group Expense.  Notwithstanding anything in this Agreement or any of
the other Loan Documents to the contrary, the costs incurred by any Lender
(other than the Joint Lead Arrangers) choosing to attend any such Lender meeting
for travel, meals, or lodging shall be borne by such Lender, and Borrowers and
their Subsidiaries shall have no obligation to reimburse any Lender (other than
the Joint Lead Arrangers) for any such expense, whether the same shall be deemed
a Lender Group Expense or otherwise.
 
5.14 Location of Equipment.  Each Borrower will keep its, and will cause each of
its Subsidiaries’, Equipment constituting Collateral (excluding (a) any
Equipment out for repair, (b) any Revenue Equipment which is in over the road
use (it being understood and agreed that “over the road use” shall not preclude
customary retention of such Revenue Equipment for the purpose of loading or
unloading; customary retention not to exceed 7 calendar days) and (c) Revenue
Equipment of no more than (i) 25 units at any one location in the continental
United States constituting trailers or other non-power units, (ii) 25 units
located in Canada constituting trailers or other non-power units and/or (iii) 5
units at any one location in the continental United States or Canada
constituting tractors or other powered units) to be kept only at the locations
identified on Schedule 4.24 and their chief executive offices only at the
locations identified on Schedule 5.14; provided, however, that (a) any Borrower
may amend Schedule 5.14 so long as such amendment occurs by written notice to
Agent not less than 10 days prior to the date on which such chief executive
office is relocated and so long as such new location is within the continental
United States and (b) any Borrower may amend Schedule 4.24 so long as such
amendment occurs by written notice to Agent not later than the due date of the
next monthly Compliance Certificate to be delivered pursuant to clause (b) of
Schedule 5.1 following the date on which such Equipment is moved to such new
location, and so long as such new location is within the continental United
States and such Borrower complies with the requirements of Section 6.13
hereof.  In addition, Borrowers shall, upon request of Agent or its
representatives, provide Agent with such additional information regarding the
location of the Revenue Equipment of Borrowers which constitutes Collateral as
Agent and/or its representatives may reasonably request, including, without
limitation, location information which can be derived from Borrowers’ electronic
tracking systems for their Revenue Equipment.
 
5.15 [Intentionally Omitted].
 
5.16 Post-Closing Matters.  Borrowers will complete each of the tasks and other
items set forth on Schedule 5.16 no later than the times specified therein or
such later date as Agent may agree in writing.
 
6. NEGATIVE COVENANTS.
 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:
 
6.1 Indebtedness.  Each Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
 
6.2 Liens.  Each Borrower will not, and will not permit any of its Subsidiaries
to create, incur, assume, or suffer to exist, directly or indirectly, any Lien
on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
 
6.3 Restrictions on Fundamental Changes.  Each Borrower will not, and will not
permit any of its Subsidiaries to,
 
(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between Loan Parties, provided, that
a Borrower must be the surviving entity of any such merger, (ii) any merger
between a Loan Party and a Subsidiary of such Loan Party that is not a Loan
Party so long as such Loan Party is the surviving entity of any such merger,
(iii) any merger between Subsidiaries of any Borrower that are not Loan Parties,
and (iv) any stock split or reverse stock split of USA Truck's Equity Interests,
 
(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Borrower with nominal assets and nominal liabilities, (ii)
the liquidation or dissolution of a Loan Party (other than any Borrower) or any
of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of any
Borrower that is not a Loan Party (other than any such Subsidiary the Equity
Interests of which (or any portion thereof) is subject to a Lien in favor of
Agent) so long as all of the assets of such liquidating or dissolving Subsidiary
are transferred to a Subsidiary of a Borrower that is not liquidating or
dissolving, or
 
(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.
 
6.4 Disposal of Assets.  Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets.
 
6.5 Nature of Business.  Each Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent any Borrower or its Subsidiaries from engaging
in any business that is reasonably related or ancillary to their business.
 
6.6 Prepayments and Amendments.  Each Borrower will not, and will not permit any
of its Subsidiaries to,
 
(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,
 
(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower or its Subsidiaries, other than (A) the Obligations
in accordance with this Agreement, and (B) repayment, in full, of the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, as permitted by
Section 6.11, (C) payment of secured Indebtedness that becomes due as a result
of (or is otherwise required to effectuate) any Permitted Disposition of the
assets securing such Indebtedness, (D) repayment, in full, of secured
Indebtedness so long as the Lien securing such Indebtedness is terminated and by
virtue thereof the assets previously securing such Indebtedness become
Collateral; provided that (x) no Event of Default shall have occurred and be
continuing immediately prior to any such repayment and (y) the aggregate
principal amount of the secured Indebtedness so repaid shall not exceed
$2,500,000 in any fiscal year, and (E) Permitted Intercompany Advances, or
 
(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
 
(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of
 
(i) any agreement, instrument, document, indenture, or other writing
evidencing  or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances, (C)
Indebtedness permitted under clauses (c), (h), (j), (k), (r), and (u) of the
definition of Permitted Indebtedness and (D) any other agreement, instrument,
document, indenture, or other writing evidencing or concerning Permitted
Indebtedness not otherwise referred to in this clause (b)(i) if such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders; provided
that amendments, modifications and changes made in respect of Permitted
Indebtedness which is the subject of refinancing meeting the requirements of
Refinancing Indebtedness shall be deemed to not be materially adverse to the
interests of the Lenders,
 
(ii) any Material Contract (other than those concerning Permitted Indebtedness
governed by the foregoing clause (b)(i)) except to the extent that such
amendment, modification, or change could not, individually or in the aggregate,
reasonably be expected to be materially adverse to the interests of the Lenders,
or
 
(iii) the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
 
6.7 Restricted Payments.  Each Borrower will not, and will not permit any of its
Subsidiaries to make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,
 
(a) a Borrower or any of its Subsidiaries may make Restricted Payments to a Loan
Party and a Subsidiary of a Borrower that is not a Loan Party may make
Restricted Payments to another Subsidiary of a Borrower that is not a Loan
Party,
 
(b) USA Truck may issue stock dividends in connection with any stock split of
USA Truck's Equity Interests and in lieu of issuing a fractional share to a
shareholder in connection with any stock split of USA Truck's Equity Interests,
USA Truck may pay cash to such shareholder in an amount equal to the fair market
value of such fractional share; provided that the aggregate amount of such cash
paid to shareholders in connection with all such stock splits does not exceed
$250,000 in any fiscal year,
 
(c) USA Truck may make Restricted Payments to former employees, officers, or
directors of USA Truck (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Equity Interests of USA Truck held by
such Persons, provided, that (i) both before and immediately after giving effect
to any such Restricted Payment, (x) Borrowers shall have a Fixed Charge Coverage
Ratio of at least 1.00 to 1.00 and (y) Borrowers shall have Excess Availability
equal to or greater than 20.0% of the Maximum Revolver Amount, and (ii) the
aggregate amount of such redemptions made by USA Truck during the term of this
Agreement plus the amount of Indebtedness outstanding under clause (l) of the
definition of Permitted Indebtedness does not exceed $5,000,000 in the
aggregate,
 
(d) USA Truck may make distributions to former employees, officers, or directors
of USA Truck (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to USA
Truck on account of repurchases of the Equity Interests of USA Truck held by
such Persons; provided that such Indebtedness was incurred by such Persons
solely to acquire Equity Interests of USA Truck, and
 
(e) USA Truck may make Restricted Payments not otherwise permitted by clauses
(a) through (d) above, so long as (i) both before and immediately after giving
effect to any such Restricted Payment, (x) Borrowers shall have a Fixed Charge
Coverage Ratio of at least 1.00 to 1.00 and (y) Borrowers shall have Excess
Availability equal to or greater than 20.0% of the Maximum Revolver Amount, and
(ii) after giving effect to each such Restricted Payment, the aggregate of all
Restricted Payments made by USA Truck solely in reliance on this clause (e) in
any fiscal year does not exceed $5,000,000.
 
6.8 Accounting Methods.  Each Borrower will not, and will not permit any of its
Subsidiaries to, modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).
 
6.9 Investments.  Each Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.
 
6.10 Transactions with Affiliates.  Each Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction with any Affiliate of any Borrower or any of its
Subsidiaries except for:
 
(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between such Borrower or its Subsidiaries, on the one hand,
and any Affiliate of such Borrower or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by such Borrower or
its Subsidiaries in excess of $500,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to such
Borrower or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate,
 
(b) so long as it is provided for in the Governing Documents of such Borrower or
its applicable Subsidiary, or so long as it has been approved by such Borrower’s
or its applicable Subsidiary’s board of directors (or comparable governing body)
in accordance with applicable law, any indemnity provided for the benefit of
directors (or comparable managers) of such Borrower or its applicable
Subsidiary,
 
(c) so long as it has been approved by such Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, the payment of reasonable compensation, severance, employee
benefit arrangements, or fees to employees, officers, and directors of such
Borrower and its Subsidiaries in the ordinary course of business,
 
(d) transactions not otherwise prohibited by any provision of any Loan Document
between or among two or more Loan Parties not involving any other Affiliate,
 
(e) transactions entered into pursuant to any agreement identified on Schedule
6.10, as those agreements may be amended, modified, supplemented, extended, or
renewed from time to time in accordance with the terms of this Agreement, and so
long as such transactions are no less favorable, taken as a whole, to such
Borrower or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate,
 
(f) transactions permitted by Section 6.3 or Section 6.7, Investments permitted
pursuant to clauses (e), (g), (j), (l), and (n) of the definition of Permitted
Investments, or Indebtedness permitted pursuant to clauses (b) and (l) of the
definition of Permitted Indebtedness,
 
(g) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans of USA Truck approved by USA Truck’s
board of directors, and
 
(h) the payment of reasonable out-of-pocket expenses pursuant to any financial
advisory, financing, underwriting, or placement agreement or in respect of other
investment banking activities, including in connection with acquisitions or
divestitures that are permitted by this Agreement.
 
6.11 Use of Proceeds.  Each Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, in each case,
as set forth in the Flow of Funds Agreement, and (b) thereafter, consistent with
the terms and conditions hereof, to finance working capital, fund Capital
Expenditures, for general corporate purposes, and for their other lawful and
permitted purposes (including that no part of the proceeds of the loans made to
Borrowers will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors).
 
6.12 Limitation on Issuance of Equity Interests.  Except for the issuance or
sale of Qualified Equity Interests by USA Truck, each Borrower will not, and
will not permit any of its Subsidiaries to issue or sell or enter into any
agreement or arrangement for the issuance or sale of any of its Equity
Interests.
 
6.13 Equipment with Bailees.  Each Borrower will not, and will not permit any of
its Subsidiaries to store the Equipment of such Borrower or such Subsidiaries
(excluding (a) any Equipment out for repair and (b) Revenue Equipment of no more
than (i) 25 units at any one location in the continental United States or Canada
constituting trailers or other non-power units, and/or (ii) 5 units at any one
location in the continental United States or Canada constituting tractors or
other powered units) at any time now or hereafter with a bailee, warehouseman,
or similar party, unless (a) such bailee, warehouseman, or similar party has
provided Agent a Collateral Access Agreement in form and substance satisfactory
to Agent or (b) the applicable Borrower has provided Agent with prior written
notice of the storage location, and, if Agent elects, Agent has established a
related Reserve against the Borrowing Base and/or the Maximum Revolver Amount in
accordance with Section 2.1(c).  For the avoidance of doubt, and without
intending to either limit or expand upon the forgoing, it is hereby understood
and agreed that customary retention of Revenue Equipment for the purpose of
loading and unloading (customary retention not to exceed 7 calendar days), shall
not be deemed storage of such Revenue Equipment.
 
7. FINANCIAL COVENANTS.
 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers (and, in the case
of clause (b), their Subsidiaries) will:
 
7.1.           Excess Availability.  Have Excess Availability at all times equal
to or greater than 15.0% of the Maximum Revolver Amount; and
 
7.2.           Total Capital Expenditures.  Make Total Capital Expenditures
(excluding the amount, if any, of Total Capital Expenditures made with Net Cash
Proceeds reinvested pursuant to the first proviso in Section 2.4(e)(ii)) in any
fiscal year in an amount less than or equal to, but not greater than, the amount
set forth in the following table for the applicable period:
 
Fiscal year of USA Truck ending December 31, 2012
Fiscal year of USA Truck ending December 31, 2013
Fiscal year of USA Truck ending December 31, 2014
Each fiscal year of USA Truck thereafter
$53,840,000
$71,004,000
$73,528,000
$75,000,000

 
provided, that if the amount of the Total Capital Expenditures permitted to be
made in any fiscal year as set forth in the above table is greater than the
actual amount of the Total Capital Expenditures (excluding the amount, if any,
of Total Capital Expenditures made with Net Cash Proceeds reinvested pursuant to
the first proviso in Section 2.4(e)(ii)) actually made in such fiscal year (the
amount by which such permitted Total Capital Expenditures for such fiscal year
exceeds the actual amount of Total Capital Expenditures for such fiscal year,
the “Excess Amount”), then the lesser of (i) such Excess Amount and (ii) 10% of
the amount set forth in the above table for such fiscal year (such lesser amount
referred to as the “Carry-Over Amount”) may be carried forward to the next
succeeding fiscal year (the “Succeeding Fiscal Year”); provided further, that
the Carry-Over Amount applicable to a particular Succeeding Fiscal Year may not
be used in that fiscal year until the amount permitted above to be expended in
such fiscal year has first been used in full, and the Carry-Over Amount
applicable to a particular Succeeding Fiscal Year may not be carried forward to
another fiscal year.
 
 
8. EVENTS OF DEFAULT.
 
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
 
8.1 Payments.  If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;
 
8.2 Covenants.  If any Loan Party or any of its Subsidiaries:
 
(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.3 (solely if any Borrower is not in good standing in
its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower refuses to
allow Agent or its representatives or agents to visit any Borrower’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss Borrowers’ affairs, finances, and accounts with officers and
employees of any Borrower), 5.10, 5.11, 5.13, 5.14 or 5.16 of this Agreement,
(ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement, or (iv)
Section 7 of the Guaranty and Security Agreement;
 
(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Administrative
Borrower by Agent; or
 
(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent;
 
8.3 Judgments.  If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $1,000,000, or more in excess of
applicable insurance (other than to the extent of customary deductibles)
pursuant to which the insurer has not denied coverage is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which (1)
the same is not discharged, satisfied, vacated, or bonded pending appeal, or (2)
a stay of enforcement thereof is not in effect, or (b) enforcement proceedings
are commenced upon such judgment, order, or award;
 
8.4 Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;
 
8.5 Involuntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
 
8.6 Default Under Other Agreements.  If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $1,000,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, or (b) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party involving an aggregate amount of $1,000,000 or more;
 
8.7 Representations, etc.  If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
 
8.8 Guaranty.  If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement);
 
8.9 Security Documents.  If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid, perfected, and, except to the extent of Permitted Liens
which are non-consensual Permitted Liens, permitted purchase money Liens or the
interest of lessors under Capital Leases, first priority Lien on the Collateral
covered thereby, except (a) as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement or (b) as the result
of an action or failure to act on the part of Agent;
 
8.10 Loan Documents.  The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or
 
8.11 Change in Control.  A Change in Control shall occur, whether directly or
indirectly.
 
9. RIGHTS AND REMEDIES.
 
9.1 Rights and Remedies.  Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Administrative
Borrower), in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:
 
(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (ii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Agent to be held as security for Borrowers’
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;
 
(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and
 
(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
 
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Administrative Borrower or any other
Person or any act by the Lender Group, the Commitments shall automatically
terminate and the Obligations (other than the Bank Product Obligations),
inclusive of the principal of, and any and all accrued and unpaid interest and
fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents, shall automatically become and be immediately due and payable
and Borrowers shall automatically be obligated to repay all of such Obligations
in full (including Borrowers being obligated to provide (and Borrowers agree
that they will provide) (1) Letter of Credit Collateralization to Agent to be
held as security for Borrowers’ reimbursement obligations in respect of drawings
that may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.
 
9.2 Remedies Cumulative.  The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
 
10. WAIVERS; INDEMNIFICATION.
 
10.1 Demand; Protest; etc.  Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.
 
10.2 The Lender Group’s Liability for Collateral.  Each Borrower hereby agrees
that:  (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for:  (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
 
10.3 Indemnification.  Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrowers’ and
their Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders) relative to disputes between or
among Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or (iii) any Taxes or any costs attributable to
Taxes, which shall be governed by Section 16), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Loans or issuance of any Letters of
Credit hereunder, or the use of the proceeds of the Loans or the Letters of
Credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by any Borrower or any of its Subsidiaries
or any Environmental Actions, Environmental Liabilities or Remedial Actions
related in any way to any such assets or properties of any Borrower or any of
its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”).  The foregoing to the contrary notwithstanding, no Borrower shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents.  This provision shall survive the termination of this
Agreement and the repayment in full of the Obligations.  If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
 
11. NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Administrative Borrower or Agent, as the case may be, they shall be
sent to the respective address set forth below:
 


If to Administrative Borrower:
USA Truck, Inc.
3200 Industrial Park Rd.
 
Van Buren, AR  72956
 
Attn:  Jeffery Burns
 
Fax No.:  479-410-8037
 
E-mail:  jeffery.burns@usa-truck.com
   
with copies to:
Scudder Law Firm, P.C., L.L.O.
 
411 South 13th Street, Second Floor
 
Lincoln, NE  68508
 
Attn:  Mark Scudder, Esq.
 
Fax No.:  402-435-4239
 
E-mail:  mscudder@scudderlaw.com
   
If to Agent:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
 
Atlanta, GA  30328
 
Attn: Loan Portfolio Manager (USA Truck)
 
Fax No.:  855-260-0212
   
with copies to:
McGuireWoods LLP
 
77 West Wacker Drive, Suite 4100
 
Chicago, Illinois  60601
 
Attn:  Philip J. Perzek, Esq.
 
Fax No.:  (312) 698-4555
 
E-mail:  PPerzek@mcguirewoods.com

 
Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).
 
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
 
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”).  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
 
(d) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.
 
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
 
13.1 Assignments and Participations.
 
(a) (i)  Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees (each, an “Assignee”), with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A)           Administrative Borrower; provided, that no consent of
Administrative Borrower shall be required (1) if an Event of Default has
occurred and is continuing or (2) in connection with an assignment to a Person
that is a Lender or an Affiliate (other than natural persons) of a Lender;
provided further, that Administrative Borrower shall be deemed to have consented
to a proposed assignment unless it objects thereto by written notice to Agent
within 5 Business Days after having received notice thereof; and
 
(B)           Agent, Swing Lender, and Issuing Bank.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           no assignment may be made to a natural person,
 
(B)           no assignment may be made to a Loan Party or an Affiliate of a
Loan Party,
 
(C)           the amount of the Commitments and the other rights and obligations
of the assigning Lender hereunder and under the other Loan Documents subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to Agent) shall be in a minimum
amount (unless waived by Agent) of $5,000,000 (except such minimum amount shall
not apply to (I) an assignment or delegation by any Lender to any other Lender,
an Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),
 
(D)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,
 
(E)           the parties to each assignment shall execute and deliver to Agent
an Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Administrative Borrower and Agent by
such Lender and the Assignee,
 
(F)           unless waived by Agent, the assigning Lender or Assignee has paid
to Agent, for Agent’s separate account, a processing fee in the amount of
$5,000, and
 
(G)           the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
 
(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).
 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
 
(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom.  The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
 
(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party, and
(vii) all amounts payable by Borrowers hereunder shall be determined as if such
Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collateral, or otherwise in respect of the Obligations.  No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.
 
(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.
 
(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
 
(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Revolving Loans and a
Revolver Commitment (and the principal amount thereof and stated interest
thereon) held by such Lender (each, a “Registered Loan”).  Other than in
connection with an assignment by a Lender of all or any portion of its portion
of the Revolving Loans and its Revolver Commitment to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s).  Prior to the
registration of assignment or sale of any Registered Loan (and the registered
note, if any evidencing the same), Borrowers shall treat the Person in whose
name such Registered Loan (and the registered note, if any, evidencing the same)
is registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary.  In
the case of any assignment by a Lender of all or any portion of the Revolving
Loans and its Revolver Commitment to an Affiliate of such Lender or a Related
Fund of such Lender, and which assignment is not recorded in the Register, the
assigning Lender, on behalf of Borrowers, shall maintain a register comparable
to the Register.
 
(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”).  A Registered Loan (and
the Registered Note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.
 
(j) Agent shall make a copy of the Register available for review by Borrowers
and Lenders from time to time as Administrative Borrower or Lenders, as
applicable, may reasonably request.  Each Lender shall make a copy of its
Participant Register, to the extent it has one, available for review by
Borrowers from time to time as Administrative Borrower may reasonably request.
 
13.2 Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio.  No consent to assignment by the Lenders shall release any
Borrower from its Obligations.  A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.
 
14. AMENDMENTS; WAIVERS.
 
14.1 Amendments and Waivers.
 
(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:
 
(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section 2.4(c),
 
(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
 
(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),
 
(iv) amend, modify, or eliminate this Section 14.1 or any provision of this
Agreement providing for consent or other action by all Lenders,
 
(v) amend, modify, or eliminate Section 3.1 or 3.2,
 
(vi) amend, modify, or eliminate Section 15.11,
 
(vii) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,
 
(viii) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”,
 
(ix) contractually subordinate any of Agent’s Liens,
 
(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
 
(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii) or Section 2.4(e) or (f), or
 
(xii) amend, modify, or eliminate any of the provisions of Section 13.1;
 
(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,
 
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders), or
 
(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;
 
(c) No amendment, waiver, modification, elimination, or consent shall, without
written consent of Agent, Borrowers and each Lender, amend, modify, or eliminate
the definition of Borrowing Base or any of the defined terms (including the
definitions of Eligible Accounts, Eligible Revenue Equipment, and Eligible
Revenue Equipment Formula Amount) that are used in such definition to the extent
that any such change results in more credit being made available to Borrowers
based upon the Borrowing Base, but not otherwise, or the definition of Maximum
Revolver Amount, or change Section 2.1(c);
 
(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;
 
(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and
 
(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender.
 
14.2 Replacement of Certain Lenders.
 
(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Administrative Borrower or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Non-Consenting Lender”) or any Lender
that made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Non-Consenting Lender or Tax Lender, as applicable, shall have
no right to refuse to be replaced hereunder.  Such notice to replace the
Non-Consenting Lender or Tax Lender, as applicable, shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.
 
(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit).  If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance.  The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1.  Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.
 
14.3 No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
 
15. AGENT; THE LENDER GROUP.
 
15.1 Appointment and Authorization of Agent.  Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Agent agrees to act as agent for and on behalf
of the Lenders (and the Bank Product Providers) on the conditions contained in
this Section 15.  Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent.  Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties.  Each Lender hereby further authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral.  Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to any Borrower or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
 
15.2 Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
 
15.3 Liability of Agent.  None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder.  No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Borrower or its Subsidiaries.
 
15.4 Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).
 
15.5 Notice of Default or Event of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.”  Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge.  If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, that unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.
 
15.6 Credit Decision.  Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of any Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider).  Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers.  Each Lender also represents (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
 
15.7 Costs and Expenses; Indemnification.  Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers).  In the event Agent is not reimbursed for
such costs and expenses by Borrowers or their Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender’s ratable
thereof.  Whether or not the transactions contemplated hereby are consummated,
each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder.  Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers.  The undertaking in this Section 15.7 shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.
 
15.8 Agent in Individual Capacity.  Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Borrower and its Subsidiaries and Affiliates and any other Person party
to any Loan Document as though Wells Fargo were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Borrower or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders (or Bank Product Providers), and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to
them.  The terms “Lender” and “Lenders” include Wells Fargo in its individual
capacity.
 
15.9 Successor Agent.  Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and
Administrative Borrower (unless such notice is waived by Administrative
Borrower) and without any notice to the Bank Product Providers.  If Agent
resigns under this Agreement, the Required Lenders shall be entitled, with (so
long as no Event of Default has occurred and is continuing) the consent of
Administrative Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers).  If, at the time that Agent’s resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Administrative Borrower, a successor
Agent.  If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Administrative Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned).  In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.  If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
 
15.10 Lender in Individual Capacity.  Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Borrower and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers).  The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a
Borrower or its Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of such Borrower or such
other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
 
15.11 Collateral Matters.
 
(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which no Borrower or its Subsidiaries
owned any interest at the time Agent’s Lien was granted nor at any time
thereafter, (iv) constituting property leased or licensed to a Borrower or its
Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid or purchase authorized under this Section 15.11.  The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to, credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale thereof conducted under the provisions of
the Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit
bid or purchase (either directly or indirectly through one or more entities) all
or any portion of the Collateral at any sale or other disposition thereof
conducted under the provisions of the Code, including pursuant to Sections 9-610
or 9-620 of the Code, or (c) credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any other sale or foreclosure conducted or consented to by Agent in accordance
with applicable law in any judical action or proceeding or by the exercise of
any legal or equitable remedy.  In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not impair or unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such contingent or unliquidated claims
cannot be estimated without impairing or unduly delaying the ability of Agent to
credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration.  Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers).  Upon request by
Agent or Administrative Borrower at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, that (1) anything to the contrary contained in any
of the Loan Documents notwithstanding, Agent shall not be required to execute
any document or take any action necessary to evidence such release on terms
that, in Agent’s opinion, could expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Borrowers in respect of) any
and all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.  Each Lender
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably authorize)
Agent, at its option and in its sole discretion, to subordinate any Lien granted
to or held by Agent under any Loan Document to the holder of any Permitted Lien
on such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.
 
(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Borrowers or their Subsidiaries or is cared for, protected, or insured
or has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.
 
15.12 Restrictions on Actions by Lenders; Sharing of Payments.
 
(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Borrower or its Subsidiaries or any deposit
accounts of any Borrower or its Subsidiaries now or hereafter maintained with
such Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
 
(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
15.13 Agency for Perfection.  Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
 
15.14 Payments by Agent to the Lenders.  All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
 
15.15 Concerning the Collateral and Related Loan Documents.  Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents.  Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
 
15.16 Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.  By becoming a party to this Agreement, each Lender:
 
(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting any
Borrower or its Subsidiaries (each, a “Report”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,
 
(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Borrowers and their
Subsidiaries and will rely significantly upon Borrowers’ and their Subsidiaries’
books and records, as well as on representations of Borrowers’ personnel,
 
(d) agrees to keep all Reports and other material, non-public information
regarding Borrowers and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
 
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
(f) In addition to the foregoing,  (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by such Borrower or such Subsidiary to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from any
Borrower or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender’s notice to
Agent, whereupon Agent promptly shall request of Administrative Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Borrower or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Administrative Borrower a statement regarding the Loan Account, Agent shall send
a copy of such statement to each Lender.
 
15.17 Several Obligations; No Liability.  Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.
 
15.18 Joint Lead Arrangers, Joint Book Runners, and Syndication Agent.  Each of
the Joint Lead Arrangers, Joint Book Runners, and Syndication Agent, in such
capacities, shall not have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than those applicable to it
in its capacity as a Lender, as Agent, as Swing Lender, or as Issuing
Bank.  Without limiting the foregoing, each of the Joint Lead Arrangers, Joint
Book Runners, and Syndication Agent, in such capacities, shall not have or be
deemed to have any fiduciary relationship with any Lender or any Loan
Party.  Each Lender, Agent, Swing Lender, Issuing Bank, and each Loan Party
acknowledges that it has not relied, and will not rely, on the Joint Lead
Arrangers, Joint Book Runners, and Syndication Agent in deciding to enter into
this Agreement or in taking or not taking action hereunder.  Each of the Joint
Lead Arrangers, Joint Book Runners, and Syndication Agent, in such capacities,
shall be entitled to resign at any time by giving notice to Agent and
Administrative Borrower.
 
16. WITHHOLDING TAXES.
 
16.1 Payments.  All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Indemnified Taxes,
and in the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 16.1.  If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein; provided, that Borrowers shall not be
required to increase any such amounts to the extent that the increase in such
amount payable results from Agent’s or such Lender’s own willful misconduct or
gross negligence (as finally determined by a court of competent
jurisdiction).  Administrative Borrower will furnish to Agent as promptly as
possible after the date the payment of any Indemnified Tax is due pursuant to
applicable law, certified copies of tax receipts evidencing such payment by
Borrowers.  Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
 
16.2 Exemptions.
 
(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
 
(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of USA Truck (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrowers within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
 
(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
 
(iii) if such Lender or Participant is entitled  to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
 
(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or
 
(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
 
(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
 
(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns).  Each Lender and each Participant shall provide
new forms (or successor forms) upon the expiration or obsolescence of any
previously delivered forms and to promptly notify Agent (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
 
(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of  the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant.  To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section
16.2(a) or 16.2(c) as no longer valid.  With respect to such percentage amount,
such Participant or Assignee may provide new documentation, pursuant to Section
16.2(a) or 16.2(c), if applicable.  Borrowers agree that each Participant shall
be entitled to the benefits of this Section 16 with respect to its participation
in any portion of the Commitments and the Obligations so long as such
Participant complies with the obligations set forth in this Section 16 with
respect thereto.
 
16.3 Reductions.
 
(a) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction.  If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.
 
(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
 
16.4 Refunds.  If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrowers, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.
 
17. GENERAL PROVISIONS.
 
17.1 Effectiveness.  This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
 
17.2 Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
 
17.3 Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise.  On the contrary, this Agreement
has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.
 
17.4 Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
17.5 Bank Product Providers.  Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting.  Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents.  It is understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider.  In the absence of an updated certification, Agent shall be entitled
to assume that the amount due and payable to the applicable Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof).  Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so and may obtain Bank
Products from other service providers as well.  Each Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.
 
17.6 Debtor-Creditor Relationship.  The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor.  No member of the Lender Group has (or shall be deemed
to have) any fiduciary relationship or duty to any Loan Party arising out of or
in connection with the Loan Documents or the transactions contemplated thereby,
and there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
 
17.7 Counterparts; Electronic Execution.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
 
17.8 Revival and Reinstatement of Obligations; Certain Waivers.  If any member
of the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group or Bank Product Provider
elects to do so on the reasonable advice of its counsel in connection with a
claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof that
such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made.  If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated or
cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.
 
17.9 Confidentiality.
 
(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrowers and
their Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except:  (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Administrative Borrower with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Administrative
Borrower pursuant to the terms of the applicable statute, decision, or judicial
or administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by
Administrative Borrower, (vi) as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, provided, that, (x)
prior to any disclosure under this clause (vi) the disclosing party agrees to
provide Administrative Borrower with prior written notice thereof, to the extent
that it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior written notice to Administrative Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than any Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Administrative Borrower with prior written notice thereof, and (x) in connection
with, and to the extent reasonably necessary for, the exercise of any secured
creditor remedy under this Agreement or under any other Loan Document.
 
(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.
 
(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”).  The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws.  All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term).  Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).
 
17.10 Survival.  All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instru­ments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.
 
17.11 Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.  In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual  background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.
 
17.12 Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
 
17.13 USA Truck as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints USA Truck as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower.  Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Loan Account and
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lender Group shall not incur liability to any Borrower as a
result hereof.  Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Loan Account and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group.  To induce the Lender Group to
do so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.
 


 
[Signature pages to follow.]
 


\40023676.15


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed and delivered as of the date first above written.
 

 
USA TRUCK, INC.,
as a Borrower and as the initial Administrative Borrower
         
By:
/s/ Darron R. Ming
 
Name:
Darron R. Ming
 
Title:
Executive Vice President and Chief Financial Officer
   



[Signature page to Credit Agreement]




\40023676.15


 
 

--------------------------------------------------------------------------------

 





     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent, as Joint Lead Arranger, as Joint Book
Runner and as a Lender
         
By:
/s/ Megan E. Enlow
 
Name:
Megan E. Enlow
 
Title:
Vice President
     



[Signature page to Credit Agreement]


\40023676.15


 
 

--------------------------------------------------------------------------------

 





     
PNC BANK, NATIONAL ASSOCIATION,
a national banking association, as Joint Lead Arranger, as Joint Book Runner, as
Syndication Agent and as a Lender
         
By:
/s/ Jeffrey Marchetti
 
Name:
Jeffrey Marchetti
 
Title:
Relationship Manager
   



 


 
 








[Signature page to Credit Agreement]


\40023676.15


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A-1
 


 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of  between  (“Assignor”) and  (“Assignee”).  Reference is made to the
Agreement described in Annex I hereto (the “Credit Agreement”).  Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Credit Agreement.
 
1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.
 
2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by the
Borrowers to Assignor with respect to Assignor’s share of the Revolving Loans
assigned hereunder, as reflected on Assignor’s books and records.
 
3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (d) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; [and (e) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty.]
 
4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent.  The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account of a processing fee in the amount of $5,000 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.
 
5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15 and
Section 17.9(a) of the Credit Agreement.
 
6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I).  From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date.  On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.
 
7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.  This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.
 
8. THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE AND JURY TRIAL WAIVER SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
 


Exhibit A-1
Page
\40023676.15


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
 
[NAME OF ASSIGNOR]


  as Assignor




By         
Name:
Title:




[NAME OF ASSIGNEE]


  as Assignee




By         
Name:
Title:




ACCEPTED THIS ____ DAY OF
_______________


WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent


By           
Name:
Title:




Exhibit A-1
Page
\40023676.15


 
 

--------------------------------------------------------------------------------

 


ANNEX FOR ASSIGNMENT AND ACCEPTANCE
 


 
ANNEX I
 


1.
Borrowers:  USA Truck, Inc., a Delaware corporation, and certain of its
Subsidiaries from time to time party to the Credit Agreement

 
2.
Name and Date of Credit Agreement:

 
Credit Agreement, dated as of August 24, 2012 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among Borrowers, the lenders party thereto as “Lenders”, Wells Fargo
Bank, National Association, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers, Wells Fargo, as joint lead arranger, Wells Fargo, as joint book
runner, and PNC Bank, National Association, a national banking association, as
joint lead arranger, as joint book runner, and as syndication agent.


3.           Date of Assignment
Agreement:                                                                                                


4.           Amounts:


(i)  
Assigned Amount of Revolver
Commitment                                                                                     $                      

 
(ii)  
Assigned Amount of Revolving
Loans                                                                                     $                      

 
5.           Settlement
Date:                                                                                                


6.           Purchase
Price                                                                                                $_____________


7.           Notice and Payment Instructions, etc.


Assignee:                                                        Assignor:

   



Exhibit A-1
Page
\40023676.15


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B-1
 
FORM OF BORROWING BASE CERTIFICATE
 
See attached.1






















































































 
1 To be attached in form separately provided.
 
Exhibit B-1
 
Page 1


 
\40023676.15

 
 

--------------------------------------------------------------------------------

 

 




 
Summary Page Borrowing Base Certificate


 
Date
 
Name          USA Truck, Inc.
 
A/R As of:




 
The undersigned, USA Truck, Inc. (“Administrative Borrower”), pursuant to that certain Credit Agreement dated as of _____________ (as amended, restated, modified, supplemented, refinanced,
 
renewed, or extended from time to time, the “Credit Agreement”), entered into among Administrative Borrower, the Subsidiaries of Administrative Borrower identified on the signature pages thereof
(each a "Borrower" and collectively "Borrowers"), the lenders signatory thereto from time to time, Wells Fargo Bank, National Association, a national banking association (“Wells Fargo”), as administrative
agent for each member of the Lender Group and the Bank Product Providers (in such capacity, together with its successors and assigns, in such capacity, the “Agent”), and as joint lead arranger and joint
book runner, hereby certifies to Agent that the following items, calculated in accordance with the terms and definitions set forth in the Credit Agreement for such items, are true and correct, and that each
Borrower is in compliance with and, after giving effect to any currently requested Revolving Loans, will be in compliance with, the terms, conditions, and provisions of the Credit Agreement.  All initially
capitalized terms used in the Borrowing Base Certificate have the meanings set forth in the Credit Agreement unless specifically defined herein.




 
Accounts Receivable


 
Accounts Receivable Balance  per Aging Report Assigned To Wells Fargo Capital Finance                                                                                                                                                    
 
Less Ineligibles (detailed on page 2)                                                                                                                 
 
Net Eligible Accounts Receivable                                                                                                                           


 
Accounts Receivable Availability before Sublimit(s)                                                                                                                            


 
Net Available Accounts Receivable after Sublimit(s)


 
Rolling Stock


 
NOLV of rolling stock                                                                                                                           ‐
 
Advance rate                                                                                                                          85%
 
Available Rolling Stock
 
Reserves
 
95%
of NBV Limiter                                                                                                                 ‐
 
Net Available Rolling Stock


 
Total Availability
 
Total Availability before Reserves‐


 
Reserves
 
3
Month Reserve for Tracking Expenses                                                                                                                 ‐
 
3
Month Rent Reserve                                                                                                                  ‐






 
Total Reserves‐


 
Total Availability after Reserves before Loan Balance and LCs‐


 
Total Credit Line 125,000,000.00 Suppressed Availability ‐


 
Reserves (Applied Against Suppressed Availability)
 
2
Week Payroll Reserve                                                                                                                 ‐
 
Annual Tag & Title Reserve                                                                                                                  ‐


 
Net Suppressed Availability‐


 
Availability before Loan Balance‐






 
Letter of Credit Balance                                                                             As of:                                               ‐


 
Loan Ledger Balance                                                                             As of:                                               ‐


 
Net Availability ‐






 
Additionally, the undersigned hereby certifies and represents and warrants to the Lender Group on behalf of Borrowers that (i) as of the date hereof, each representation or warranty contained in or
pursuant to any Loan Document, any agreement, instrument, certificate, document or other writing furnished at any time under or in connection with any Loan Document, and as of the effective date of
any advance, revolving loan, continuation or conversion requested above, is true and correct in all material respects (except to the extent any representation or warranty expressly related to an earlier
date, and except that such materiality qualifier shall not be applicable to any representation or warranty that already is qualified or modified by materiality in the text thereof), (ii) each of the covenants
and agreements contained in any Loan Document have been performed (to the extent required to be performed on or before the date hereof or each such effective date), (iii) no Default or Event of
Default has occurred and is continuing on the date hereof, nor will any thereof occur after giving effect to the request above, and (iv) all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in accordance with the requirements of the Credit Agreement.






 
List of attachments with this Borrowing Base Certificate:
 
Authorized Signer                                                                          Page 2 ‐ Accounts Receivable Availability Detail
Page 2b ‐ Accounts Receivable Concentrations
Page 2c ‐ Accounts Receivable Dilution

 
 

--------------------------------------------------------------------------------

 





 
Accounts Receivable Availability Detail
 
Name:             USA Truck, Inc.
 
Report based on Aging dated:
 
Loan ID #:                               TBD                    TBD
 
Division Name:                                    Billed                  Unbilled Total
 
Aging Spreads:
 
Unbilled                                                                                  ‐                    ‐
 
1
‐ 30 DOI                                                                                  ‐                    ‐
 
31
‐ 60 DOI                                                                                  ‐                    ‐
 
61
‐ 90 DOI                                                                                  ‐                    ‐
 
91
‐ 120 DOI                                                                                  ‐                    ‐
 
121+ DOI                                                                                  ‐                    ‐


 
A/R Aging Balance:‐ ‐
 
Ineligibles:
 
Past Due‐91+ DOI, 61+ DPD for billed, 31+ days from
 
ERS         revenue date for unbilled                                                                                                      
 
ERS         Past Due Credits                                                                                  ‐                    ‐
 
ERS         CrossAge                                                                                  ‐                    ‐
 
ERS         Intercompany                                                                                  ‐                    ‐
 
ERS         Foreign                                                                                  ‐                    ‐
 
ERS         Government                                                                                  ‐                    ‐
 
ERS         COD                                                                                  ‐                    ‐
 
ERS         Debit Memo                                                                                  ‐                    ‐
 
ERS         Customer Deposits                                                                                  ‐                    ‐
 
ERS         Employee Sales                                                                                  ‐                    ‐
 
ERS         Progress Billing                                                                                  ‐                    ‐
 
ERS         Extended Terms                                                                                  ‐                    ‐
 
ERS         Finance Charges                                                                                  ‐                    ‐
 
ERS         Guaranteed                                                                                  ‐                    ‐
 
ERS         Coop Advertising                                                                                  ‐                    ‐
 
ERS         Samples                                                                                  ‐                    ‐
 
ERS         Consignment Sales                                                                                  ‐                    ‐
 
ERS         Bill & Hold                                                                                  ‐                    ‐
 
ERS         Bankrupt/Doubtful                                                                                  ‐                    ‐
 
ERS         Contra                                                                                  ‐                    ‐
 
ERS         Other1‐Short pays                                                                                  ‐                    ‐
 
ERS         Other2                                                                                  ‐                    ‐
 
ERS         Other3                                                                                  ‐                    ‐
 
ERS         Other4                                                                                  ‐                    ‐
 
ERS         Other5                                                                                  ‐                    ‐
 
ERS         Other6                                                                                  ‐                    ‐
 
Manual                                                                                                               Contra overcount adjustment‐
 
Manual                                                                                            Customer Deposits per exam as of 5/31/12‐‐
 
Manual                                                                                            Unreconciled (Aging > GL) per exam as of 5/31/12‐‐
 
GL# 113199 ‐ AR‐Revenue Recognition per exam as of
 
Manual                                                                                            5/31/12                    
 
Manual                                                                                                               Zero out negative availability‐
 
Manual                                                                                            Concentration Cap‐‐
 
Manual                                                                                            Dilution Ineligible (grossed up)‐‐


 
Total Ineligible A/R:‐ ‐


 
Eligible A/R                                                                                               ‐                    ‐
 
Advance Rate                                                                                              85%                    75%
 
A/R Availability before Sublimit(s)‐ ‐


 
Line Limit or Sublimit(s) 125,000,000.00 10,000,000.00 125,000,000.00


 
Net A/R Availability‐ ‐


 
RM Signature




 
Page 2 - AR Detail

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2
 
FORM OF BANK PRODUCT PROVIDER AGREEMENT
 
[Letterhead of Specified Bank Products Provider]
 
[Date]
 
To:
Wells Fargo Bank, N.A., as Agent

 
1100 Abernathy Road, Suite 1600

 
Atlanta, GA  30328

 
Attn: Loan Portfolio Manager (USA Truck)

 
Reference hereby is made to that certain Credit Agreement dated as of August 24,
2012 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among USA Truck, Inc., a Delaware
corporation (“USA Truck”), and the Subsidiaries of USA Truck identified on the
signature pages thereof or otherwise joined from time to time thereto as a
borrower (collectively, with USA Truck, “Borrowers”), the lenders party thereto
as “Lenders”, Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), Wells Fargo, as joint
lead arranger, Wells Fargo, as joint book runner, and PNC Bank, National
Association, a national banking association, as joint lead arranger, as joint
book runner, and as syndication agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
 
Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] ([each, a][the] “Specified Bank Product Agreement”) dated as of
[__________] by and between [Lender or Affiliate of Lender] (the “Specified Bank
Products Provider”) and [identify the Loan Party].
 
1. Appointment of Agent.  The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1 through 15.15 and Sections 15.17, 15.18, and 17.5
(collectively such sections are referred to herein as the “Agency Provisions”),
including, as applicable, the defined terms used therein.  Specified Bank
Products Provider and Agent each agree that the Agency Provisions which govern
the relationship, and certain representations, acknowledgements, appointments,
rights, restrictions, and agreements, between the Agent, on the one hand, and
the Lenders or the Lender Group, on the other hand, shall, from and after the
date of this letter agreement also apply to and govern, mutatis mutandis, the
relationship between the Agent, on the one hand, and the Specified Bank Product
Provider with respect to the Bank Products provided pursuant to the Specified
Bank Product Agreement[s], on the other hand.
 
2. Acknowledgement of Certain Provisions of Credit Agreement.  The Specified
Bank Products Provider hereby acknowledges that it has reviewed the provisions
of Sections 2.4(b)(ii), 14.1, 15, and 17.5 of the Credit Agreement, including,
as applicable, the defined terms used therein, and agrees to be bound by the
provisions thereof.  Without limiting the generality of any of the foregoing
referenced provisions, Specified Bank Product Provider understands and agrees
that its rights and benefits under the Loan Documents consist solely of it being
a beneficiary of the Liens and security interests granted to Agent and the right
to share in proceeds of the Collateral to the extent set forth in the Credit
Agreement.
 
3. Reporting Requirements.  Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products.  On a monthly basis
(not later than the 10th Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider’s reasonable determination of
the liabilities and obligations (and mark-to-market exposure) of Borrowers and
the other Loan Parties in respect of the Bank Products provided by Specified
Bank Products Provider pursuant to the Specified Bank Products Agreement[s].  If
Agent does not receive such written report within the time period provided
above, Agent shall be entitled to assume that the reasonable determination of
the liabilities and obligations (and mark-to-market exposure) of Borrowers and
the other Loan Parties with respect to the Bank Products provided pursuant to
the Specified Bank Products Agreement[s] is either (a) if the Specified Bank
Products Provider has not ever delivered any such written report to Agent
pursuant to this agreement, zero, or (b) otherwise, the amount of such
liabilities and obligations (and mark-to-market exposure) set forth in the
written report then most recently delivered to Agent pursuant to this Section 3,
in each case, until such time as Agent receives another written report, in form
and substance satisfactory to Agent, containing the Specified Bank Products
Provider’s reasonable determination of such liabilities and obligations (and
mark-to-market exposure).  Notwithstanding the foregoing, the provisions of this
Section 3 are subject to and governed by the provisions of Section 17.5 of the
Credit Agreement.
 
4. Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right (to the extent permitted
pursuant to the Credit Agreement), but shall have no obligation to establish,
maintain, relax, or release reserves in respect of any of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agent to determine or insure whether the amount of any such reserve
is appropriate or not (including whether it is sufficient in amount).  If Agent
chooses to implement a reserve, Specified Bank Products Provider acknowledges
and agrees that Agent shall be entitled to rely on the information in the
reports described above to establish the Bank Product Reserve Amount.
 
5. Bank Product Obligations.  From and after the delivery to Agent of this
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Agent and Administrative Borrower, on
behalf of Borrowers, the obligations and liabilities of Borrowers and the other
Loan Parties to Specified Bank Product Provider in respect of Bank Products
evidenced by the Specified Bank Product Agreement[s] shall constitute Bank
Product Obligations (and which, in turn, shall constitute Obligations), and
Specified Bank Product Provider shall constitute a Bank Product Provider until
such time as Specified Bank Products Provider or its Affiliate is no longer a
Lender. Specified Bank Products Provider acknowledges that other Bank Products
(which may or may not be Specified Bank Products) may exist at any time.
 
6. Notices.  All notices and other communications provided for hereunder shall
be given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 in the Credit Agreement, if to Administrative Borrower, shall be
mailed, sent, or delivered to Administrative Borrower in accordance with
Section 11 in the Credit Agreement, and, if to Specified Bank Products Provider,
shall be mailed, sent or delivered to the address set forth below, or, in each
case as to any party, at such other address as shall be designated by such party
in a written notice to the other party.
 
If to Specified Bank Products Provider:
_________________________
_________________________
_________________________
Attn: ____________________
Fax No. __________________
   

7. Miscellaneous.  This agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto (including any
successor agent pursuant to Section 15.9 of the Credit Agreement); provided,
that no Borrower may assign this agreement or any rights or duties hereunder
without the other parties’ prior written consent and any prohibited assignment
shall be absolutely void ab initio.  Unless the context of this agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”   This
agreement may be executed in any number of counterparts and by different parties
on separate counterparts.  Each of such counterparts shall be deemed to be an
original, and all of such counterparts, taken together, shall constitute but one
and the same agreement.  Delivery of an executed counterpart of this letter by
telefacsimile or other means of electronic transmission shall be equally
effective as delivery of a manually executed counterpart.
 
8. Governing Law, Etc.  THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE AND JURY TRIAL WAIVER SET FORTH IN SECTION 12
OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.
 
[Signature pages to follow.]
 

Exhibit B-2
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 

Sincerely,
 
[SPECIFIED BANK PRODUCTS PROVIDER]
 
By:           
 
Name:           
 
Title:           
 
 
Acknowledged, accepted, and agreed
 
 
as of the date first written above:
 
USA TRUCK, INC.,
 
as Administrative Borrower on behalf of Borrowers
 
By:           
 
Name:           
 
Title:           
 
 
Acknowledged, accepted, and agreed
 
 
as of _______________, 20____:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
a national banking association, as Agent
 
By:           
Name:           
Title:           







Exhibit B-2
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1




FORM OF COMPLIANCE CERTIFICATE




[on Administrative Borrower’s letterhead]
 
To:
Wells Fargo Bank, N.A., as Agent

 
1100 Abernathy Road, Suite 1600

 
Atlanta, GA  30328

 
Attn: Loan Portfolio Manager (USA Truck)

 
Re:           Compliance Certificate dated ____________  __, 20__
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement dated as of August 24, 2012
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among USA Truck, Inc., a Delaware corporation
(“USA Truck”), and the Subsidiaries of USA Truck identified on the signature
pages thereof or otherwise joined from time to time thereto as a borrower
(collectively, with USA Truck, “Borrowers”), the lenders party thereto as
“Lenders”, Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), Wells Fargo, as joint
lead arranger, Wells Fargo, as joint book runner, and PNC Bank, National
Association, a national banking association, as joint lead arranger, as joint
book runner, and as syndication agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
 
Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies, on behalf of Borrowers, as of the date
hereof that:
 
1.           The financial statements of Borrowers and their Subsidiaries
furnished in Schedule 1 attached hereto, has been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for year-end audit
adjustments and the lack of footnotes), and fairly presents in all material
respects the financial condition of Borrowers and their Subsidiaries as of the
date set forth therein.
 
2.           Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and financial condition of Borrowers and their
Subsidiaries during the accounting period covered by the financial statements
furnished in Schedule 1 attached hereto.
 
3.           Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof and
what action Borrowers and/or their Subsidiaries have taken, are taking, or
propose to take with respect thereto.
 
4.           Except as set forth on Schedule 3 attached hereto, the
representations and warranties of Borrowers and their Subsidiaries set forth in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date.
 
5.           Borrowers had Excess Availability at all times during the
accounting period covered by the financial statements furnished in Schedule 1
attached hereto equal to or greater than 15.0% of the Maximum Revolver Amount.
 
6.           Borrowers and their Subsidiaries are in compliance with the
covenant contained in Section 7.2 of the Credit Agreement as demonstrated on
Schedule 4 hereof.
 
7.           During the accounting period covered by the financial statements
furnished in Schedule 1 attached hereto, the Borrowers and/or their Subsidiaries
[did not make] [made] additions or deletions of Revenue Equipment constituting
Collateral.  Schedule 5 attached hereto contains [a clean]1 [a clean and
marked]2 version of Schedule 12 to the Guaranty and Security Agreement
reflecting [all Revenue Equipment constituting Collateral as of the end of the
accounting period covered by the financial statements furnished in Schedule 1]3
[such additions and/or deletions]4.
 
[Signature page follows.]
 



--------------------------------------------------------------------------------

 
1 Use if no additions/deletions made.
 
2Use if additions/deletions made.
 
3 Use if no additions/deletions made.
 
4 Use if additions/deletions made.

Exhibit C-1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, 20__.
 
 
USA TRUCK, INC.,
 
 
as Administrative Borrower
 
By:           
 
Name:           
 
Title:           
 

Exhibit C-1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Financial Statements
 





Exhibit C-1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
Default or Event of Default
 



Exhibit C-1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
Representations and Warranties
 

Exhibit C-1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
Financial Covenants
 
1.           Total Capital Expenditures.
 
Borrowers’ and their Subsidiaries’ Total Capital Expenditures from the beginning
of USA Truck’s most recent fiscal year to the date hereof is ____________,
(i) which [is/is not] greater than the amount set forth in Section 7.2 of the
Credit Agreement for the corresponding period and (ii) which [is/is not] less
than or equal to the amount set forth in Section 7.2 of the Credit Agreement for
the corresponding period.

Exhibit C-1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
Schedule 12 to Guaranty and Security Agreement
 
REVENUE EQUIPMENT
(as of [Insert applicable date])
 


 


 

Exhibit C-1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT L-1
 
FORM OF LIBOR NOTICE
 
 
Wells Fargo Bank, N.A., as Agent

 
under the below referenced Credit Agreement

1100 Abernathy Road, Suite 1600
Atlanta, GA  30328
Attn: Loan Portfolio Manager (USA Truck)
 
Ladies and Gentlemen:
 
Reference hereby is made to that certain Credit Agreement dated as of August 24,
2012 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among USA Truck, Inc., a Delaware
corporation (“USA Truck”), and the Subsidiaries of USA Truck identified on the
signature pages thereof or otherwise joined from time to time thereto as a
borrower (collectively, with USA Truck, “Borrowers”), the lenders party thereto
as “Lenders”, Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), Wells Fargo, as joint
lead arranger, Wells Fargo, as joint book runner, and PNC Bank, National
Association, a national banking association, as joint lead arranger, as joint
book runner, and as syndication agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
 
This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $________ (the “LIBOR
Rate Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].
 
The LIBOR Rate Advance will have an Interest Period of [1 month, 2 months, or
3 months] commencing on.
 
This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
 
Administrative Borrower, on behalf of Borrowers, represents and warrants that
(i) as of the date hereof, the representations and warranties of Borrowers and
their Subsidiaries contained in this Agreement and in the other Loan Documents
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date)), (ii)
each of the covenants and agreements contained in any Loan Document have been
performed (to the extent required to be performed on or before the date hereof
or each such effective date), and (iii) no Default or Event of Default has
occurred and is continuing on the date hereof, nor will any thereof occur after
giving effect to the request above.
 

Exhibit L-1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 

 
Dated:                      
 
 


 
 


 
 
USA TRUCK, INC.,
 
 
as Administrative Borrower
 
By:           
 
Name:           
 
Title:           
 


 
Acknowledged by:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
a national banking association, as Agent
 
By:           
 
Name:           
 
Title:           
 

Exhibit L-1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 



EXHIBIT P-1
 
FORM OF PERFECTION CERTIFICATE
 
See attached.1





--------------------------------------------------------------------------------

 
1 To be attached in form separately provided.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT P-1
 
PERFECTION CERTIFICATE
 
Reference is hereby made to (a) that certain Credit Agreement dated as of
August [___], 2012 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among USA TRUCK, INC., a
Delaware corporation (“USA Truck”), and the Subsidiaries of USA Truck party
thereto (each of such Subsidiaries, together with USA Truck, is referred to
herein as a “Borrower”), the lenders party thereto as “Lenders” (each of such
Lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), Wells Fargo, as joint lead arranger, Wells Fargo, as joint book
runner, and PNC Bank, National Association, a national banking association, as
joint lead arranger, as joint book runner, and as syndication agent, and (b)
that certain Guaranty and Security Agreement dated as of August [___], 2012 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Guaranty and Security Agreement”) by and among Borrowers, the Subsidiaries of
USA Truck party thereto as “Grantors”, and Agent.
 
All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement.  Any terms (whether
capitalized or lower case) used in this Perfection Certificate that are defined
in the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided that to the extent
that the Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern.  As used herein, the term “Loan
Parties” shall mean the “Loan Parties” as that term is defined in the Credit
Agreement and “Code” shall mean the “Code” as that term is defined in the
Guaranty and Security Agreement.
 
The undersigned, the [________] of [______________]2, hereby certifies (in my
capacity as [__________] and not in my individual capacity) to Agent and each of
the other members of the Lender Group and the Bank Product Providers as follows
as of ____________ ___, 20__:
 
1. Names.
 
(a) The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a).  Each Loan Party is (i) the type of entity disclosed next to its name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a).  Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Loan Party and
the jurisdiction of formation of each Loan Party.  Each Loan Party has qualified
to do business in the states listed on Schedule 1(a).
 
(b) Set forth in Schedule 1(b) hereto is a list of any other legal names each
Loan Party has had in the past five years, together with the date of the
relevant name change.
 
(c) Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past five
years.  Except as set forth in Schedule 1(c), no Loan Party has changed its
jurisdiction of organization at any time during the past four months.
 
2. Chief Executive Offices.  The chief executive office of each Loan Party is
located at the address set forth in Schedule 2 hereto.
 
3. Real Property.
 
(a) Attached hereto as Schedule 3(a) is a list of all (i) Real Property of each
Loan Party, (ii) common names, addresses and uses of each parcel of Real
Property (stating improvements located thereon) and (iii) other information
relating thereto required by such Schedule.  Except as described on Schedule
3(a) attached hereto:  (A) no Loan Party has entered into any leases, subleases,
tenancies, franchise agreements, licenses or other occupancy arrangements as
owner, lessor, sublessor, licensor, franchisor or grantor (collectively
“Leases”) with respect to any of the real property described on Schedule 3(a)
and (B) no Loan Party has any Leases which require the consent of the landlord,
tenant or other party thereto to the transactions contemplated by the Loan
Documents.
 
(b) Attached hereto as Schedule 3(b) is a list of all leases for real property
that each Loan Party has entered into as lessee, including (i) the name and
address of each such lessor, (ii) the address of each subject property, (iii)
the term and expiration date of each such lease, (iv) encumbrances, (v) any
renewal or purchase options thereunder, and (vi) the monthly base rental amount
thereunder.
 
(c)           Other than in the case of (i) any Equipment out for repair, (ii)
any Revenue Equipment which is in over the road use (it being understood and
agreed that “over the road use” shall not preclude customary retention of such
Revenue Equipment for the purpose of loading or unloading; customary retention
not to exceed 7 calendar days), (iii) Revenue Equipment of no more than (x) 25
units at any one location in the continental United States constituting trailers
or other non-power units, (y) 25 units located in Canada constituting trailers
or other non-power units and/or (z) 5 units at any one location in the
continental United States or Canada constituting tractors or other powered
units, (iv) any Revenue Equipment at any Real Property location listed in
Schedule 3(a), and (v) any lessor listed in Schedule 3(b), Schedule 3(c) sets
forth all third parties (“Bailees”) with possession of any Collateral (including
inventory and equipment) of the Loan Parties, including the name and address of
such Bailee, a description of the inventory and equipment in such Bailee’s
possession and the location of such inventory and equipment (if none please so
state).
 
4. Extraordinary Transactions.  Except for those purchases, mergers,
acquisitions, consolidations, and other transactions described on Schedule 4
attached hereto, all of the Collateral has been originated by each Loan Party in
the ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.
 
5. File Search Reports.  Attached hereto as Schedule 5 is a true and accurate
summary of certified file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction of formation identified in Section 1(a) and in
each location identified in Section 2 with respect to each legal name set forth
in Section 1 and (ii) in each jurisdiction described in Schedule 1(c) or
Schedule 3 relating to any of the transactions described in Schedule 1(c) or
Schedule 4 with respect to each legal name of the person or entity from which
each Loan Party purchased or otherwise acquired any assets.  A true copy of each
financing statement, including judgment and tax liens, bankruptcy and pending
lawsuits or other filing identified in such file search reports has been
delivered to Agent.
 
6. UCC Filings.  The financing statements (duly authorized by each Loan Party
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 6 relating to the Guaranty and Security Agreement, are in
the appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 7 hereof.
 
7. Schedule of Filings.  Attached hereto as Schedule 7 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 6 and (ii) the appropriate filing offices for the filings described in
Schedule 11(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Collateral (as defined in the Guaranty
and Security Agreement) granted, assigned or pledged to Agent pursuant to the
Guaranty and Security Agreement or any other Loan Document.  No other filings or
actions are required to create, preserve, protect and perfect the security
interests in the Collateral granted, assigned or pledged to Agent pursuant to
the Loan Documents.
 
8. Termination Statements.  Attached hereto as Schedule 8 are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8 hereto with respect to each
Lien described therein.
 
9. Stock Ownership and Other Equity Interests.  Attached hereto as Schedule 9(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, Equity Interests of each Loan Party and its Subsidiaries and the
record and beneficial owners of such Equity Interests.  Also set forth on
Schedule 9(a) is each equity investment of each Loan Party that represents 50%
or less of the equity of the entity in which such investment was made.  Attached
hereto as Schedule 9(b) is a true and correct organizational chart of USA Truck
and its Subsidiaries.
 
10. Instruments and Chattel Paper.  Attached hereto as Schedule 10 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party as of ____________ ___, 20__ having an aggregate value or face amount in
excess of $250,000, including all intercompany notes between or among any two or
more Loan Parties or any of their Subsidiaries.
 
11. Intellectual Property.
 
(a) Schedule 11(a) provides a complete and correct list of all registered
Copyrights (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights owned by any Loan Party and material to the conduct of
the business of any Loan Party.  Schedule 11(a) provides a complete and correct
list of all Patents (as defined in the Guaranty and Security Agreement) owned by
any Loan Party and all applications for Patents  owned by any Loan
Party.  Schedule 11(a) provides a complete and correct list of all registered
Trademarks (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Trademarks owned by any Loan Party,
and all other Trademarks owned by any Loan Party and material to the conduct of
the business of any Loan Party.
 
(b) Schedule 11(b) provides a complete and correct list of all Intellectual
Property Licenses (as defined in the Guaranty and Security Agreement) entered
into by any Loan Party pursuant to which (i) any Loan Party has provided any
license or other rights in Intellectual Property (as defined in the Guaranty and
Security Agreement) owned or controlled by such Loan Party to any other Person
(other than non-exclusive software licenses granted in the ordinary course of
business) or (ii) any Person has granted to any Loan Party any license or other
rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party;
 
(c) Attached hereto as Schedule 11(c) in proper form for filing with the United
States Patent and Trademark Office and United States Copyright Office (as
applicable) are the filings necessary to preserve, protect and perfect the
security interests in the United States Trademarks, United States Patents,
United States Copyrights and Intellectual Property Licenses set forth on
Schedule 11(a) and Schedule 11(b), including duly signed copies of each of the
Patent Security Agreement, Trademark Security Agreement and the Copyright
Security Agreement, as applicable.
 
12. Commercial Tort Claims.  Attached hereto as Schedule 12 is a true and
correct list of all commercial tort claims that exceed $500,000 held by each
Loan Party, including a brief description thereof.
 
13. Deposit Accounts and Securities Accounts.  Attached hereto as Schedule 13 is
a true and complete list of all Deposit Accounts and Securities Accounts (each
as defined in the Guaranty and Security Agreement) maintained by each Loan
Party, including the name of each institution where each such account is held,
the name of each such account and the name of each entity that holds each
account.
 
14. Letter-of-Credit Rights.  Attached hereto as Schedule 14 is a true and
correct list of all letters of credit issued in favor of any Loan Party, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$250,000.
 
15. Motor Vehicles.  Attached hereto as Schedule 15 is a true and correct list
of all motor vehicles and other goods (covered by certificates of title or
ownership) constituting Collateral and the owner of such motor vehicles.
 
16. Other Assets:  A Loan Party owns the following kinds of assets:
 
Aircraft:
Yes ____  No ____
Vessels, boats or ships:
Yes ____  No ____
Railroad rolling stock:
Yes ____  No ____



 
If the answer is yes to any of these other types of assets, please describe on
Schedule 16.
 


 
[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

 
2 Insert appropriate officer(s), as applicable.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this ___ day of ____________, 20__.
 
 
 
USA TRUCK, INC.

 
 
By:
   

 
Name:

 
Title:

 
INTERNATIONAL FREIGHT SERVICES, INC.
 
 
By:
   

 
Name:

 
Title:


-  -


 
 

--------------------------------------------------------------------------------

 

Schedule 1(a)
 
Legal Names, Etc.
 


 
Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number3
Federal Taxpayer
Identification Number
Jurisdiction of Formation
                                   




--------------------------------------------------------------------------------

 
3           If none, so state.

CG&R DRAFT:  8/8/12 6:12 PM #599337 v8 (Y99908_.DOC)

                                                                                             -  -


 
 

--------------------------------------------------------------------------------

 

Schedule 1(b)
 
Prior Names
 


 
Loan Party/Subsidiary
Prior Name
Date of Change
                       




-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 1(c)
 
Changes in Corporate Identity; Other Names
 


 
Loan Party/Subsidiary
Name of Entity
Action
Date of Action
State of Formation
List of All Other Names Used on Any Filings with the Internal Revenue Service
During Past Five Years
                                                                               
                           



[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 2
 
Chief Executive Offices
 


 
Loan Party/Subsidiary
Address
City
County
State
                   




-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 3(a)
 
Real Property
 


Entity of Record
Common Name and Address
Owned
Landlord / Owner if Leased or Other Interest
Description of Lease or Other Documents Evidencing Interest
Purpose/
Use
Improvements Located on Real Property
[ ]
[ ]
 
[ ]
[ ]
[ ]
[ ]
             


-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 3(a)
 
Real Property (cont.)
 
 
Required Consents; Loan Party Held Landlord/ Grantor Interests
 
I. Landlord’s / Tenant’s Consent Required
 
1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / TENANT’S CONSENT IS
REQUIRED].
 


 


 
II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest
 
 
1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD’S /
GRANTOR’S INTEREST].
 


 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 3(b)
 
Loan Party as Lessee
 
Lessor
Lessee
Property Address
Term/
Expiration Date
Encumbered
Option to Purchase/Renew
Monthly Rent
[ ]
[ ]
[ ]
[ ]
[YES/NO]
[YES/NO]
$
             


-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 3(c)
 
Bailees
 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 4
 
Transactions Other Than in the Ordinary Course of Business
 


 
Loan Party/Subsidiary
Description of Transaction Including Parties Thereto
Date of Transaction
                 




-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 5
 
Certified File Search Reports
 
Loan Party/Subsidiary
Search Report dated
Prepared by
Jurisdiction
                       



See attached.
 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 6
 
Copy of Financing Statements To Be Filed
 
See attached.
 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 7
 
Filings/Filing Offices
 


 
Type of Filing4
Entity
Applicable Collateral Document
[Mortgage, Security Agreement or Other]
Jurisdictions
                               



 



--------------------------------------------------------------------------------

 
4           UCC-1 financing statement, fixture filing, mortgage, intellectual
property filing or other necessary filing.

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 8
 
Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.
 
Termination Statement Filings
 
Debtor
Jurisdiction
Secured Party
Type of Collateral
UCC-1 File Date
UCC-1 File Number
                                               




-  -




 
 

--------------------------------------------------------------------------------

 

Schedule 9(a)
 
(a)  Equity Interests of Loan Parties and Subsidiaries
 
Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
                                       



(b) Other Equity Interests
 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 9(b)
 
Organizational Chart
 




 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 10
 
Instruments and Chattel Paper
 
1.           Promissory Notes:
 
Entity
Principal Amount
Date of Issuance
Interest Rate
Maturity Date
                             



2.           Chattel Paper:
 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 11(a)
 
Copyrights, Patents and Trademarks
 


 
UNITED STATES COPYRIGHTS
 
Registrations:


OWNER
TITLE
REGISTRATION NUMBER
     



 
Applications:
 
OWNER
APPLICATION NUMBER
   





OTHER COPYRIGHTS
 
Registrations:


OWNER
COUNTRY/STATE
TITLE
REGISTRATION NUMBER
       



 
Applications:
 
OWNER
COUNTRY/STATE
APPLICATION NUMBER
     




-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 11(a)
 
Copyrights, Patents and Trademarks (cont.)
 
 
UNITED STATES PATENTS:
 
Registrations:
 
 
OWNER
 
 
REGISTRATION NUMBER
 
 
DESCRIPTION
 
     



 
Applications:
 
 
OWNER
 
 
APPLICATION NUMBER
 
 
DESCRIPTION
 
     





 
OTHER PATENTS:
 
Registrations:
 
 
OWNER
 
 
REGISTRATION NUMBER
 
 
COUNTRY/STATE
 
 
DESCRIPTION
 
       



 
Applications:
 
 
OWNER
 
 
APPLICATION NUMBER
 
 
COUNTRY/STATE
 
 
DESCRIPTION
 
       




-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 11(a)
 
Copyrights, Patents and Trademarks (cont.)
 


UNITED STATES TRADEMARKS:
 
Registrations:


 
OWNER
 
 
REGISTRATION NUMBER
 
 
TRADEMARK
 
     



 
Applications:
 
 
OWNER
 
 
APPLICATION NUMBER
 
 
TRADEMARK
 
     





OTHER TRADEMARKS:
 
Registrations:


 
OWNER
 
 
REGISTRATION NUMBER
 
 
COUNTRY/STATE
 
 
TRADEMARK
 
       



 
Applications:
 
 
OWNER
 
 
APPLICATION NUMBER
 
 
COUNTRY/STATE
 
 
TRADEMARK
 
       








-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 11(b)
 
Intellectual Property Licenses
 
 
LICENSEE
 
 
LICENSOR
 
 
COUNTRY/STATE
 
 
REGISTRATION/ APPLICATION NUMBER, IF ANY
 
 
DESCRIPTION
 
                                                           



 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 11(c)
 
Intellectual Property Filings
 


 
Type of Filing
Entity
Applicable Collateral Document
[Mortgage, Security Agreement or Other]
Jurisdictions
               


-  -


 
 


 
 

--------------------------------------------------------------------------------

 



 
Schedule 12
 
Commercial Tort Claims
 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 13
 
Deposit Accounts and Securities Accounts
 
OWNER
TYPE OF ACCOUNT
BANK OR INTERMEDIARY
ACCOUNT NUMBERS
                               






-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 14
 
Letter of Credit Rights
 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 15
 
Motor Vehicles
 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 16
 
Other Assets
 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

FORM OF SUPPLEMENT TO PERFECTION CERTIFICATE


Supplement (this “Supplement”), dated as of ____, 20__, to the Perfection
Certificate, dated as of ________, 20__ (as amended, restated, supplemented or
otherwise modified from time to time, the “Perfection Certificate”) by each of
the parties listed on the signature pages thereto and those additional entities
that thereafter become Loan Parties (collectively, jointly and severally,
“Grantors” and each individually “Grantor”).
 
Reference is hereby made to (a) that certain Credit Agreement dated as of
[August ___], 2012 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among USA TRUCK, INC., a
Delaware corporation (“USA Truck”), and the Subsidiaries of USA Truck party
thereto (each of such Subsidiaries, together with USA Truck, is referred to
herein as a “Borrower”), the lenders party thereto as “Lenders” (each of such
Lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), Wells Fargo, as joint lead arranger, Wells Fargo, as joint book
runner, and PNC Bank, National Association, a national banking association, as
joint lead arranger, as joint book runner, and as syndication agent, and (b)
that certain Guaranty and Security Agreement dated as of [August ___], 2012 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Guaranty and Security Agreement”) by and among Borrowers, the Subsidiaries of
USA Truck party thereto as “Grantors”, and Agent.
 
All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement.  Any terms (whether
capitalized or lower case) used in this Perfection Certificate that are defined
in the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided that to the extent
that the Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern.  As used herein, the term
“Code” shall mean the “Code” as that term is defined in the Guaranty and
Security Agreement.
 
WHEREAS, pursuant to Section 5.2 of the Credit Agreement, the Loan Parties must
execute and deliver a Perfection Certificate and the execution and delivery of
the Perfection Certificate may be accomplished by the execution of this
Supplement in favor of Agent, for the benefit of each member of the Lender Group
and the Bank Product Providers;
 
In accordance with Section 5.2 of the Credit Agreement, the undersigned, the
[________] of [_________]5, hereby certify (in my capacity as [__________] and
not in my individual capacity) to Agent and each of the other members of the
Lender Group and the Bank Product Providers as follows as of _______,
20__:  [the information in the Perfection Certificate delivered on or prior to
the Closing Date is true, correct, and complete on and as of the date hereof.]
[Schedule 1(a), “Legal Names, Etc.”, Schedule 1(b), “Prior Names”, Schedule
1(c), “Changes in Corporate Identity; Other Names”, Schedule 2, “Chief Executive
Offices”, Schedule 3(a), “Real Property”, Schedule 3(b), “Loan Party as Lessee”,
Schedule 3(c), “Bailees”, Schedule 4, “Transactions Other Than in the Ordinary
Course of Business”, Schedule 9(a), “Equity Interests”, Schedule 9(b),
“Organizational Chart” Schedule 10, “Instruments and Chattel Paper”, Schedule
11(a), “Copyrights, Patents and Trademarks”, Schedule 11(b), “Intellectual
Property Licenses”, Schedule 12, “Commercial Tort Claims”, Schedule 13, “Deposit
Accounts and Securities Accounts”, Schedule 14, “Letter-of-Credit Rights”,
Schedule 15, “Motor Vehicles”, and Schedule 16, “Other Assets” attached hereto
supplement Schedule 1(a), Schedule 1(b), Schedule 1(c), Schedule 2, Schedule 3,
Schedule 4, Schedule 9(a), Schedule 9(b), Schedule 10, Schedule 11(a), Schedule
11(b), Schedule 12, Schedule 13, Schedule 14, Schedule 15, and Schedule 16
respectively, to the Perfection Certificate and shall be deemed a part thereof
for all purposes of the Perfection Certificate.]
 
The undersigned officers of each of the Loan Parties hereby certify as of the
date hereof on behalf of the Loan Parties in their capacity as officers of the
Loan Parties and not in their individual capacities that no additional filings
or actions are required to create, preserve or perfect the security interests in
the Collateral granted, assigned or pledged to Agent pursuant to the Loan
Documents.
 
           Except as expressly supplemented hereby, the Perfection Certificate
shall remain in full force and effect.
 
IN WITNESS WHEREOF, we have hereunto signed this Supplement to Perfection
Certificate as of this ____ day of ________________, 20_.
 
 
USA TRUCK, INC.
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 
INTERNATIONAL FREIGHT SERVICES, INC.
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 



--------------------------------------------------------------------------------

 
5 Insert appropriate officer(s), as applicable.
 

-  -


 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 1(a)
 
Legal Names, Etc.
 


 
Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number6
Federal Taxpayer
Identification Number
Jurisdiction of Formation
                                   




--------------------------------------------------------------------------------

 
6           If none, so state.

-  -




 
 

--------------------------------------------------------------------------------

 

Schedule 1(b)
 
Prior Names
 


 
Loan Party/Subsidiary
Prior Name
Date of Change
                       




 
 

--------------------------------------------------------------------------------

 

Schedule 1(c)
 
Changes in Corporate Identity; Other Names
 


 
Loan Party/Subsidiary
Name of Entity
Action
Date of Action
State of Formation
List of All Other Names Used on Any Filings with the Internal Revenue Service
During Past Five Years
                                                                               
                           



[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 
 

--------------------------------------------------------------------------------

 

Schedule 2
 
Chief Executive Offices
 


 
Loan Party/Subsidiary
Address
City
County
State
                                                           




 
 

--------------------------------------------------------------------------------

 

Schedule 3(a)
 
Real Property
 


Entity of Record
Common Name and Address
Owned
Landlord / Owner if Leased or Other Interest
Description of Lease or Other Documents Evidencing Interest
Purpose/
Use
Improvements Located on Real Property
[ ]
[ ]
 
[ ]
[ ]
[ ]
[ ]
             


 
 

--------------------------------------------------------------------------------

 

Schedule 3(a)
 
Real Property (cont.)
 
 
Required Consents; Loan Party Held Landlord/ Grantor Interests
 
I. Landlord’s / Tenant’s Consent Required
 
1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / TENANT’S CONSENT IS
REQUIRED].
 


 


 
II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest
 
1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD’S /
GRANTOR’S INTEREST].
 

-  -






 
 

--------------------------------------------------------------------------------

 

Schedule 3(b)
 
Loan Party as Lessee
 
Lessor
Lessee
Property Address
Term/
Expiration Date
Encumbered
Option to Purchase/Renew
Monthly Rent
[ ]
[ ]
[ ]
[ ]
[YES/NO]
[YES/NO]
$
             



 


 

-  -






 
 

--------------------------------------------------------------------------------

 

Schedule 3(c)
 
Bailees
 


 

-  -






 
 

--------------------------------------------------------------------------------

 

Schedule 4
 
Transactions Other Than in the Ordinary Course of Business
 


 
Loan Party/Subsidiary
Description of Transaction Including Parties Thereto
Date of Transaction
                 




-  -
 
 


 
 

--------------------------------------------------------------------------------

 

 Schedule 9(a)
 
(a)  Equity Interests of Loan Parties and Subsidiaries
 
Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
                                       



(b) Other Equity Interests
 

-  -
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 9(b)
 
Organizational Chart
 

-  -
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 10
 
Instruments and Chattel Paper
 
1.           Promissory Notes:
 
Entity
Principal Amount
Date of Issuance
Interest Rate
Maturity Date
                             



2.           Chattel Paper:
 

-  -
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 11(a)
 
Copyrights, Patents and Trademarks
 


 
UNITED STATES COPYRIGHTS:
 
Registrations:


OWNER
TITLE
REGISTRATION NUMBER
     



 
Applications:
 
OWNER
APPLICATION NUMBER
   





OTHER COPYRIGHTS:
 
Registrations:


OWNER
COUNTRY/STATE
TITLE
REGISTRATION NUMBER
       



 
Applications:
 
OWNER
COUNTRY/STATE
APPLICATION NUMBER
     




-  -
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 11(a)
 
Copyrights, Patents and Trademarks (cont.)
 
UNITED STATES PATENTS:
 
Registrations:


 
OWNER
 
 
REGISTRATION NUMBER
 
 
DESCRIPTION
 
     



 
Applications:
 
 
OWNER
 
 
APPLICATION NUMBER
 
 
DESCRIPTION
 
     





OTHER PATENTS:
 
Registrations:


 
OWNER
 
 
REGISTRATION NUMBER
 
 
COUNTRY/STATE
 
 
DESCRIPTION
 
       



 
Applications:
 
 
OWNER
 
 
APPLICATION NUMBER
 
 
COUNTRY/STATE
 
 
DESCRIPTION
 
       






-  -
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 11(a)
 
Copyrights, Patents and Trademarks (cont.)
 
 
UNITED STATES TRADEMARKS:
 
Registrations:
 
 
OWNER
 
 
REGISTRATION NUMBER
 
 
TRADEMARK
 
     



 
Applications:
 
 
OWNER
 
 
APPLICATION NUMBER
 
 
TRADEMARK
 
     





 
OTHER TRADEMARKS:
 
Registrations:
 
 
OWNER
 
 
REGISTRATION NUMBER
 
 
COUNTRY/STATE
 
 
TRADEMARK
 
       



 
Applications:
 
 
OWNER
 
 
APPLICATION NUMBER
 
 
COUNTRY/STATE
 
 
TRADEMARK
 
       




-  -
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 11(b)
 
Intellectual Property Licenses
 
 
LICENSEE
 
 
LICENSOR
 
 
COUNTRY/STATE
 
 
REGISTRATION/ APPLICATION NUMBER, IF ANY
 
 
DESCRIPTION
 
                                                           


-  -
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 12
 
Commercial Tort Claims
 

-  -
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 13
 
Deposit Accounts and Securities Accounts
 
OWNER
TYPE OF ACCOUNT
BANK OR INTERMEDIARY
ACCOUNT NUMBERS
                               




-  -
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 14
 
Letter of Credit Rights
 


 

-  -
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 15
 
Motor Vehicles
 

-  -
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 16
 
Other Assets
 


 





 


 
 

--------------------------------------------------------------------------------

 


Schedule A-1
Agent’s Account
 
An account at a bank designated by Agent from time to time as the account into
which the Borrowers shall make all payments to Agent for the benefit of the
Lender Group and into which the Lender Group shall make all payments to Agent
under this Agreement and the other Loan Documents; unless and until Agent
notifies Borrowers and the Lender Group to the contrary, Agent’s Account shall
be that certain deposit account bearing account number 4124923723 and maintained
by Agent with Wells Fargo Bank, N.A., 420 Montgomery Street, San Francisco, CA,
ABA  #121-000-248.
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A-2
 
AUTHORIZED PERSONS
 
Name
Title
USA Truck
IFS
Clifton R. Beckham
President and
Chief Executive Officer
President and
Chief Executive Officer
Darron R. Ming
Executive Vice President and
Chief Financial Officer
Vice President and Treasurer
J. Rodney Mills
Executive Vice President, Secretary, and Chief Administrative Officer
Secretary



 


 
 

--------------------------------------------------------------------------------

 


Schedule C-1
 
Commitments
 
 
Lender
Revolver Commitment
 
Total Commitment
Wells Fargo Bank, National Association
$62,500,000
$62,500,000
PNC Bank, National Association
$62,500,000
$62,500,000
                 
All Lenders
$125,000,000
$125,000,000



 
 
 






\40023676.15


 
 

--------------------------------------------------------------------------------

 


Schedule D-1
 
Designated Account
 
Account number 5106103684 of USA Truck maintained with USA Truck’s Designated
Account Bank, or such other deposit account of a Borrower (located within the
United States) that has been designated as such, in writing, by Administrative
Borrower to Agent.
 
“Designated Account Bank” means Branch Banking and Trust Company, whose office
is located at 200 West 2nd St., Winston-Salem, NC, and whose ABA number is
053101121.
 










\40023676.15


 
 

--------------------------------------------------------------------------------

 


SCHEDULE P-1
 
PERMITTED INVESTMENTS
 
1.  
USA Truck owns 1,000 shares of common stock of IFS (representing 100% of the
currently issued and outstanding stock of IFS on the Closing Date).











 
 

--------------------------------------------------------------------------------

 


SCHEDULE P-2
 
PERMITTED LIENS


Debtor: USA Truck, Inc.
Jurisdiction
Secured Party/Plaintiff
Type
Filing Date
File No.
Collateral Type
 
Delaware Secretary of State
Banc of America Leasing & Capital, LLC
UCC-1
08/09/07
2007 3031290
Equipment—copier
09/29/08
2008 3293790
Equipment—printers and copier
CIT Finance LLC
UCC-1
03/16/12
2012 1018722
  Equipment
Daimler Trust
UCC-1
02/09/11
2011 0485782
  Various vehicles
Inter-Tel Leasing, Inc.
UCC-1
10/03/07
 2007 3724076
This filing is made for informational purposes only and is intended to represent
an equipment rental.
Regions Equipment Finance, Ltd.
 
UCC-1
07/15/08
  2008 2431565
Various vehicles
UCC-3
07/06/10
  2010 2348534
Restated collateral description of various vehicles
 UCC-1
09/17/09
  2009 2976386
Various vehicles
 UCC-3
07/08/10
2010 2367740
Restated collateral description of various vehicles
Greatamerica Leasing Corporation
UCC-1
06/30/09
2009 2097704
This filing is made for informational purposes only and is intended to represent
a true lease.
Mitel Leasing, Inc.
 
UCC-1
02/16/12
2012 0625352
This filing is made for informational purposes only and is intended to represent
a true lease.
07/10/12
2012 2651711
This filing is only intended to make an equipment rental a matter of public
record.
07/26/12
2012 2883876
This filing is only intended to make an equipment rental a matter of public
record.
Arkansas Secretary of State
 
Regions Equipment Finance, Ltd.
 
UCC-1
05/05/08
7130541773
This filing is made for informational purposes only and is intended to represent
an equipment lease.
UCC-1
06/24/08
7130699836
This filing is made for informational purposes only and is intended to represent
an equipment lease.





 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1
 
As used in the Agreement, the following terms shall have the following
definitions:
 
“Account” means an account (as that term is defined in the Code).
 
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
 
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
 
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
 
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person; provided, however, that the formation or organization of a wholly-owned
subsidiary shall not, in and of itself, constitute an “Acquisition”.
 
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
 
“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
the Agreement.
 
“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of the Agreement.
 
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
 
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
 
“Agent” has the meaning specified therefor in the preamble to the Agreement.
 
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
 
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).
 
“Agent’s Liens” means the Liens granted by each Borrower or its Subsidiaries to
Agent under the Loan Documents and securing the Obligations.
 
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
 
“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed month; provided, that for the
period from the Closing Date through the date Agent receives the Average Excess
Availability calculation in respect of the testing period ending December 31,
2012, the Applicable Margin shall be set at the margin in the row styled “Level
II”; provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
“Level III”:
 
Level
Average Excess Availability
Applicable Margin Relative to Base Rate Loans
Applicable Margin Relative to LIBOR Rate Loans
I
> $50,000,000
1.25 percentage points
2.25 percentage points
II
< $50,000,000 and > $30,000,000
1.50 percentage points
2.50 percentage points
III
< $30,000,000
1.75 percentage points
2.75 percentage points



The Applicable Margin shall be re-determined as of the first day of each
calendar month.  The Applicable Margin relative to Base Rate Loans is referred
to as the “Base Rate Margin.”  The Applicable Margin relative to LIBOR Rate
Loans is referred to as the “LIBOR Rate Margin.”
 
“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed month as
determined by Agent in its Permitted Discretion; provided, that for the period
from the Closing Date through the date Agent receives the Average Excess
Availability calculation in respect of the testing period ending December 31,
2012, the Applicable Unused Line Fee Percentage shall be set at the rate in the
row styled “Level II”:
 
Level
Average Revolver Usage
Applicable Unused Line Fee Percentage
I
> $60,000,000
0.375 percentage points
II
< $60,000,000
0.500 percentage points



The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each calendar month by Agent.
 
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.
 
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
 
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
 
“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Administrative Borrower to Agent.
 
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
 
“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $50,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section
2.14 of the Agreement.
 
“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
 
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
 
“Bank Product” means any one or more of the following financial products or
accommodations extended to a Borrower or its Subsidiaries by a Bank Product
Provider:  (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
 
“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.
 
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
 
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Borrower and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a
Borrower or its Subsidiaries; provided, in order for any item described in
clauses (a) (b), or (c) above, as applicable, to constitute “Bank Product
Obligations”, if the applicable Bank Product Provider is any Person other than
Wells Fargo or its Affiliates, then the applicable Bank Product must have been
provided on or after the Closing Date and Agent shall have received a Bank
Product Provider Agreement within 10 days after the date of the provision of the
applicable Bank Product to a Borrower or its Subsidiaries.
 
“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person and with
respect to the applicable Bank Product within 10 days after the provision of
such Bank Product to a Borrower or its Subsidiaries; provided further, that if,
at any time, a Lender ceases to be a Lender under the Agreement, then, from and
after the date on which it ceases to be a Lender thereunder, neither it nor any
of its Affiliates shall constitute Bank Product Providers and the obligations
with respect to Bank Products provided by such former Lender or any of its
Affiliates shall no longer constitute Bank Product Obligations.
 
“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.
 
“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish (based upon the Bank Product Providers’
determination of the liabilities and obligations of each Borrower and its
Subsidiaries in respect of Bank Product Obligations) in respect of Bank Products
then provided or outstanding.
 
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
 
“Base Rate” means the greatest of (a) the Federal Funds Rate plus 1.00%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of
three (3) months and shall be determined on a daily basis), plus 1.00%, and (c)
the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
 
“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.
 
“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
 
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
 
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
 
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.
 
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.
 
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
 
“Borrowing Base” means, as of any date of determination, the result of:
 
(a)           85% of the amount of Eligible Accounts, less the amount, if any,
of the Dilution Reserve, plus
 
(b)           the lesser of
 
(i)           75% of the amount of Eligible Unbilled Accounts, less the amount,
if any, of the Dilution Reserve,
 
(ii)           15% of the aggregate amount of credit availability created by the
sum of clauses (a) and (b)(i) above, and
 
(iii)           $10,000,000, plus
 
(c)           the Eligible Revenue Equipment Formula Amount, minus
 
(d)           the aggregate amount of reserves, if any, established by Agent
under Section 2.1(c) of the Agreement.
 
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
 
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP, but
excluding, without duplication (a) expenditures that are financed with
Indebtedness for borrowed money (other than Revolving Loans), (b) expenditures
made during such period in connection with the replacement, substitution, or
restoration of assets or properties pursuant to Section 2.4(e)(ii) of the
Agreement, (c) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount of the trade-in allowance granted by the seller of such
assets for the assets being traded in at such time, (d) expenditures made during
such period to consummate one or more Permitted Acquisitions, and
(e) expenditures during such period that, pursuant to a written agreement, are
reimbursed by a third Person (excluding any Borrower or any of its Affiliates).
 
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $500,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause (d)
above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $500,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or (d)
above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.
 
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
 
“Change in Control” means that:
 
(a)           any Person or two or more Persons (other than the Exempt Group)
acting in concert shall have acquired beneficial ownership, directly or
indirectly, of Equity Interests of USA Truck (or other securities convertible
into such Equity Interests) representing 30% or more of the combined voting
power of all Equity Interests of USA Truck entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of USA Truck;
 
(b)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of USA Truck or control over the
Equity Interests of such Person entitled to vote for members of the Board of
Directors of USA Truck on a fully-diluted basis (and taking into account all
such Equity Interests that such Person or group has the right to acquire
pursuant to any option right) representing 30% or more of the combined voting
power of such Equity Interests;
 
(c)           during any period of 24 consecutive months commencing on or after
the Closing Date, the occurrence of a change in the composition of the Board of
Directors of USA Truck such that a majority of the members of such Board of
Directors are not Continuing Directors; or
 
(d)           USA Truck fails to own and control, directly or indirectly, 100%
of the Equity Interests of each other Loan Party.
 
“Change in Law” means the occurrence after the date of the Agreement of:  (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
 
“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.
 
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
 
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Borrower or its Subsidiaries in or upon which
a Lien is granted by such Person in favor of Agent or the Lenders under any of
the Loan Documents.
 
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Borrower’s or its Subsidiaries’ books and records or Equipment
constituting Collateral (including any Revenue Equipment constituting
Collateral), in each case, in form and substance reasonably satisfactory to
Agent.
 
“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to the Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Administrative Borrower to Agent.
 
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
 
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of USA Truck on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
USA Truck and whose initial assumption of office resulted from such contest or
the settlement thereof.
 
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
 
“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
 
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within three Business Days of
the date that it is required to do so under the Agreement (including the failure
to make available to Agent amounts required pursuant to a Settlement or to make
a required payment in connection with a Letter of Credit Disbursement),
(b) notified Borrowers, Agent, or any Lender in writing that it does not intend
to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within three Business Days after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within
three Business Days of the date that it is required to do so under the
Agreement, unless the subject of a good faith dispute, or (f) (i) becomes or is
insolvent or has a parent company that has become or is insolvent or (ii)
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
 
“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).
 
“Deposit Account” means any deposit account (as that term is defined in the
Code).
 
“Designated Account” means the Deposit Account of USA Truck identified on
Schedule D-1 to the Agreement (or such other Deposit Account of USA Truck
located at Designated Account Bank that has been designated as such, in writing,
by Borrowers to Agent).
 
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).
 
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior three (3) months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.
 
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts or Eligible Unbilled
Accounts, as the case may be, by 1 percentage point for each percentage point by
which Dilution is in excess of 5%.
 
“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.
 
“Dollars” or “$” means United States dollars.
 
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
 
“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including, without limitation, performance bonuses or
consulting payments in any related services, employment or similar agreement, in
an amount that is subject to or contingent upon the revenues, income, cash flow
or profits (or the like) of the target of such Permitted Acquisition.
 
“EBITDA” means for any fiscal period,
 
(a) the consolidated net earnings (or loss) attributable to such assets or such
Person, as the case may be,
 
minus
 
(b) without duplication, the sum of the following amounts attributable to such
assets or such Person, as the case may be, for such period to the extent
included in determining consolidated net earnings (or loss) for such period, in
each case, determined in accordance with GAAP:
 
(i)           non-cash gains (including, without limitation, non-cash,
extraordinary gains), and
 
(ii)           interest income,
 
plus
 
(c) without duplication, the sum of the following amounts attributable to such
assets or such Person, as the case may be, for such period to the extent
included in determining consolidated net earnings (or loss) for such period, in
each case, determined in accordance with GAAP:
 
(i)           non-cash losses (including, without limitation, non-cash
extraordinary losses),
 
(ii)           Interest Expense,
 
(iii)           income taxes, and
 
(iv)           depreciation and amortization.
 
“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any field
examination performed by (or on behalf of) Agent from time to time after the
Closing Date.  In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits, unapplied cash, taxes, discounts,
credits, allowances, and rebates.  Eligible Accounts shall not include the
following:
 
(a)           Accounts that the Account Debtor has failed to pay within 90 days
of original invoice date or within 60 days of the date when due or Accounts with
selling terms of more than 60 days,
 
(b)           Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,
 
(c)           Accounts with respect to which the Account Debtor is an Affiliate
of any Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,
 
(d)           Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,
 
(e)           Accounts that are not payable in Dollars,
 
(f)           Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(A) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or (B)
the Account is covered by credit insurance in form, substance, and amount, and
by an insurer, reasonably satisfactory to Agent,
 
(g)           Accounts with respect to which the Account Debtor is either (i)
the United States or any department, agency, or instrumentality of the United
States (exclusive, however, of Accounts with respect to which Borrowers have
complied, to the reasonable satisfaction of Agent, with the Assignment of Claims
Act, 31 USC §3727), or (ii) any state of the United States,
 
(h)           Accounts with respect to which the Account Debtor is a creditor of
a Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
 
(i)           Accounts with respect to an Account Debtor whose total obligations
owing to Borrowers exceed 10% (such percentage, as applied to a particular
Account Debtor, being subject to reduction by Agent in its Permitted Discretion
if the creditworthiness of such Account Debtor deteriorates) of all Eligible
Accounts and Eligible Unbilled Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, that, in each
case, the amount of Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts and Eligible Unbilled Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,
 
(j)           Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is publicly known to not be Solvent (or any Borrower
knows such Account Debtor is not Solvent), has gone out of business, or as to
which any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
 
(k)           Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful, including by reason of the Account Debtor’s
financial condition,
 
(l)           Accounts that are not subject to a valid and perfected first
priority Agent’s Lien,
 
(m)           Accounts with respect to which (i) the goods giving rise to such
Account (if any) have not been shipped to the Account Debtor, or (ii) the
services (if any) giving rise to such Account have not been performed,
 
(n)           Accounts that have not been billed to the Account Debtor,
 
(o)           Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,
 
(p)           Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services, or
 
(q)           Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).
 
“Eligible Revenue Equipment” means Revenue Equipment of any Borrower that
complies with each of the representations and warranties respecting Eligible
Revenue Equipment made in the Loan Documents and that is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, that such criteria may be revised from time to time by Agent in
Agent’s Permitted Discretion to address the results of any field examination or
appraisal performed by (or on behalf of) Agent from time to time after the
Closing Date.  In determining the amount to be included, Eligible Revenue
Equipment shall be valued at the net book value (calculated on a basis
consistent with Borrowers’ historical accounting practices).  An item of Revenue
Equipment shall not be included in Eligible Revenue Equipment if:
 
(a)           a Borrower does not have good, valid, and marketable title
thereto,


(b)           when not in use by a customer, a Borrower does not have actual and
exclusive possession thereof (either directly or through a bailee or agent of
such Borrower),


(c)           with respect to such item of Revenue Equipment (i) prior to the
Eligible Revenue Equipment Trigger Date, Borrowers have not caused to be
submitted a duly executed application to the applicable titling authority for
the issuance of a certificate of title naming Agent as the sole lienholder
thereon in the manner prescribed by the applicable jurisdiction together with
payment of all applicable fees in connection therewith or have not taken all
other actions which are required by applicable law to cause such item of Revenue
Equipment to be subject to a valid and perfected first-priority Agent’s Lien,
and (ii) upon and following the Eligible Revenue Equipment Trigger Date, such
item of Revenue Equipment is not subject to a valid certificate of title issued
in the name of USA Truck which lists Agent as the first and sole lienholder;
provided, however, that the provisions of this clause (c) shall not prohibit any
item of Revenue Equipment from being classified as Eligible Revenue Equipment in
the nine (9) calendar month period following the Closing Date if the certificate
of title for such item of Revenue Equipment is issued in the name of USA Truck
and evidences no Lien other than a Lien in favor of the Existing Agent that
secures obligations owing under the Existing Credit Facility,


(d)           it was acquired in connection with a Permitted Acquisition, until
the completion of an appraisal and field examination of such Revenue Equipment,
in each case, reasonably satisfactory to Agent (which appraisal and field
examination may be conducted prior to the closing of such Permitted
Acquisition), or


(e)           the acquisition or purchase of such item of Revenue Equipment was
financed through a Capital Lease or other secured Indebtedness (other than
Indebtedness evidenced by this Agreement or the other Loan Documents).


“Eligible Revenue Equipment Formula Amount” means, at any time, an amount equal
to the least of the following:
 
(a)           95% of the most recently determined net book value of Eligible
Revenue Equipment (which for purposes hereof shall include the net book value of
auxiliary power units attached to Eligible Revenue Equipment); and
 
(b)           the product of, prior to the occurrence of the Suppressed
Availability Trigger Date, 85%, and upon and at all times following the
occurrence of the Suppressed Availability Trigger Date, 80%, multiplied by the
most recently determined Net Liquidation Percentage multiplied by the net book
value of Borrowers’ Eligible Revenue Equipment (calculated on a basis consistent
with Borrowers’ historical accounting practices and inclusive for purposes
hereof of the book value of auxiliary power units attached to Eligible Revenue
Equipment);
 
provided, that in the case of any new and unused Eligible Revenue Equipment
purchased by a Borrower following the Closing Date, Eligible Revenue Equipment
Formula Amount shall mean, commencing on the Invoice Receipt Date for such
Eligible Revenue Equipment through and including the date Agent receives an
appraisal of such Eligible Revenue Equipment from an appraisal company selected
by Agent pursuant to Section 5.7(b) of the Agreement, an amount equal to the
product of, prior to the occurrence of the Suppressed Availability Trigger Date,
85%, and upon and at all times following the occurrence of the Suppressed
Availability Trigger Date, 80%, multiplied by the invoiced cost of such Eligible
Revenue Equipment (a copy of which invoice shall be provided by the
Administrative Borrower to Agent together with the items required pursuant to
clause (l) of Schedule 5.2 to the Agreement on or prior to the first date such
Eligible Revenue Equipment is included in the Borrowing Base (the “Invoice
Receipt Date”)); provided further, that upon the occurrence of the Suppressed
Availability Trigger Date, the Eligible Revenue Equipment Formula Amount shall
be permanently reduced effective as of the first day of each calendar month
occurring thereafter (beginning on the first day of the calendar month
immediately following the Suppressed Availability Trigger Date) by an amount
equal to 1/72th (0.013888889%) of such Eligible Revenue Equipment Formula Amount
as of the Suppressed Availability Trigger Date.
 
“Eligible Revenue Equipment Trigger Date” means, from and after the Closing
Date, the first date on which Suppressed Availability is less than $20,000,000.
 
“Eligible Unbilled Accounts” means those Unbilled Accounts created by any
Borrower in the ordinary course of its business, that arise out of such
Borrower’s sale of goods or rendition of services, that comply with each of the
representations and warranties respecting Eligible Unbilled Accounts made in the
Loan Documents, that both (a) would be Eligible Accounts but for their being
excluded as ineligible by virtue of the excluding criteria set forth in
clause (n) of the definition of Eligible Accounts and (b) are not aged more than
15 days after the date on which the goods giving rise to such Unbilled Account
were delivered to the Account Debtor or the services giving rise to such
Unbilled Account were performed for the Account Debtor.
 
“Enhanced Reporting Period” means a period which shall commence on any date on
which an Event of Default occurs or Excess Availability is less than 17.5% of
the Maximum Revolver Amount and shall continue until the later of (a) the date
that is the last day of the second full fiscal quarter after that commencement
date, and (b) the last day of the fiscal quarter after that commencement date in
which, for a period of 60 consecutive days, no Event of Default occurred or was
continuing and Average Excess Availability was greater than or equal to 17.5% of
the Maximum Revolver Amount.
 
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.
 
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
 
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
“Equipment” means equipment (as that term is defined in the Code).
 
“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Borrower or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Borrower or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Borrower or any of its Subsidiaries and whose employees are aggregated with the
employees of such Borrower or its Subsidiaries under IRC Section 414(o).
 
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
 
“Excess” has the meaning specified therefor in Section 2.14 of the Agreement.
 
“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Subsidiaries aged in excess of 60 days past their original
due date and all book overdrafts of Borrowers and their Subsidiaries in excess
of historical practices with respect thereto, in each case as determined by
Agent in its Permitted Discretion.
 
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
 
“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 of the Agreement, and (iii) any
United States federal withholding taxes that would be imposed on amounts payable
to a Foreign Lender based upon the applicable withholding rate in effect at the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority.
 
“Exempt Group” means (i) Robert M. Powell, James B. Speed, Clifton R. Beckham,
Michael R. Weindel, Jr., J. Rodney Mills, and Darron R. Ming, each of their
spouses, each of their lineal descendants, and the spouses of each of their
lineal descendants; (ii) estates of Persons described in clause (i); (iii)
trusts established for the benefit of any Person or Persons described in clause
(i); and (iv) corporations, limited liability companies, partnerships or similar
entities 90% or more owned by any Person or Persons described in clauses (i)
through (iii).
 
“Existing Agent” has the meaning specified therefor in clause (d)(x) of
Schedule 3.1 to the Agreement.
 
“Existing Credit Facility” means that certain Credit Agreement dated as of
April 19, 2010, among USA Truck, IFS, Existing Agent, and the lenders party
thereto, as in effect on the Closing Date immediately before the making of the
initial Revolving Loan (or other extension of credit) under the Agreement.
 
“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
 
“Extraordinary Receipts” means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim (but excluding, for the avoidance of doubt, any proceeds received with
respect to any insurance claim), and (b) if an Event of Default has occurred and
is continuing, any payments received by any Borrower or any of its Subsidiaries
not in the ordinary course of business (and not consisting of proceeds described
in Section 2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim (but excluding, for the avoidance
of doubt, any proceeds received with respect to any insurance claim), (ii)
indemnity payments (other than to the extent such indemnity payments after being
received by any Borrower or any of its Subsidiaries are immediately payable by
such Borrower or Subsidiary to a Person that is not an Affiliate of any Borrower
or any of its Subsidiaries), and (iii) any purchase price adjustment received in
connection with any Permitted Acquisition.
 
“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
 
“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period,
to (b) Fixed Charges for such period.
 
“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, (c) all federal, state, and
local income taxes accrued during such period, and (d) all Restricted Payments
paid (whether in cash or other property, other than common Equity Interests)
during such period.
 
“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.
 
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
 
“Funding Date” means the date on which a Borrowing occurs.
 
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
 
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
 
“Guarantor” means (a) each non-Borrower Subsidiary of each Borrower (other than
any Subsidiary that is not required to become a Guarantor pursuant to Section
5.11 of the Agreement) and (b) each other Person that becomes a guarantor after
the Closing Date pursuant to Section 5.11 of the Agreement.
 
“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Borrowers and each
of the Guarantors to Agent.
 
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
 
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Borrower and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.
 
“Hedge Provider” means any Lender or any of its Affiliates; provided, that no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Hedge
Provider unless and until Agent receives a Bank Product Provider Agreement from
such Person and with respect to the applicable Hedge Agreement within 10 days
after the execution and delivery of such Hedge Agreement with a Borrower or its
Subsidiaries; provided further, that if, at any time, a Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.
 
“IFS” means International Freight Services, Inc., a Delaware corporation.
 
“Increase” has the meaning specified therefor in Section 2.14.
 
“Increase Date” has the meaning specified therefor in Section 2.14.
 
“Increase Joinder” has the meaning specified therefor in Section 2.14.
 
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Disqualified Equity
Interests of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above.  For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.
 
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
 
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
 
“Indemnified Taxes” means, any Taxes other than Excluded Taxes.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, or proceedings seeking reorganization,
arrangement, or other similar relief.
 
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
each Borrower, each of its Subsidiaries, each of the other Loan Parties, and
Agent, the form and substance of which is reasonably satisfactory to Agent.
 
“Interest Expense” means, with respect to any Person, for any period, the
aggregate of the interest expense attributable to such assets or such Person,
for such period, determined in accordance with GAAP.
 
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, that (a)
interest shall accrue at the applicable rate based upon the LIBOR Rate from and
including the first day of each Interest Period to, but excluding, the day on
which any Interest Period expires, (b) any Interest Period that would end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (c) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 2, or 3 months after the date
on which the Interest Period began, as applicable, and (d) Borrowers (or
Administrative Borrower on behalf thereof) may not elect an Interest Period
which will end after the Maturity Date.
 
“Inventory” means inventory (as that term is defined in the Code).
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with
GAAP.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustment for
increases or decreases in value, or write-ups, write-downs, or write-offs with
respect to such Investment.
 
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
 
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
 
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
 
“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent (such consent not to be
unreasonably withheld, conditioned or delayed), agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.
 
“Joint Book Runners” has the meaning set forth in the preamble to the Agreement.
 
“Joint Lead Arrangers” has the meaning set forth in the preamble to the
Agreement.
 
“Landlord Reserve” means, as to each location at which a Borrower has Equipment
(including any Revenue Equipment constituting Collateral) or books and records
located and as to which a Collateral Access Agreement has not been received by
Agent, a reserve in an amount equal to the greater of (a) the number of months
rent for which the landlord will have, under applicable law, a Lien in the
Equipment (including any Revenue Equipment constituting Collateral) of such
Borrower to secure the payment of rent or other amounts under the lease relative
to such location, or (b) 3 months rent under the lease relative to such
location.
 
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.
 
“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.
 
“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with each Borrower and
its Subsidiaries under any of the Loan Documents, including, fees or charges for
background checks, OFAC/PEP searches, photocopying, notarization, couriers and
messengers, telecommunication, public record searches, filing fees, recording
fees, publication, appraisal (including periodic collateral appraisals or
business valuations to the extent of the fees and charges (and up to the amount
of any limitation) contained in the Agreement or the Fee Letter), real estate
surveys, real estate title policies and endorsements, and environmental audits,
(c) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of any Borrower (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses incurred in connection therewith, (d)
customary charges imposed or incurred by Agent resulting from the dishonor of
checks payable by or to any Loan Party, (e) reasonable documented out-of-pocket
costs and expenses paid or incurred by the Lender Group to correct any default
or enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) field examination, appraisal, and valuation fees and expenses
of Agent related to any field examinations, appraisals, or valuation to the
extent of the fees and charges (and up to the amount of any limitation) provided
in Section 2.10 of the Agreement, (g) Agent’s reasonable costs and expenses
(including reasonable documented attorneys fees and expenses) relative to third
party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent’s Liens in and
to the Collateral, or the Lender Group’s relationship with any Borrower or any
of its Subsidiaries, (h) Agent’s reasonable documented costs and expenses
(including reasonable documented attorneys fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving, or modifying the Loan Documents, (i) Agent’s and each Lender’s
reasonable documented costs and expenses (including reasonable documented
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any
Borrower or any of its Subsidiaries or in exercising rights or remedies under
the Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any Remedial Action with respect to the Collateral, and (j) the
fronting fees and commissions, other fees, charges and expenses provided for in
Section 2.11(k) of the Agreement.
 
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
 
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
 
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
 
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
 
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.
 
“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.
 
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.
 
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
 
“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of the Agreement.
 
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
 
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
 
“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.
 
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
 
“LIBOR Rate” means the per annum rate appearing on Macro*World’s
(www.mworld.com; the “Service”) Page BBA LIBOR - USD (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service) 2 Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Administrative Borrower in accordance with the
Agreement (and, if any such rate is below zero, the LIBOR Rate shall be deemed
to be zero), which determination shall be made by Agent and shall be conclusive
in the absence of manifest error.
 
“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.
 
“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
 
“Loan” shall mean any Revolving Loan, Swing Loan or Extraordinary Advance made
(or to be made) hereunder.
 
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
 
“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, any Issuer
Documents, the Letters of Credit, the Patent Security Agreement, the Trademark
Security Agreement, any note or notes executed by Borrowers in connection with
the Agreement or any of the other documents listed herein and payable to any
member of the Lender Group, and any other instrument or agreement entered into,
now or in the future, by any Borrower or any of its Subsidiaries and any member
of the Lender Group in connection with the Agreement or any of the other
documents listed herein, including, without limitation, any amendment, consent,
modification, or waiver thereto.
 
“Loan Party” means any Borrower or any Guarantor.
 
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
 
“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrowers and their Subsidiaries, taken as a whole, (b) a material impairment of
Borrowers’ and their Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of an action taken or not taken that is solely in the control of Agent), or (c)
a material impairment of the enforceability or priority of Agent’s Liens with
respect to all or a material portion of the Collateral.
 
“Material Contract” means any agreement to which any Borrower or Subsidiary of a
Borrower is party (other than the Loan Documents) that is deemed to be a
“material contract” under Item 601 of Regulation S-K promulgated under the
Securities Act of 1933.
 
“Maturity Date” means August 24, 2017.
 
“Maximum Revolver Amount” means $125,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement and increased by the amount of Increases made in accordance with
Section 2.14 of the Agreement.
 
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
 
“Net Cash Proceeds” means:
 
(a)  with respect to any sale or disposition by any Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Borrower or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Borrower or such Subsidiary in connection with such
sale or disposition, (iii) taxes paid or payable to any taxing authorities by
such Borrower or such Subsidiary in connection with such sale or disposition, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of any Borrower or any of its Subsidiaries, and are
properly attributable to such transaction; and (iv) all amounts that are set
aside as a reserve (A) for adjustments in respect of the purchase price of such
assets, (B) for any liabilities associated with such sale or casualty, to the
extent such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are (x)
deposited into escrow with a third party escrow agent or set aside in a separate
Deposit Account that is subject to a Control Agreement in favor of Agent and (y)
paid to Agent as a prepayment of the applicable Obligations in accordance with
Section 2.4(e) of the Agreement at such time when such amounts are no longer
required to be set aside as such a reserve; and
 
(b)  with respect to the issuance or incurrence of any Indebtedness by any
Borrower or any of its Subsidiaries, or the issuance by any Borrower or any of
its Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by such Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.
 
“Net Liquidation Percentage” means, as of any date of determination, the
percentage of the book value of Borrowers’ Eligible Revenue Equipment that is
estimated to be recoverable in an orderly liquidation of such Eligible Revenue
Equipment net of all associated costs and expenses of such liquidation, and in
each case with such percentage to be determined as to each category of Eligible
Revenue Equipment and to be as specified in the most recent appraisal received
by Agent from an appraisal company selected by Agent.
 
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
 
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
 
“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrowers are required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations.  Without limiting the
generality of the foregoing, the Obligations of Borrowers under the Loan
Documents include the obligation to pay (i) the principal of the Revolving
Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount necessary
to reimburse Issuing Bank for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, (v) Lender Group Expenses, (vi) fees payable under the Agreement or any
of the other Loan Documents, and (vii) indemnities and other amounts payable by
any Loan Party under any Loan Document.  Any reference in the Agreement or in
the Loan Documents to the Obligations shall include all or any portion thereof
and any extensions, modifications, renewals, or alterations thereof, both prior
and subsequent to any Insolvency Proceeding.
 
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
 
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.
 
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
 
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
 
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.
 
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
 
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.
 
“Permitted Acquisition” means (i) the acquisition of assets of the type
described in clause (n) of the definition of Permitted Dispositions, and (ii)
any other Acquisition so long as (with respect to this clause (ii)):
 
(a)  no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
 
(b)  no Indebtedness will be incurred, assumed, or would exist with respect to
any Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f) or (g) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of any Borrower or its Subsidiaries as a result of such
Acquisition other than Permitted Liens,
 
(c)  Administrative Borrower has provided Agent with written confirmation,
supported by reasonably detailed calculations, that on a pro forma basis,
Borrowers and their Subsidiaries are projected on a consolidated basis to be in
compliance with the financial covenant in Section 7 of the Agreement at all
times during the twelve calendar month period immediately succeeding the
proposed date of consummation of such proposed Acquisition,
 
(d)  Administrative Borrower has provided Agent with its due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis, in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,
 
(e)  Borrowers shall have Availability plus Qualified Cash in an amount equal to
or greater than $25,000,000 immediately after giving effect to the consummation
of the proposed Acquisition,
 
(f)  Borrowers shall have a Fixed Charge Coverage Ratio of at least 1.00 to 1.00
both before and immediately after giving effect to the consummation of the
proposed Acquisition,
 
(g)  the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition,
 
(h)  Administrative Borrower has provided Agent with written notice of the
proposed Acquisition at least 15 Business Days prior to the anticipated closing
date of the proposed Acquisition and, not later than 5 Business Days prior to
the anticipated closing date of the proposed Acquisition, the most current
drafts of the acquisition agreement and other material documents relative to the
proposed Acquisition (and, to the extent such drafts are not then in final form,
final drafts of such acquisition agreement and other material documents as soon
as practicable prior to the anticipated closing date), which agreement and
documents must be reasonably acceptable to Agent,
 
(i)  the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers’ and their Subsidiaries’ total assets), or the Person
whose Equity Interests are being acquired, are useful in or engaged in, as
applicable, the business of Borrowers and their Subsidiaries or a business
reasonably related thereto,
 
(j)  the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,
 
(k)  the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with Section
5.11 or 5.12 of the Agreement, as applicable, of the Agreement and, in the case
of an acquisition of Equity Interests, the applicable Loan Party shall have
demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and
 
(l)  the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including deferred payment obligations)
shall not exceed (i) $3,000,000 in the aggregate during any fiscal year and
(ii) $15,000,000 in the aggregate during the term of the Agreement.
 
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
 
“Permitted Dispositions” means:
 
(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and sales and other dispositions of Real Property, including, without
limitation, leases or subleases of Real Property no longer used or useful in the
conduct of the business of Borrowers and their Subsidiaries,
 
(b) sales of Inventory to buyers in the ordinary course of business,
 
(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
 
(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,
 
(e) the granting of Permitted Liens,
 
(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise, settlement or collection thereof,
 
(g) any involuntary loss, damage or destruction of property,
 
(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,
 
(i) the leasing or subleasing of assets of any Borrower or its Subsidiaries in
the ordinary course of business,
 
(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of USA Truck,
 
(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Borrower or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,
 
(l)  the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,
 
(m)  the making of Permitted Investments,
 
(n) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any Borrower or any
of its Subsidiaries to a Loan Party, and (ii) from any Subsidiary of any
Borrower that is not a Loan Party to any other Subsidiary of any Borrower,
 
(o) dispositions of assets acquired by Borrowers and their Subsidiaries pursuant
to a Permitted Acquisition consummated within 12 months of the date of the
proposed disposition so long as (i) the consideration received for the assets to
be so disposed is at least equal to the fair market value of such assets, (ii)
the assets to be so disposed are not necessary or economically desirable in
connection with the business of Borrowers and their Subsidiaries, and (iii) the
assets to be so disposed are readily identifiable as assets acquired pursuant to
the subject Permitted Acquisition,
 
(p)  sales, transfers, trades and other dispositions of Revenue Equipment not
otherwise permitted in clauses (a) through (o) above; so long as (i) after
giving effect to each such sale, transfer, trade or other disposition, the
Borrowers shall be in pro forma compliance with Sections 2.4(e)(i) and 7 of the
Agreement, (ii) the consideration received by the Loan Party from such sale,
transfer, trade or other disposition is in the form of (x) cash and/or (y) an
allowance, trade-in or similar credit, in an aggregate amount for any such sale,
transfer, trade or other disposition not less than the fair market value of such
Revenue Equipment, and (iii) the lesser of (x) the aggregate net book value and
(y) the most recently determined Net Liquidation Percentage multipled by the
aggregate net book value, in each case of the Revenue Equipment sold or
otherwise disposed of in such sale, transfer, trade or other disposition
(including the proposed disposition) in any fiscal year shall not exceed 10% of
the consolidated total assets of the Borrowers and their Subsidiaries (as
determined in accordance with GAAP) as of the end of the immediately preceding
fiscal year,
 
(q)  sales, trades, leases, subleases or other dispositions of non-Collateral
assets, and


(r)  sales or dispositions of assets (other than Accounts or Equity Interests of
Subsidiaries of any Borrower) not otherwise permitted in clauses (a) through (q)
above so long as (i) each such disposition is made at fair market value,
(ii) the aggregate fair market value of all assets disposed of in any fiscal
year (including the proposed disposition) would not exceed $250,000, and
(iii) if any such disposition includes any item of Revenue Equipment identified
by any Borrower as Eligible Revenue Equipment in the Borrowing Base Certificate
most recently submitted to Agent, then Borrowers have delivered to Agent a
Borrowing Base Certificate that gives pro forma effect to such disposition,
which Borrowing Base Certificate must be satisfactory to Agent.
 
“Permitted Indebtedness” means:
 
(a) Indebtedness evidenced by the Agreement or the other Loan Documents,
 
(b) Indebtedness set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness (and any Refinancing Indebtedness
in respect of such Refinancing Indebtedness),
 
(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness (and any Refinancing Indebtedness in respect of
such Refinancing Indebtedness),
 
(d) endorsement of instruments or other payment items for deposit,
 
(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations; (ii)
unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured guarantees with respect to Indebtedness of any Borrower or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
 
(f) unsecured Indebtedness of any Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date, (iv)
such unsecured Indebtedness does not amortize until 12 months after the Maturity
Date, (v) such unsecured Indebtedness does not provide for the payment of
interest thereon in cash or Cash Equivalents prior to the date that is 12 months
after the Maturity Date, and (vi) such Indebtedness is subordinated in right of
payment to the Obligations on terms and conditions reasonably satisfactory to
Agent,
 
(g) Acquired Indebtedness in an amount not to exceed $5,000,000 outstanding at
any one time,
 
(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,
 
(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
 
(j) the incurrence by any Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Borrowers’
and their Subsidiaries’ operations and not for speculative purposes,
 
(k) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,
 
(l) unsecured Indebtedness of any Borrower owing to former employees, officers,
or directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by such Borrower of the Equity
Interests of USA Truck that had been issued to such Persons, so long as (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $250,000, and (iii)
such Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent,
 
(m)  unsecured Indebtedness owing to sellers of assets or Equity Interests to a
Loan Party that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount for all such unsecured Indebtedness does not exceed $250,000 at
any one time outstanding, (ii) such unsecured Indebtedness is subordinated to
the Obligations on terms and conditions reasonably acceptable to Agent, and
(iii) such unsecured Indebtedness is otherwise on terms and conditions
(including all economic terms and the absence of covenants) reasonably
acceptable to Agent,
 
(n)  contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,
 
(o)  Indebtedness composing Permitted Investments,
 
(p)  unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
 
(q)  unsecured Indebtedness of any Borrower or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to such Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Indebtedness is on terms and
conditions reasonably acceptable to Agent,
 
(r)  Indebtedness in an aggregate outstanding principal amount not to exceed
$250,000 at any time outstanding for all Subsidiaries of each Borrower that are
CFCs; provided, that such Indebtedness is not directly or indirectly recourse to
any of the Loan Parties or of their respective assets,
 
(s)  accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,
 
(t)  Subordinated Indebtedness, the aggregate outstanding amount of which does
not exceed $1,000,000,
 
(u)  Bank Product Obligations, and
 
(v)  any other unsecured Indebtedness incurred by any Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $5,000,000 at any
one time.
 
“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of a Borrower that is not a Loan Party to
another Subsidiary of a Borrower that is not a Loan Party, and (c) a Subsidiary
of a Borrower that is not a Loan Party to a Loan Party, so long as, in the case
of (a) and (c) above, the parties thereto are party to the Intercompany
Subordination Agreement.
 
“Permitted Investments” means:
 
(a) Investments in cash and Cash Equivalents,
 
(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
 
(c) advances made in connection with purchases of goods or services in the
ordinary course of business,
 
(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
 
(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,
 
(f) guarantees permitted under the definition of Permitted Indebtedness,
 
(g) Permitted Intercompany Advances,
 
(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
 
(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,
 
(j) (i) non-cash loans and advances to employees, officers, and directors of a
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in USA Truck so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in USA Truck, (ii) loans and advances
to employees and officers of a Borrower or any of its Subsidiaries for any other
purpose, (iii) loans and advances for driver education or training made in the
ordinary course of business, and (iv) loans and advances in the ordinary course
of business to any owner operator or similar individual performing services for
a Borrower or any of its Subsidiaries to finance the purchase or lease of
Revenue Equipment, so long as (x) until payment and performance in full of the
Obligations, the Revenue Equipment purchased or leased is subject to a valid
certificate of title which lists Agent as the first and sole lienholder and
(y) such Borrower or its applicable Subsidiary has delivered to Agent the
original executed promissory note evidencing the Indebtedness from such owner
operator or similar individual in favor of such Borrower or such Subsidiary;
provided, that the aggregate amount of loans and advances made in accordance
with this clause (j) shall not exceed $5,000,000 at any one time outstanding,
 
(k) Permitted Acquisitions,
 
(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of USA Truck),
 
(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
 
(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
 
(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
 
(p) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$250,000 during the term of the Agreement, and
 
(q) so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) both before and immediately after giving effect to any
such Investment, (x) Borrowers shall have a Fixed Charge Coverage Ratio of at
least 1.00 to 1.00 and (y) Borrowers shall have Excess Availability equal to or
greater than 20.0% of the Maximum Revolver Amount, any other Investments in an
aggregate amount not to exceed $5,000,000 during the term of the Agreement.
 
“Permitted Liens” means
 
(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,
 
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
 
(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
 
(d) Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,
 
(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,
 
(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,
 
(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
 
(h) Liens on amounts deposited to secure any Borrower’s and its Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance,
 
(i) Liens on amounts deposited to secure any Borrower’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
 
(j) Liens on amounts deposited to secure any Borrower’s and its Subsidiaries’
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
 
(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,
 
(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
 
(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
 
(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business,
 
(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
 
(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
 
(q) Liens solely on any cash earnest money deposits made by a Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,
 
(r) Liens assumed by any Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness, and
 
(s) other Liens which do not secure Indebtedness for borrowed money,
Indebtedness of the type referred to in clauses (e), (f), (l) or (m) of the
definition of “Permitted Indebtedness”, or letters of credit and as to which the
aggregate amount of the obligations secured thereby does not exceed $250,000.
 
“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on such Borrower’s or its Subsidiaries’ books
and records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by such Borrower or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.
 
“Permitted Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including, without limitation, Capitalized Lease Obligations)
incurred after the Closing Date (a) to finance the acquisition by one or more
Loan Parties of Revenue Equipment consisting of tractors or trailers in the
ordinary course of business of the Loan Parties and (b) without duplication of
the foregoing clause (a), to finance the acquisition, construction or
improvement of any fixed or capital assets; provided that, in each case, such
Indebtedness is incurred within forty-five (45) days before or after such
purchase or acquisition or the completion of such construction or improvement,
as applicable, and in the case of clause (b), such Indebtedness shall not
exceed, in an aggregate principal amount outstanding at any one time,
$1,000,000.
 
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
 
“PNC” means PNC Bank, National Association, a national banking association.
 
“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
 
“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
 
“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
 
“Pro Rata Share” means, as of any date of determination:
 
(a)  with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
 
(b)  with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination, and
 
(c)  with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Commitments have been
terminated, Pro Rata Share under this clause shall be determined as if the
Revolving Loan Exposures had not been repaid, collateralized, or terminated and
shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.
 
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
 
“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
 
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
 
“Qualified Equity Interest” means and refers to any Equity Interests issued by
USA Truck (and not by one or more of its Subsidiaries) that is not a
Disqualified Equity Interest.
 
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower or one of its Subsidiaries and the
improvements thereto.
 
“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts, the Eligible Unbilled Accounts or the Maximum Revolver Amount.
 
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
 
(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than (i) by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith, (ii) by the amount of unfunded commitments
with respect thereto, or (iii) (x) to the extent such Indebtedness constitutes
Permitted Purchase Money Indebtedness under clause (a) thereof, to an amount not
to exceed the fair market value of the assets securing such Permitted Purchase
Money Indebtedness and (y) to the extent such Indebtedness constitutes Permitted
Purchase Money Indebtedness under clause (b) thereof, to an amount not to exceed
the lesser of (A) the amount set forth in the proviso in the definition of
Permitted Purchase Money Indebtedness and (B) the fair market value of the
assets securing such Permitted Purchase Money Indebtedness,
 
(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,
 
(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
 
(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.
 
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
 
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
 
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
 
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
 
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
 
“Required Availability” means that the sum of (a) Excess Availability, plus (b)
Qualified Cash is equal to or greater than $35,000,000.
 
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders and (ii) at any time there are 2 or more
Lenders, “Required Lenders” must include at least 2 Lenders (who are not
Affiliates of one another).
 
“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves and Bank Product Reserves) that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain (including Landlord Reserves and reserves with respect to
(a) sums that any Borrower or its Subsidiaries are required to pay under any
Section of the Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (b) amounts owing by any
Borrower or its Subsidiaries to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (other than a Permitted Lien), which Lien
or trust, in the Permitted Discretion of Agent likely would have a priority
superior to the Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral) with respect to the
Borrowing Base or the Maximum Revolver Amount.
 
“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by any Loan Party (including any payment in connection with any merger or
consolidation involving such Loan Party) or to the direct or indirect holders of
Equity Interests issued by any Loan Party in their capacity as such (other than
dividends or distributions payable in Qualified Equity Interests issued by such
Loan Party), (b) purchase, redeem, make any sinking fund or similar payment, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving any Loan Party) any Equity Interests issued by any
Loan Party, (c) make any payment to retire, or to obtain the surrender of, any
outstanding warrants, options, or other rights to acquire Equity Interests of
any Loan Party now or hereafter outstanding, and (d) make, or cause or suffer to
permit any Borrower or any of its Subsidiaries to make, any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness.
 
“Revenue Equipment” means any Equipment that (a) consists of trucks, tractors,
trailers and/or other vehicles subject to certificates of title and (b) is owned
or operated by any Loan Party or leased to produce revenue for the owner of such
Equipment.
 
“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
 
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
 
“Revolving Lender” means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.
 
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
 
“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
 
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Securities Account” means a securities account (as that term is defined in the
Code).
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
 
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
 
“Subject Account” has the meaning specified therefor in Schedule 5.16 to the
Agreement.
 
“Subordinated Indebtedness” means any unsecured Indebtedness of any Borrower or
its Subsidiaries incurred from time to time that is subordinated in right of
payment to the Obligations and (a) that is only guaranteed by the Guarantors,
(b) that is not subject to scheduled amortization, redemption, sinking fund or
similar payment and does not have a final maturity, in each case, on or before
the date that is six months after the Maturity Date, (c) that does not include
any financial covenants or any covenant or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and is otherwise on terms and conditions reasonably acceptable
to Agent, (d) shall be limited to cross-payment default and cross-acceleration
to designated “senior debt” (including the Obligations”), and (e) the terms and
conditions of the subordination are reasonably acceptable to Agent.
 
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
 
“Supermajority Lenders” means, at any time, Lenders having or holding more than
66 2/3% of the aggregate Revolving Loan Exposure of all Lenders; provided, that
(i) the Revolving Loan Exposure of any Defaulting Lender shall be disregarded in
the determination of the Supermajority Lenders and (ii) at any time there are 2
or more Lenders, “Supermajority Lenders” must include at least 2 Lenders (who
are not Affiliates of one another).
 
“Suppressed Availability” means, as of any date of determination, the amount by
which the Borrowing Base exceeds the Maximum Revolver Amount.
 
“Suppressed Availability Trigger Date” means, from and after the Closing Date,
the first date on which Suppressed Availability is less than $30,000,000.
 
“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b) of the
Agreement.
 
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
 
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
 
“Syndication Agent” has the meaning set forth in the preamble to the Agreement.
 
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
 
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
“Titling Agent” means HCH Transportation Advisors, Inc. and any successor
thereto.
 
“Total Capital Expenditures” means, with respect to any Person for any period,
the amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP, but
excluding, without duplication (a) expenditures made during such period in
connection with the replacement, substitution, or restoration of assets or
properties pursuant to Section 2.4(e)(ii) of the Agreement, (b) with respect to
the purchase price of assets that are purchased substantially contemporaneously
with the trade-in of existing assets during such period, the amount of the
trade-in allowance granted by the seller of such assets for the assets being
traded in at such time, (c) expenditures made during such period to consummate
one or more Permitted Acquisitions, and (d) expenditures during such period
that, pursuant to a written agreement, are reimbursed by a third Person
(excluding any Borrower or any of its Affiliates).
 
“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
 
“Unbilled Account” means an Account with respect to which (a) the goods giving
rise to such Account have been shipped but not billed to the Account Debtor, or
(b) the services giving rise to such Account have been performed for but not
billed to the Account Debtor.
 
“United States” means the United States of America.
 
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.
 
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 



 
Schedule 1.1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 

Schedule 3.1
 
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
 
(a) the Closing Date shall occur on or before August 31, 2012;
 
(b) Agent shall have received a letter duly executed by each Loan Party
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests to be created by the Loan Documents;
 
(c) Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral;
 
(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered by Loan Parties,
and each such document shall be in full force and effect:
 
(i) the Agreement,
 
(ii) the Control Agreements,
 
(iii) the Controlled Account Agreements (as defined in the Guaranty and Security
Agreement),
 
(iv) the Fee Letter,
 
(v) the Flow of Funds Agreement,
 
(vi) the Guaranty and Security Agreement,
 
(vii) the Intercompany Subordination Agreement,
 
(viii) a Perfection Certificate,
 
(ix) the Trademark Security Agreement, and
 
(x) a letter, in form and substance satisfactory to Agent, from Branch Banking
and Trust Company, in its capacity as administrative agent under the Existing
Credit Facility (“Existing Agent”) to Agent respecting the amount necessary to
repay in full all of the obligations of Borrowers and their Subsidiaries owing
under the Existing Credit Facility and obtain a release of all of the Liens
existing in favor of Existing Agent in and to the assets of Borrowers and their
Subsidiaries, together with termination statements and other documentation
evidencing the termination by Existing Agent of its Liens in and to the
properties and assets of Borrowers and their Subsidiaries, and respecting the
issuance of backstop letters of credit to support the letters of credit
outstanding under the Existing Credit Facility;
 
(e) Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;
 
(f) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Loan Party;
 
(g) Agent shall have received a certificate of status with respect to each Loan
Party, dated within 10 days of the Closing Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificate shall indicate that such Loan Party is in good standing
in such jurisdiction;
 
(h) Agent shall have received certificates of status with respect to each Loan
Party, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;
 
(i) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Agreement, the form
and substance of which shall be satisfactory to Agent;
 
(j) Agent shall have received Collateral Access Agreements with respect to the
locations set forth on Schedule 4.24 (or established a Landlord Reserve in its
Permitted Discretion in accordance with Section 2.1(c) of the Agreement);
 
(k) Agent shall have received an opinion of the Loan Parties’ counsel in form
and substance satisfactory to Agent;
 
(l) Borrowers shall have the Required Availability after giving effect to the
initial extensions of credit under the Agreement and the payment of all fees and
expenses required to be paid by Borrowers on the Closing Date under the
Agreement or the other Loan Documents;
 
(m) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Borrowers’ and their
Subsidiaries’ books and records and verification of Borrowers’ representations
and warranties to Lender Group and (ii) a review of Borrowers’ and their
Subsidiaries’ material agreements, in each case, the results of which shall be
satisfactory to Agent;
 
(n) Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party, and (ii) OFAC/PEP
searches and customary individual background searches for each Loan Party’s
senior management and key principals,  the results of which shall be
satisfactory to Agent;
 
(o) Agent shall have received an updated desktop appraisal of Borrowers’ and
their Subsidiaries’ Revenue Equipment performed by Taylor & Martin, Inc., which
appraisal shall include an appraisal of the Net Liquidation Percentage
applicable to Borrowers’ and their Subsidiaries’ Revenue Equipment and the
results of which appraisal shall be reasonably satisfactory to Agent;
 
(p) Agent shall have received a set of Projections of Loan Parties for the
3–year period following the Closing Date (on a year by year basis, and for the
1–year period following the Closing Date, on a month by month basis), in form
and substance (including as to scope and underlying assumptions) satisfactory to
Agent;
 
(q) Borrowers shall have paid, or shall have arranged to have paid from the
initial extensions of credit under the Agreement, all Lender Group Expenses
incurred in connection with the transactions evidenced by the Agreement and the
other Loan Documents;
 
(r) Prior to or substantially concurrent with the effectiveness of the Closing
Date, the Titling Agent shall have received an original certificate of title, as
applicable, for each item of Revenue Equipment consisting of trailers and/or
other vehicles subject to certificates of title intended to constitute
Collateral as of the Closing Date, together with all other documents or
instruments necessary to permit the Titling Agent to cause Agent’s Liens to be
noted on any such certificate or with the appropriate state offices and to have
Existing Agent’s Liens removed therefrom;
 
(s) each Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by each Borrower or its Subsidiaries
of the Loan Documents or with the consummation of the transactions contemplated
thereby; and
 
(t) all other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.
 





Schedule 3.1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 
Schedule 4.1(b)


Capitalization of Borrowers


None.
 


 

 
 

--------------------------------------------------------------------------------

 

Schedule 4.1(c)


Capitalization of Borrowers’ Subsidiaries


Subsidiary of
USA Truck
Number of
authorized shares
Number of outstanding shares owned by
USA Truck
Percentage (%) of outstanding shares owned by USA Truck
Common
Preferred
Common
Preferred
Common
Preferred
IFS
1,000
n/a
1,000
n/a
100%
n/a






 
 

--------------------------------------------------------------------------------

 

Schedule 4.1(d)


Subscriptions, Options, Warrants, Calls


None.
 



 
 

--------------------------------------------------------------------------------

 

Schedule 4.6(b)


Litigation


None.



 
 

--------------------------------------------------------------------------------

 

Schedule 4.11


Environmental Matters


None.
 



 
 

--------------------------------------------------------------------------------

 

Schedule 4.14


Indebtedness


Any and all Indebtedness evidenced by the following:
 
1.  
Capital Leases for Revenue Equipment:



Lease #
Lessee
Lessor
Outstanding Balance
301
USA Truck, Inc.
The Fifth Third Leasing Company
           $        2,760,252
103
USA Truck, Inc.
Regions Equipment Finance, Ltd.
                     2,742,415
504
USA Truck, Inc.
Banc of America Leasing & Capital, LLC
                     2,889,477
506
USA Truck, Inc.
Banc of America Leasing & Capital, LLC
                     2,230,656
001
USA Truck, Inc.
Daimler Trust
                     3,189,594
505
USA Truck, Inc.
Banc of America Leasing & Capital, LLC
                     1,605,626
410
USA Truck, Inc.
U.S. Bancorp Equipment Finance, Inc.
                     1,716,614
411
USA Truck, Inc.
U.S. Bancorp Equipment Finance, Inc.
                     2,488,670
006
USA Truck, Inc.
Daimler Trust
                     1,921,821
302
USA Truck, Inc.
The Fifth Third Leasing Company
                     2,449,018
002
USA Truck, Inc.
Daimler Trust
                     3,486,103
412
USA Truck, Inc.
U.S. Bancorp Equipment Finance, Inc.
                     2,216,036
003
USA Truck, Inc.
Daimler Trust
                     2,247,003
413
USA Truck, Inc.
U.S. Bancorp Equipment Finance, Inc.
                        912,068
004
USA Truck, Inc.
Daimler Trust
                     1,856,583
005
USA Truck, Inc.
Daimler Trust
                     1,452,392
007
USA Truck, Inc.
Daimler Trust
                     6,431,616
008
USA Truck, Inc.
Daimler Trust
                     1,547,047
009
USA Truck, Inc.
Daimler Trust
                     2,088,969
010
USA Truck, Inc.
Daimler Trust
                     1,986,933
011
USA Truck, Inc.
Daimler Trust
                     2,812,750
012
USA Truck, Inc.
Daimler Trust
                     1,699,020
     
            $     52,730,665



2.  
Capital Lease for information technology equipment:



Lessee
Lessor
Outstanding Balance
USA Truck, Inc.
EMC
           $       233, 457









3.  
Note payable for insurance:



Borrower
Lender
Outstanding Balance
USA Truck, Inc.
Premium Assignment Corporation
         $        153,277



4.  
The following letters of credit, copies of which the Administrative Borrower and
Agent acknowledge and agree have been delivered to Agent (each of the following
letters of credit is subject to automatic one year renewals and is currently in
effect notwithstanding its stated expiration date):

 
Outstanding
 
Beneficiary Name
Amount
Type of Coverage
 
 
 
Bodily Injury and/or property damage claimants
 $  1,000,000.00
Bodily Injury and/or Property Damage Liability
Cargo Liability claimants
          10,000.00
Qualified Cargo Liability
Arkansas Workers' Compensation Commission
        200,000.00
Arkansas Self-Insured
Louisiana Department of Labor, Office of Workers' Compensation Administration
        100,000.00
Workers' Compensation
Ace American Insurance Co.
        903,000.00
Ace requirement on self-insurance layer




 
 

--------------------------------------------------------------------------------

 

Schedule 4.19


Employee and Labor Matters


None.



 
 

--------------------------------------------------------------------------------

 

Schedule 4.24


Locations of Equipment


State
County
City
Street Address
Arizona
Maricopa
Peoria
9132 West Cactus
Arizona
 
Maricopa
Phoenix
4030 W. Lower Buckeye Rd
South 39th Avenue
Arkansas
Washington
Springdale
5100 S. Thompson St.
Arkansas
Crittenden
West Memphis
2600 I-55 North Service Road West
Arkansas
Crawford
Van Buren
3108 Industrial Park Road
3010 Industrial Park Road
3006 Industrial Park Road
S. 28th  Street
California
Placer
Roseville
3001 Lava Ridge Court
California
San Diego
San Diego
9731 Siempre Viva Road
Florida
Pinellas
Clearwater
26133 U.S. Highway 19 North
Georgia
Clayton
Atlanta
317 Cash Memorial Drive
Georgia
DeKalb
College Park
47 Perimeter Center East
Illinois
Cook
South Holland
141 E. 168th Street
Illinois
Madison
Godfrey
5729 Godfrey Road
Illinois
Madison
Madison
1000 Access Blvd.
Illinois
DuPage
Naperville
700 Diehl Road
Indiana
Porter
Burns Harbor
321 Tech Drive
Ohio
Montgomery
Vandalia
11777 N. Dixie Dr.
Pennsylvania
Cumberland
Carlisle
1220 Newville Rd.
South Carolina
Spartanburg
Spartanburg
289 Access Road
291 Access Road
0 Access Road (identified as W OF ENGLAND PLACE S OF 176 PB 162-425 in the
Spartanburg County Assessor’s records)
0 Access Road, Spartanburg, South Carolina (identified as S OF U S 176 & E OF
I-85 BYPASS PB 146-874 PB 162-425 in the Spartanburg County Assessor’s records)
Texas
Denton
Denton
2401 Worthington Drive
Texas
Webb
Laredo
4202 Pan American Boulevard
4206 Pan American Boulevard
Texas
Collin
Plano
6210 Campbell Road
Utah
Salt Lake
Salt Lake City
2225 East Murray-Holladay Road
Virginia
Roanoke
Roanoke
3727 Tom Andrews Road, N.W.
Washington
King
Federal Way
930 South 336th St.










 
 

--------------------------------------------------------------------------------

 

Schedule 5.1
 
The Administrative Borrower shall deliver to Agent (with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:


 
as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrowers’ fiscal quarters) after the end of
each month during each of Borrowers’ fiscal years,
 
 
(a) an unaudited consolidated balance sheet, income statement, and statement of
cash flow covering Borrowers’ and their Subsidiaries’ operations as of the end
of and for such period and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, together with (in the case of each quarter end report) a
corresponding discussion and analysis of results from management and a statement
of shareholder's equity, and
 
(b) a Compliance Certificate along with the underlying calculations (which shall
contain, inter alia, a certification regarding any additions or deletions of
Revenue Equipment constituting Collateral since the last monthly Compliance
Certificate and shall include, to the extent of any such changes, clean and
marked versions of Schedule 12 to the Guaranty and Security Agreement reflecting
such additions and/or deletions).
 
 
as soon as available, but in any event within 90 days after the end of each of
Borrowers’ fiscal years,
 
 
(c) consolidated financial statements of Borrowers and their Subsidiaries as of
the end of and for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7 of the Agreement), by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, statement of cash flow, and statement
of shareholder’s equity, and, if prepared, such accountants’ letter to
management), and
 
(d) a Compliance Certificate along with the underlying calculations.
 
 
as soon as available, but in any event prior to the start of each of Borrowers’
fiscal years,
 
(e) copies of Borrowers’ Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, month by month, certified by the chief financial officer of
Administrative Borrower as being such officer’s good faith estimate of the
financial performance of Borrowers during the period covered thereby.
 
 
if and when filed by any Borrower,
 
(f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports filed with the SEC,
 
(g) any other filings made by a Borrower with the SEC, and
 
(h) any other material information that is provided by a Borrower to its
shareholders generally.
 
 
promptly, but in any event within 5 Business Days after any Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default,
 
 
(i) notice of such event or condition and a statement of the curative action
that such Borrower proposes to take with respect thereto.
 
 
promptly after the commencement thereof, but in any event within 5 Business Days
after the service of process with respect thereto on any Borrower or any of its
Subsidiaries,
 
 
(j) notice of all actions, suits, or proceedings brought by or against such
Borrower or such Subsidiaries before any Governmental Authority which reasonably
could be expected to have a Material Adverse Effect.
 
 
upon the request of Agent,
 
 
(k) any other information reasonably requested relating to the financial
condition of Borrowers or their Subsidiaries.
 



Notwithstanding anything herein to the contrary, any documents required to be
furnished to the Agent and each Lender pursuant to clauses (f) and (g) of this
Schedule 5.1, may be furnished to the Agent and each Lender electronically, and
if so furnished, shall be deemed to have been furnished on the date (i) on which
the Administrative Borrower posts, or causes to be posted, such documents, or
provides a link thereto, on the Administrative Borrower’s website on the
Internet, or (ii) on which such documents are posted on the Administrative
Borrower’s behalf on IntraLinks®, SyndTrak, or another Internet or intranet
website, if any, to which the Agent and each Lender have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided,
that the Administrative Borrower shall notify the Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents.





Schedule 5.1
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 

Schedule 5.2
 
The Administrative Borrower shall provide Agent (and if so requested by Agent,
with copies for each Lender) with each of the documents set forth below at the
following times in form satisfactory to Agent:


Monthly (no later than the 10th day after the end of each month, unless such
10th day is not a Business Day and then no later than the next succeeding
Business Day) or, during an Enhanced Reporting Period, (x) weekly (no later than
Tuesday of each week for the prior week, unless such Tuesday is not a Business
Day and then no later than the next succeeding Business Day) or (y) more
frequently as requested in writing to the Administrative Borrower by Agent or
Required Lenders
(a) a summary aging of each Borrower’s Unbilled Accounts (delivered
electronically in an acceptable format, if Borrowers have implemented electronic
reporting),
(b) a detailed aging, by total, of each Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),
(c) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,
(d) a detailed Revenue Equipment system/perpetual report together with a
reconciliation to Borrowers’ general ledger accounts (delivered electronically
in an acceptable format, if Borrowers have implemented electronic reporting),
(e) a detailed calculation of Revenue Equipment categories that are not eligible
for the Borrowing Base, if Borrowers have not implemented electronic reporting,
(f) a summary aging, by vendor, of each Borrower’s and its Subsidiaries’
accounts payable and any book overdraft (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting) and an
aging, by vendor, of any held checks,
(g) a detailed report regarding each Borrower’s and its Subsidiaries’ cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash,
(h) a general ledger trial balance for each Borrower (which shall include all
accrued expenses) for such period,
(i) a SkyBitz report showing the location of each Borrower’s and its
Subsidiaries’ Revenue Equipment constituting Collateral, and
(j) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrowers’ general ledger.
Monthly (no later than the 12th day after the end of each month, unless such
12th day is not a Business Day and then no later than the next succeeding
Business Day) or, during an Enhanced Reporting Period, (x) weekly (no later than
Thursday of each week for the prior week, unless such Thursday is not a Business
Day and then no later than the next succeeding Business Day) or (y) more
frequently as requested in writing to the Administrative Borrower by Agent or
Required Lenders
(k) an executed Borrowing Base Certificate, and
(l) to the extent applicable, (i) copies of invoices for all Eligible Revenue
Equipment recently purchased by the Borrowers which are to be included into the
Borrowing Base for the first time and (ii) copies of all vehicle title
applications corresponding to such Eligible Revenue Equipment which have been
filed with the applicable titling authority to note Agent as the first and sole
lienholder thereon with proof of payment of all applicable filing fees.
Monthly within 30 days (45 days in the case of a month that is the end of one of
Borrowers’ fiscal quarters) after the end of each month
(m) a reconciliation of Accounts and trade accounts payable of each Borrower’s
general ledger accounts to its monthly financial statements including any book
reserves related to each category, and
(n) if applicable, any amendments to Schedule 4.24 to reflect new locations of
Equipment pursuant to Section 5.14 of the Agreement.
 
Quarterly
 
(o) a Perfection Certificate or a supplement to the Perfection Certificate.
 
Annually within 60 days after the end of each fiscal year
 
(p) a detailed list of each Borrower’s and its Subsidiaries’ customers, with
address and contact information.
 
Prior to any proposed Permitted Disposition involving any item of Revenue
Equipment identified by any Borrower as Eligible Revenue Equipment in the
Borrowing Base Certificate most recently submitted to Agent
 
(q) a Borrowing Base Certificate that gives pro forma effect to such proposed
Permitted Disposition.
 
Upon request by Agent
 
(r) a report regarding Loan Parties’ and their Subsidiaries’ accrued, but
unpaid, ad valorem taxes,
(s) copies of purchase orders and invoices for Revenue Equipment acquired by any
Borrower or its Subsidiaries,
(t) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrowers’ and their Subsidiaries’ Accounts,
(u) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time, and
(v) such other reports as to the Collateral or the financial condition of any
Loan Party and its Subsidiaries, as Agent may reasonably request.


Schedule 5.2
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 



 
Schedule 5.14


Chief Executive Offices


Borrower or Subsidiary
Address
City
County
State
USA Truck, Inc.
3200 Industrial Park Road
Van Buren
Crawford
Arkansas
International Freight Services, Inc.
4202 Pan American Boulevard
Laredo
Webb
Texas






 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.16
 
Post-Closing Matters
 
Borrowers will complete each of the tasks and other items set forth below at the
following times (or such later date as Agent may agree in writing) in a manner
satisfactory to Agent:
 
No later than 10 days after the Closing Date
(a)          Deliver to Agent evidence, in form and substance reasonably
satisfactory to Agent, that UCC-3 termination statements have been filed at
(i) Delaware Secretary of State in respect of the UCC-1 financing statement
bearing filing number 2008 2431565 and filing date July 15, 2008 listing Regions
Equipment Finance, Ltd. as secured party and (ii) Arkansas Secretary of State in
respect of the UCC-1 financing statement bearing filing number 7130541773 and
filing date May 5, 2008 and the UCC-1 financing statement bearing filing number
7130699836 and filing date June 24, 2008, in each case listing Regions Equipment
Finance, Ltd. as secured party.
No later than 30 days after the Closing Date
(b)          Deliver to Agent evidence, in form and substance reasonably
satisfactory to Agent, that (i) the Sacramento County, California state tax lien
against USA Truck bearing file number 201204041184 and file date April 4, 2012
and (ii) the California Secretary of State state tax lien against USA Truck
bearing file number 127308900656 and file date April 2, 2012 have each been
discharged;
(c)          Cease using the following Deposit Accounts (each, a “Subject
Account”) for any purpose used by a Borrower or its Subsidiaries before the
Closing Date other than the receipt and/or deposit of payments remitted by any
Account Debtor.  Without intending to limit the foregoing, Borrowers and their
Subsidiaries shall no later than 30 days after the Closing Date cease issuing
checks or otherwise funding payments to third parties from the Subject Accounts,
and instead, as applicable, utilize the cash management system established at
Wells Fargo for all such purposes:
(i)          account no. xxxxx maintained by USA Truck with Branch Banking and
Trust Company,
(ii)          account no. xxxxx maintained by USA Truck with Branch Banking and
Trust Company,
(iii)          account no. xxxxx maintained by USA Truck with Branch Banking and
Trust Company,
(iv)          account no. xxxxx maintained by USA Truck with Branch Banking and
Trust Company,
(v)          account no. xxxxx maintained by USA Truck with Branch Banking and
Trust Company,
(vi)          account no. xxxxx maintained by USA Truck with Regions Bank; and
(d)          Take all reasonable steps and issue all necessary instructions to
cause each Account Debtor to cease remitting payments to any Subject Account
and/or any related lockboxes and instead remit all such payments to a Deposit
Account or related lockbox that is established at Wells Fargo for all such
purposes.
No later than 120 days after the Closing Date
(e)          Cause each Subject Account maintained by USA Truck with Branch
Banking and Trust Company and any related lockboxes to be closed and all funds
deposited or otherwise held therein to be transferred to a Deposit Account that
is established at Wells Fargo for all such purposes.
No later than 180 days after the Closing Date
(f)          Cause each Subject Account maintained by USA Truck with Regions
Bank and any related lockboxes to be closed and all funds deposited or otherwise
held therein to be transferred to a Deposit Account that is established at Wells
Fargo for all such purposes.
No later than 10 Business Days after the Closing Date
(g)          Deliver, or cause to be delivered, to Agent a report, in form and
substance satisfactory to Agent, from the Titling Agent verifying receipt by the
Titling Agent of the original certificate of title (in proper form for filing
with the Utah titling authority) for each item of Revenue Equipment set forth on
Schedule 12 to the Guaranty and Security Agreement, and to the extent any such
certificate of title has not been received or is not in proper form for filing
with the Utah titling authority, setting forth the Asset ID, model year and
vehicle identification number of the related item of Revenue Equipment.
No later than 30 days after the Closing Date
(h)          With respect to each item of Revenue Equipment that is a tractor
intended to constitute Collateral as of the Closing Date and not previously
disposed of as part of a Permitted Asset Disposition, deliver, or cause to be
delivered, to Agent or its designee evidence, in form and substance satisfactory
to Agent, that a duly executed application has been filed with the applicable
titling authority to complete the issuance of a certificate of title naming
Agent as the sole lienholder thereon in the manner prescribed by the applicable
jurisdiction, and provision for the payment of all applicable fees in connection
therewith has been made.
No later than 60 days after the Closing Date
(i)          With respect to each item of Revenue Equipment (other than the
Revenue Equipment that is subject to the immediately foregoing clause (h))
intended to constitute Collateral as of the Closing Date and not previously
disposed of as part of a Permitted Asset Disposition, deliver, or cause to be
delivered, to Agent or its designee evidence, in form and substance satisfactory
to Agent, that a duly executed application has been filed with the applicable
titling authority to complete the issuance of a certificate of title naming
Agent as the sole lienholder thereon in the manner prescribed by the applicable
jurisdiction, and provision for the payment of all applicable fees in connection
therewith has been made.
No later than 270 days after the Closing Date
(j)          With respect to each item of Revenue Equipment intended to
constitute Collateral as of the Closing Date and not previously disposed of as
part of a Permitted Asset Disposition, deliver, or cause to be delivered, to
Agent or its designee evidence, in form and substance satisfactory to Agent,
that Agent’s Liens have been noted on the certificate of title for each such
item of Revenue Equipment and that Existing Agent’s Liens have been removed
therefrom (which evidence shall include a “PDF” file sequenced in a manner that
corresponds with Schedule 12 to the Guaranty and Security Agreement, and a
spreadsheet that identifies each item of Revenue Equipment, if any, as to which
Agent’s Liens have not been noted on the related certificate of title (such
Revenue Equipment to be identified in the same format as Revenue Equipment are
identified in Schedule 12 to the Guaranty and Security Agreement)); provided,
that if solely in the event that Borrowers do not comply with the provisions of
this Schedule 5.16(j) with respect to items of Revenue Equipment having an
aggregate net book value not exceeding 10% of the aggregate net book value of
all items of Revenue Equipment identified on Schedule 12 to the Guaranty and
Security Agreement (the “Delinquent 10% Revenue Equipment”), then any such
Delinquent 10% Revenue Equipment will not be considered Eligible Revenue
Equipment until Borrowers have satisfied the conditions of this Schedule 5.16(j)
with respect to such item of Revenue Equipment, but no such failure to comply
with respect to any such Delinquent 10% Revenue Equipment will constitute a
Default or an Event of Default under the Agreement.








Schedule 5.16
Page


\40023676.15


 
 

--------------------------------------------------------------------------------

 


Schedule 6.5


Nature of Business


The nature of the business is that of a diversified freight truckload carrier,
which includes various transportation, general, dedicated, rail intermodal,
freight brokerage, and other complementary services.



 
 

--------------------------------------------------------------------------------

 

Schedule 6.10


Transactions with Affiliates


1.  
Employee Stock Option Plan of USA Truck (Exhibit 10.6 to USA Truck’s Form S-1,
Registration No. 33-45682, filed with the SEC on February 13, 1992) terminated
in 2002, except with respect to outstanding options.



2.  
Executive Profit-Sharing Incentive Plan, as amended effective January 1, 2007,
for executive officers of USA Truck (Exhibit 10.1 to USA Truck’s current report
on Form 8-K, filed with the SEC on October 20, 2006).



3.  
1997 Nonqualified Stock Option Plan for Nonemployee Directors of USA Truck
(Exhibit 99.1 to USA Truck’s registration statement on Form S-8, Registration
No. 333-20721, filed with the SEC on January 30, 1997).



4.  
USA Truck 2004 Equity Incentive Plan (Exhibit B to USA Truck’s definitive proxy
statement, filed with the SEC on March 19, 2004).



5.  
Form of Restricted Stock Award under the 2004 Equity Incentive Plan (Exhibit
10.10 to USA Truck’s annual report on Form 10-K for the year ended December 31,
2011, filed with the SEC on March 14, 2012).



6.  
Form of Incentive Stock Option Agreement under the 2004 Equity Incentive Plan
(Exhibit 10.3 to USA Truck’s quarterly report on Form 10-Q for the quarter ended
March 30, 2009, filed with the SEC on May 5, 2009).



7.  
USA Truck Executive Team Incentive Plan, as revised January 29, 2009 (Exhibit
10.1 to USA Truck’s quarterly report on Form 10-Q for the quarter ended March
30, 2009, filed with the SEC on May 5, 2009).






 
 

--------------------------------------------------------------------------------

 
